

Exhibit 10.2
UNITY SOFTWARE INC.
2019 STOCK PLAN
1.ESTABLISHMENT, PURPOSE AND TERM OF PLAN.
1.1Establishment. The Unity Software Inc. 2019 Stock Plan (the “Plan”) is hereby
established effective as of September 11, 2019 (the “Effective Date”), as
amended March 6, 2020. The Plan is the successor to and continuation of the
Unity Software Inc. 2009 Stock Plan (the “Prior Plan”). From and after the
Effective Date, no additional awards may be granted under the Prior Plan. All
outstanding awards granted under the Prior Plan will remain subject to the terms
of the Prior Plan.
1.2Purpose. The purpose of the Plan is to advance the interests of the
Participating Company Group and its stockholders by providing an incentive to
attract and retain persons performing services for the Participating Company
Group and by motivating such persons to contribute to the growth and
profitability of the Participating Company Group.
1.3Term of Plan. The Plan shall continue in effect until its termination by the
Board; provided, however, that all Awards shall be granted, if at all, within
ten (10) years from the earlier of the date the Plan is adopted by the Board or
the date the Plan is duly approved by the stockholders of the Company.
2.DEFINITIONS AND CONSTRUCTION.
2.1Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:
(a)“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2
promulgated under the Exchange Act. The Board shall have the authority to
determine the time or times at which “Affiliate” status is determined within the
foregoing definition.
(b)“Award” means an Option, Stock Appreciation Right (“SAR”), Restricted Stock
Purchase Right, Restricted Stock Bonus, Restricted Stock Unit, Performance Award
or Other Award granted under the Plan.
(c)“Award Agreement” means a written or electronic agreement between the Company
and a Participant setting forth the terms, conditions and restrictions of the
Award granted to the Participant.
(d)“Board” means the Board of Directors of the Company. If one or more
Committees have been appointed by the Board to administer the Plan, “Board” also
means such Committee(s).
1

--------------------------------------------------------------------------------



(e)“Cause” means, unless such term or an equivalent term is otherwise defined
with respect to an Award by the Participant’s Award Agreement or by a written
contract of employment or service between the Participant and the Company, any
of the following: (i) the Participant’s theft, dishonesty, willful misconduct,
breach of fiduciary duty for personal profit, or falsification of any
Participating Company documents or records; (ii) the Participant’s material
failure to abide by a Participating Company’s code of conduct or other policies
(including, without limitation, policies relating to confidentiality and
reasonable workplace conduct); (iii) the Participant’s unauthorized use,
misappropriation, destruction or diversion of any tangible or intangible asset
or corporate opportunity of a Participating Company (including, without
limitation, the Participant’s improper use or disclosure of a Participating
Company’s confidential or proprietary information); (iv) any intentional act by
the Participant which has a material detrimental effect on a Participating
Company’s reputation or business; (v) the Participant’s repeated failure or
inability to perform any reasonable assigned duties after written notice from a
Participating Company of, and a reasonable opportunity to cure, such failure or
inability; (vi) any material breach by the Participant of any employment or
service agreement between the Participant and a Participating Company, which
breach is not cured pursuant to the terms of such agreement; or (vii) the
Participant’s conviction (including any plea of guilty or nolo contendere) of
any criminal act involving fraud, dishonesty, misappropriation or moral
turpitude, or which impairs the Participant’s ability to perform his or her
duties with a Participating Company.
(f)“Change in Control” means, unless such term or an equivalent term is
otherwise defined with respect to an Award by the Participant’s Award Agreement
or by a written contract of employment or service between the Participant and
the Company, the occurrence of any of the following:
(i)an Ownership Change Event or a series of related Ownership Change Events
(collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities entitled
to vote generally in the election of Directors or, in the case of an Ownership
Change Event described in Section 2.1(x)(iii), the entity to which the assets of
the Company were transferred (the “Transferee”), as the case may be; or
(ii)the liquidation or dissolution of the Company.
For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Board shall have
the right to determine whether multiple sales or exchanges of the voting
securities of the Company or multiple Ownership Change Events are related, and
its determination shall be final, binding and conclusive. Notwithstanding
anything to the contrary in the foregoing, the following transactions shall not
constitute an “Change in Control”: (1) the closing of the Company’s first public
offering pursuant to an effective registration statement filed under the
Securities Act or (2) any transaction the sole purpose of which is to change the
state of incorporation of the Company or to create a holding company that will
be owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such transaction.
(g)“Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations and administrative guidelines promulgated thereunder or
any successor statutes, regulations or guidelines.
2

--------------------------------------------------------------------------------



(h)“Committee” means the compensation committee or other committee or
subcommittee of the Board duly appointed to administer the Plan and having such
powers as shall be specified by the Board, or those persons to whom
administration of the Plan, or part of the Plan, has been delegated as permitted
by applicable law and in accordance with the Plan. Unless the powers of the
Committee have been specifically limited, the Committee shall have all of the
powers of the Board granted herein, including, without limitation, the power to
amend or terminate the Plan at any time, subject to the terms of the Plan and
any applicable limitations imposed by law. If no committee of the Board has been
appointed to administer the Plan, the Board shall exercise all of the powers of
the Committee granted herein, and, in any event, the Board may in its discretion
exercise any or all of such powers.
(i)“Company” means Unity Software Inc., a Delaware corporation, or any successor
corporation thereto.
(j)“Consultant” means a person or entity engaged to provide consulting or
advisory services (other than as an Employee or a Director) to a Participating
Company, provided that the nature of such services or the entity to which such
services are provided would not preclude the Company from offering or selling
securities to such person pursuant to the Plan in reliance on, as applicable,
(i) the exemption from registration provided by Rule 701 under the Securities
Act, (ii) registration on a Form S-8 Registration Statement under the Securities
Act (if the Company is required to file reports pursuant to Section 13 or 15(d)
of the Exchange Act), or (iii) other means of compliance with the securities
laws of all relevant jurisdictions.
(k)“Director” means a member of the Board.
(l)“Disability” means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code for all Incentive Stock Options, or to
the extent an Award provides for the deferral of compensation and is subject to
Section 409A of the Code, within the meaning of Section 409A(a)(2)(C)(i) of the
Code. For all other Awards, “Disability” means the inability of the Participant,
in the opinion of a qualified physician acceptable to the Company, to perform
the major duties of the Participant’s position with the Participating Company
Group because of the sickness or injury of the Participant.
(m)“Employee” means any person treated as an employee (including an Officer or a
Director who is also treated as an employee) in the records of a Participating
Company and, with respect to any Incentive Stock Option granted to such person,
who is an employee for purposes of Section 422 of the Code; provided, however,
that neither service as a Director nor payment of a director’s fee shall be
sufficient to constitute employment for purposes of the Plan. The Company shall
determine in good faith and in the exercise of its discretion whether an
individual has become or has ceased to be an Employee and the effective date of
such individual’s employment or termination of employment, as the case may be.
For purposes of an individual’s rights, if any, under the terms of the Plan as
of the time of the Company’s determination of whether or not the individual is
an Employee, all such determinations by the Company shall be final, binding and
conclusive as to such rights, if any, notwithstanding that the Company or any
court of law or governmental agency subsequently makes a contrary determination
as to such individual’s status as an Employee.
(n)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
3

--------------------------------------------------------------------------------



(o)“Fair Market Value” means, as of any date, the value of a share of Stock or
other property as determined by the Board, in its discretion, or by the Company,
in its discretion, if such determination is expressly allocated to the Company
herein, subject to the following:
(i)If, on such date, the Stock is listed on a national or regional securities
exchange or market system, the Fair Market Value of a share of Stock shall be
the closing price of a share of Stock as quoted on the national or regional
securities exchange or market system constituting the primary market for the
Stock, as reported in The Wall Street Journal or such other source as the
Company deems reliable. If the relevant date does not fall on a day on which the
Stock has traded on such securities exchange or market system, the date on which
the Fair Market Value shall be established shall be the last day on which the
Stock was so traded prior to the relevant date, or such other appropriate day as
shall be determined by the Board, in its discretion.
(ii)If, on such date, the Stock is not listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be as determined by the Board in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse, and
in a manner consistent with the requirements of Section 409A of the Code.
For avoidance of doubt, for tax purposes upon settlement of an Award, the Fair
Market Value of the Stock may be determined using such other methodology as may
be required by applicable laws or as appropriate for administrative reasons.
(p)“Incentive Stock Option” means an Option intended to be (as set forth in the
Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.
(q)“Insider” means an Officer, a Director or other person whose transactions in
Stock are subject to Section 16 of the Exchange Act.
(r)“Insider Trading Policy” means the written policy of the Company pertaining
to the purchase, sale, transfer or other disposition of the Company’s equity
securities by Directors, Officers, Employees or other service providers who may
possess material, nonpublic information regarding the Company or its securities.
(s)“Net-Exercise” means a procedure by which (i) the Company will deduct from
the total number of shares of Stock for which a Participant elects to exercise
an Option the largest number of whole shares of Stock that does not exceed the
aggregate exercise price therefor, (ii) the Participant will pay to the Company
in cash the remaining balance of such aggregate exercise price, and (iii) the
Participant will be issued a whole number of shares of Stock upon such exercise
determined in accordance with the following formula:
N = X*((A-B)/A), where
“N” = the number of shares of Stock (rounded down to the nearest whole number)
to be issued to the Participant upon exercise of the Option;
“X” = the total number of shares with respect to which the Participant has
elected to exercise the Option;
“A” = the Fair Market Value of one (1) share of Stock determined on the exercise
date; and
“B” = the exercise price per share (as defined in the Participant’s Award
Agreement)
(t)“Nonstatutory Stock Option” means an Option not intended to be (as set forth
in the Award Agreement) or which does not qualify as an Incentive Stock Option.
(u)“Officer” means any person designated by the Board as an officer of the
Company.
4

--------------------------------------------------------------------------------



(v)“Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.
(w)“Other Award” means an award based in whole or in part by reference to the
Stock which is granted pursuant to the terms and conditions of Section 11.
(x)“Ownership Change Event” means the occurrence of any of the following with
respect to the Company: (i) the direct or indirect sale or exchange in a single
or series of related transactions by the stockholders of the Company of more
than fifty percent (50%) of the voting stock of the Company; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company).
(y)“Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.
(z)“Participant” means any eligible person who has been granted one or more
Awards.
(aa)“Participating Company” means the Company or any Parent Corporation,
Subsidiary Corporation or Affiliate.
(bb)    “Participating Company Group” means, at any point in time, all entities
collectively which are then Participating Companies.
(cc)    “Performance Award” means an award that may vest or may be earned or
exercised, in whole or in part, contingent upon the attainment during a
Performance Period of one or more Performance Goals and which is granted to a
Participant pursuant to Section 10.
(dd)    “Performance Criteria” means one or more objective or subjective
criteria either individually, alternatively or in any combination applied to the
Participant, the Company, any business unit or segment, division or
Participating Company, that the Board selects for purposes of establishing the
Performance Goals for a Performance Period.
(ee)    “Performance Goals” means, for a Performance Period, the one or more
goals established by the Board for the Performance Period based upon the
Performance Criteria. Performance Goals may be based on a Company-wide basis,
with respect to one or more business units or segments, divisions, or
Participating Companies, and in either absolute terms or relative to the
performance of one or more comparable companies or the performance of one or
more relevant indices.
(ff)    “Performance Period” means the period of time selected by the Board over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to vesting, exercise and/or
settlement of an Award. Performance Periods may be of varying and overlapping
duration, at the sole discretion of the Board.
(gg)    “Restricted Stock Award” means an Award of a Restricted Stock Bonus or a
Restricted Stock Purchase Right.
(hh)    “Restricted Stock Bonus” means Stock granted to a Participant pursuant
to Section 8.
(ii)    “Restricted Stock Purchase Right” means a right to purchase Stock
granted to a Participant pursuant to Section 8.
(jj)    “Restricted Stock Unit” or “RSU” means a right to receive a share of
Stock or the equivalent thereof granted to a Participant pursuant to Section 9
and evidenced by a bookkeeping entry representing the equivalent of one share.
(kk)    “Rule 16b-3” means Rule 16b‑3 under the Exchange Act, as amended from
time to time, or any successor rule or regulation.
5

--------------------------------------------------------------------------------



(ll)    “SAR” means a bookkeeping entry representing, for each share of Stock
subject to such SAR, a right granted to a Participant pursuant to Section 7 of
the Plan to receive payment of an amount equal to the excess, if any, of the
Fair Market Value of a share of Stock on the date of exercise of the SAR over
the exercise price.
(mm)    “Securities Act” means the Securities Act of 1933, as amended.
(nn)    “Service” means a Participant’s employment or service with the
Participating Company Group, whether in the capacity of an Employee, a Director
or a Consultant. Unless otherwise provided by the Board, a Participant’s Service
shall not be deemed to have terminated merely because of a change in the
capacity in which the Participant renders such Service or a change in the
Participating Company for which the Participant renders such Service, provided
that there is no interruption or termination of the Participant’s Service.
Furthermore, a Participant’s Service shall not be deemed to have terminated if
the Participant takes any military leave, sick leave, or other bona fide leave
of absence approved by the Company. However, unless otherwise provided by the
Board, if any such leave taken by a Participant exceeds ninety (90) days, then
on the ninety-first (91st) day following the commencement of such leave the
Participant’s Service shall be deemed to have terminated, unless the
Participant’s right to return to Service is guaranteed by statute or contract.
Notwithstanding the foregoing, unless otherwise designated by the Company or
required by law, an unpaid leave of absence shall not be treated as Service for
purposes of determining vesting under the Participant’s Award Agreement. Except
as otherwise provided by the Board, in its discretion, the Participant’s Service
shall be deemed to have terminated either upon an actual termination of Service
or upon the business entity for which the Participant performs Service ceasing
to be a Participating Company. Subject to the foregoing, the Company, in its
discretion, shall determine whether the Participant’s Service has terminated and
the effective date of and reason for such termination.
(oo)    “Stock” means the common stock of the Company, as adjusted from time to
time in accordance with Section 4.2.
(pp)    “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.
(qq)    “Ten Percent Stockholder” means a person who, at the time an Award is
granted to such person, owns stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of a Participating Company
(other than an Affiliate) within the meaning of Section 422(b)(6) of the Code.
(rr)    “Vesting Conditions” mean those conditions established in accordance
with the Plan prior to the satisfaction of which shares subject to an Award
remain subject to forfeiture or a repurchase option in favor of the Company.
2.2Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.
3.ADMINISTRATION.
3.1Administration by the Board. The Plan shall be administered by the Board. All
questions of interpretation of the Plan, of any Award Agreement or of any other
form of agreement or other document employed by the Company in the
administration of the Plan or of any Award shall be determined by the Board, and
such determinations shall be final, binding and conclusive upon all persons
having an interest in the Plan or such Award. Any and all actions, decisions and
determinations taken or made by the Board in the exercise of its discretion
pursuant to the Plan or Award Agreement or other agreement thereunder shall be
final, binding and conclusive upon all persons having an interest therein.
6

--------------------------------------------------------------------------------



3.2Authority of Officers. Any Officer shall have the authority to act on behalf
of the Company with respect to any matter, right, obligation, determination or
election which is the responsibility of or which is allocated to the Company
herein, provided the Officer has apparent authority with respect to such matter,
right, obligation, determination or election. To the extent consistent with
applicable law (including but not limited to Delaware General Corporation Law
Section 152 or 157(c)), the Board may, in its discretion, delegate aspects of
its administrative authority under the Plan to a committee comprised of one or
more Officers, including the authority to designate Employees (other than
themselves) to receive one or more Awards and to determine the number of shares
of Stock subject to such Awards, without further approval of the Board or the
Committee. Any such grants will be subject to the terms of the Board resolutions
providing for such delegation of authority.
3.3Powers of the Board. In addition to any other powers set forth in the Plan
and subject to the provisions of the Plan, the Board shall have the full and
final power and authority, in its discretion:
(a)to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock to be subject to each Award;
(b)to determine the type of Award granted;
(c)to determine the Fair Market Value of shares of Stock or other property;
(d)to determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares to
be purchased pursuant to any Award, (ii) the method of payment for shares
purchased pursuant to any Award, (iii) the method for satisfaction of any tax
withholding obligation arising in connection with any Award, including by the
withholding or delivery of shares of Stock, (iv) the timing, terms and
conditions of the exercisability or vesting of any Award or shares acquired
pursuant thereto, (v) the time of expiration of any Award, (vi) the effect of
any Participant’s termination of Service on any of the foregoing, and (vii) all
other terms, conditions and restrictions applicable to any Award or shares
acquired pursuant thereto not inconsistent with the terms of the Plan;
(e)to approve one or more forms of Award Agreement;
(f)to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;
(g)to accelerate, continue, extend or defer the exercisability or vesting of any
Award or any shares acquired pursuant thereto, including with respect to the
period following a Participant’s termination of Service;
(h)to determine whether an Award of SARs or Restricted Stock Units or a
Performance Award or Other Award will be settled in shares of Stock, cash, or in
any combination thereof;
(i)to correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Board may deem
advisable to the extent not inconsistent with the provisions of the Plan or
applicable law; and
(j)to effect, at any time and from time to time, subject to the consent of any
Participant whose Award is materially impaired by such action (as determined by
the Company) by such action (i) the reduction of the exercise price of any
outstanding Option or SAR under the Plan; (ii) the cancellation, surrender or
exchange of any outstanding Option or SAR under the Plan and the grant in
substitution therefor of cash, the same type of Award or a different Award (or
combination thereof) covering the same or a different number of shares of Stock
and/or other valuable consideration, as determined by the Board; or (iii) any
other action that is treated as a repricing under generally accepted accounting
principles. Any outstanding Incentive Stock Option that is modified or exchanged
will be treated in accordance with Section 424(h) of the Code.
7

--------------------------------------------------------------------------------



4.Administration with Respect to Insiders. With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b‑3,
including that awards granted to Insiders shall be approved by two or more
Directors who satisfy the requirements of a “non-employee director” within the
meaning of Rule 16b-3(b)(3) under the Exchange Act.
5.Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or as officers or employees of the
Participating Company Group, members of the Board and any officers or employees
of the Participating Company Group to whom authority to act for the Board or the
Company is delegated shall be indemnified by the Company against all reasonable
expenses, including attorneys’ fees, actually and necessarily incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal therein, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with the Plan, or
any right granted hereunder, and against all amounts paid by them in settlement
thereof (provided such settlement is approved by independent legal counsel
selected by the Company) or paid by them in satisfaction of a judgment in any
such action, suit or proceeding, except in relation to matters as to which it
shall be adjudged in such action, suit or proceeding that such person is liable
for gross negligence, bad faith or intentional misconduct in duties; provided,
however, that within sixty (60) days after the institution of such action, suit
or proceeding, such person shall offer to the Company, in writing, the
opportunity at its own expense to handle and defend the same.
4.SHARES SUBJECT TO PLAN.
4.1Maximum Number of Shares Issuable. Subject to adjustment as provided in
Section 4.2, the maximum aggregate number of shares of Stock that may be issued
under the Plan shall be the “Share Reserve”, which number is the sum of (a)
13,000,000, plus (b) 6,831,707 shares of Stock remaining available for grant
under the Prior Plan as of the Effective Date, plus (c) any Returning Shares
from the Prior Plan which become available for grant under this Plan from time
to time, up to a maximum of 40,083,642 Returning Shares from the Prior Plan.
Subject to the foregoing, any shares of Stock subject to an outstanding Award or
any portion thereof granted under the Plan or the Prior Plan will be returned to
the Share Reserve and will be available for issuance in connection with
subsequent Awards under this Plan to the extent such shares: (i) are subject to
issuance upon exercise of an Option or SAR but cease to be subject to the Option
or SAR for any reason other than exercise of the Option or SAR, (ii) are subject
to Awards that are forfeited or are repurchased by the Company for the
Participant’s purchase price, (iii) are subject to Awards that otherwise
terminate without such shares being issued, including without limitation where
the settlement of any portion of an Award is made in cash, or (iv) are used to
pay the exercise price of an Award or withheld to satisfy any applicable taxes
related to an Award (collectively, the “Returning Shares”) (in each case,
subject to any applicable limitations of the Code in the case of Options
intended to be Incentive Stock Options). Accordingly, the Share Reserve is a
limitation on the number of shares of Stock that may be issued pursuant to the
Plan and does not limit the granting of Awards, since the Returning Shares
pursuant to this Section 4.1 may be granted subject to Awards more than once.
The Share Reserve shall consist of authorized but unissued or reacquired shares
of Stock or any combination thereof.
8

--------------------------------------------------------------------------------



4.2Adjustments for Changes in Capital Structure. Subject to any required action
by the stockholders of the Company and the requirements of Sections 409A and 424
of the Code to the extent applicable, in the event of any change in the Stock
effected without receipt of consideration by the Company, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than
Stock (excepting normal cash dividends) that has a material effect on the Fair
Market Value of shares of Stock, appropriate and proportionate adjustments shall
be made in the number and kind of shares subject to the Plan, including
Returning Shares, and to any outstanding Awards, in the ISO Share Limit set
forth in Section 5.3(a), and in the exercise or purchase price per share of any
outstanding Awards in order to prevent dilution or enlargement of Participants’
rights under the Plan. For purposes of the foregoing, conversion of any
convertible securities of the Company shall not be treated as “effected without
receipt of consideration by the Company.” If a majority of the shares which are
of the same class as the shares that are subject to outstanding Awards are
exchanged for, converted into, or otherwise become (whether or not pursuant to
an Ownership Change Event) shares of another corporation (the “New Shares”), the
Board may unilaterally amend the outstanding Awards to provide that such Awards
are for New Shares. In the event of any such amendment, the number of shares
subject to, and the exercise or purchase price per share of, the outstanding
Awards shall be adjusted in a fair and equitable manner as determined by the
Board, in its discretion. Any fractional share resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number, and
the exercise price per share shall be rounded up to the nearest whole cent. In
no event may the exercise or purchase price, if any, under any Award be
decreased to an amount less than the par value, if any, of the stock subject to
the Award. Such adjustments shall be determined by the Board, and its
determination shall be final, binding and conclusive.
5.ELIGIBILITY AND OPTION LIMITATIONS.
5.1Persons Eligible for Awards. Awards may be granted only to Employees,
Consultants and Directors.
5.2Participation in the Plan. Except as otherwise provided in Section 3.2,
Awards are granted solely at the discretion of the Board. Eligible persons may
be granted more than one Award. However, eligibility in accordance with this
Section shall not entitle any person to be granted an Award, or, having been
granted an Award, to be granted an additional Award.
5.3Incentive Stock Option Limitations.
(a)Maximum Number of Shares Issuable Pursuant to Incentive Stock Options.
Subject to Section 4.1 and adjustment as provided in Section 4.2, the maximum
aggregate number of shares of Stock that may be issued under the Plan pursuant
to the exercise of Incentive Stock Options shall not exceed the maximum number
of shares in the Share Reserve (the “ISO Share Limit”). The maximum aggregate
number of shares of Stock that may be issued under the Plan pursuant to all
Awards other than Incentive Stock Options shall be the number of shares
determined in accordance with Section 4.1, subject to adjustment as provided in
Section 4.2.
(b)Persons Eligible. An Incentive Stock Option may be granted only to a person
who, on the effective date of grant, is an Employee of the Company, a Parent
Corporation or a Subsidiary Corporation. Any person who is not an Employee of
the Company, a Parent Corporation or a Subsidiary Corporation on the effective
date of the grant of an Option to such person may be granted only a Nonstatutory
Stock Option, subject to Section 5.3(d) below.
9

--------------------------------------------------------------------------------



(c)Fair Market Value Limitation. To the extent that options designated as
Incentive Stock Options (granted under all stock plans of the Participating
Company Group, including the Plan) become exercisable by a Participant for the
first time during any calendar year for stock having a Fair Market Value greater
than One Hundred Thousand Dollars ($100,000), the portions of such options which
exceed such amount shall be treated as Nonstatutory Stock Options. For purposes
of this Section 5.3, options designated as Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of stock shall be determined as of the time the option with respect to
such stock is granted. If the Code is amended to provide for a limitation
different from that set forth in this Section, such different limitation shall
be deemed incorporated herein effective as of the date and with respect to such
Options as required or permitted by such amendment to the Code. If an Option is
treated as an Incentive Stock Option in part and as a Nonstatutory Stock Option
in part by reason of the limitation set forth in this Section, the Participant
may designate which portion of such Option the Participant is exercising. In the
absence of such designation, the Participant shall be deemed to have exercised
the Incentive Stock Option portion of the Option first. Upon exercise of the
Option, Shares issued pursuant to each such portion shall be separately
identified.
(d)Nonstatutory Stock Option and SAR Limitations. Nonstatutory Stock Options and
SARs may not be granted to Employees, Directors or Consultants who are providing
Service only to a Parent Corporation unless the stock underlying such Awards is
treated as “service recipient stock” under Section 409A of the Code because the
Awards are granted pursuant to a corporate transaction (such as a spin-off) or
unless such Awards otherwise comply with the distribution requirements of
Section 409A.
6.STOCK OPTIONS.
Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Board shall from time to time
establish. Such Award Agreements may incorporate all or any of the terms of the
Plan by reference and shall comply with and be subject to the following terms
and conditions:
6.1Exercise Price. The exercise price for each Option shall be established in
the discretion of the Board; provided, however, that (a) the exercise price per
share for an Option shall be not less than the Fair Market Value of a share of
Stock on the effective date of grant of the Option and (b) no Incentive Stock
Option granted to a Ten Percent Stockholder shall have an exercise price per
share less than one hundred ten percent (110%) of the Fair Market Value of a
share of Stock on the effective date of grant of the Option. Notwithstanding the
foregoing, an Option (whether an Incentive Stock Option or a Nonstatutory Stock
Option) may be granted with an exercise price lower than the minimum exercise
price set forth above if such Option is granted pursuant to an assumption or
substitution for another option in a manner qualifying under the provisions of
Sections 409A and 424(a) of the Code.
6.2Exercisability and Term of Options. Options shall be exercisable at such time
or times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Board and
set forth in the Award Agreement evidencing such Option; provided, however, that
(a) no Option shall be exercisable after the expiration of ten (10) years after
the effective date of grant of such Option and (b) no Incentive Stock Option
granted to a Ten Percent Stockholder shall be exercisable after the expiration
of five (5) years after the effective date of grant of such Option. Subject to
the foregoing, unless otherwise specified by the Board in the grant of an
Option, any Option granted hereunder shall terminate ten (10) years after the
effective date of grant of the Option, unless earlier terminated in accordance
with its provisions. For purposes of Section 6, an Option shall be deemed
exercised on the date on which the Company receives notice of exercise from the
Participant, along with the aggregate exercise price.
10

--------------------------------------------------------------------------------



6.3Payment of Exercise Price.
(a)Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check or in cash
equivalent, (ii) by tender to the Company, or attestation to the ownership, of
shares of Stock owned by the Participant having a Fair Market Value not less
than the exercise price, (iii) by delivery of a properly executed notice of
exercise together with irrevocable instructions to a broker providing for the
assignment to the Company of the proceeds of a sale or loan with respect to some
or all of the shares being acquired upon the exercise of the Option (including,
without limitation, through an exercise complying with the provisions of
Regulation T as promulgated from time to time by the Board of Governors of the
Federal Reserve System) (a “Cashless Exercise”), (iv) if the Option is a
Nonstatutory Stock Option, by delivery of a properly executed notice electing a
Net-Exercise, (v) by such other consideration as may be approved by the Board
from time to time to the extent permitted by applicable law, or (vi) by any
combination thereof. The Board may at any time or from time to time grant
Options which do not permit all of the foregoing forms of consideration to be
used in payment of the exercise price or which otherwise restrict one or more
forms of consideration.
(b)Limitations on Forms of Consideration.
(i)Tender of Stock. Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock or if such shares have not been held by the Participant
for any minimum period necessary to avoid adverse accounting treatment as a
result of such tender or attestation.
(ii)Cashless Exercise. The Company reserves, at any and all times, the right, in
the Company’s sole and absolute discretion, to establish, decline to approve or
terminate any program or procedures for the exercise of Options by means of a
Cashless Exercise, including with respect to one or more Participants specified
by the Company notwithstanding that such program or procedures may be available
to other Participants.
6.4Effect of Termination of Service.
(a)Option Exercisability. Subject to earlier termination of the Option as
otherwise provided by this Plan, an Option shall terminate immediately upon the
Participant’s termination of Service to the extent that it is then unvested and
shall be exercisable after the Participant’s termination of Service to the
extent it is then vested only during the applicable time period determined in
accordance with the Award Agreement evidencing the Option. To the extent
required by applicable law, vested Options shall be exercisable for a minimum
period of six (6) months following termination of the Participant’s Service due
to Disability or death and three (3) months following any other termination of
Service (other than a termination due to Cause). Except as otherwise provided in
an Award Agreement, if the Participant’s Service is terminated for Cause, the
Option shall terminate in its entirety and cease to be exercisable immediately
upon such termination of Service. Notwithstanding the foregoing, no Option shall
be exercisable later than the date of expiration of the Option’s term as set
forth in the Award Agreement evidencing the Option (the “Option Expiration
Date”).
(b)Extension if Exercise Prevented by Law. Notwithstanding the foregoing other
than termination of Service for Cause, if the exercise of an Option within the
applicable time periods set forth in Section 6.4(a) is prevented by the
provisions of Section 15 below, the Option shall remain exercisable until the
later of (i) three (3) months after the date such exercise first would no longer
be prevented by such provisions or (ii) the end of the applicable time period
under Section 6.4(a), but in any event no later than the Option Expiration Date.
11

--------------------------------------------------------------------------------



6.5Transferability of Options. During the lifetime of the Participant, an Option
shall be exercisable only by the Participant or the Participant’s guardian or
legal representative. An Option shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Board, in its
discretion, and set forth in the Award Agreement evidencing such Option, an
Option shall be assignable or transferable subject to the applicable
limitations, if any, described in Rule 701 under the Securities Act and the
General Instructions to Form S-8 Registration Statement under the Securities Act
or, in the case of an Incentive Stock Option, only as permitted by applicable
regulations under Section 421 of the Code in a manner that does not disqualify
such Option as an Incentive Stock Option.
7.STOCK APPRECIATION RIGHTS.
SARs shall be evidenced by Award Agreements specifying the number of shares of
Stock subject to the Award, in such form as the Board shall from time to time
establish. Award Agreements evidencing SARs may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:
7.1Types of SARs Authorized. SARs may be granted in tandem with all or any
portion of a related Option (a “Tandem SAR”) or may be granted independently of
any Option (a “Freestanding SAR”). A Tandem SAR may be granted either
concurrently with the grant of the related Option or at any time thereafter
prior to the complete exercise, termination, expiration or cancellation of such
related Option.
7.2Exercise Price. The exercise price for each SAR shall be established in the
discretion of the Board; provided, however, that (a) the exercise price per
share subject to a Tandem SAR shall be the exercise price per share under the
related Option and (b) the exercise price per share subject to a Freestanding
SAR shall be not less than the Fair Market Value of a share of Stock on the
effective date of grant of the SAR.
7.3Exercisability and Term of SARs.
(a)Tandem SARs. Tandem SARs shall be exercisable only at the time and to the
extent, and only to the extent, that the related Option is exercisable, subject
to such provisions as the Board may specify where the Tandem SAR is granted with
respect to less than the full number of shares of Stock subject to the related
Option. The Board may, in its discretion, provide in any Award Agreement
evidencing a Tandem SAR that such SAR may not be exercised without the advance
approval of the Company and, if such approval is not given, then the Option
shall nevertheless remain exercisable in accordance with its terms. A Tandem SAR
shall terminate and cease to be exercisable no later than the date on which the
related Option expires or is terminated or canceled. Upon the exercise of a
Tandem SAR with respect to some or all of the shares subject to such SAR, the
related Option shall be canceled automatically as to the number of shares with
respect to which the Tandem SAR was exercised. Upon the exercise of an Option
related to a Tandem SAR as to some or all of the shares subject to such Option,
the related Tandem SAR shall be canceled automatically as to the number of
shares with respect to which the related Option was exercised.
(b)Freestanding SARs. Freestanding SARs shall be exercisable at such time or
times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Board and
set forth in the Award Agreement evidencing such SAR; provided, however, that no
Freestanding SAR shall be exercisable after the expiration of ten (10) years
after the effective date of grant of such SAR.
12

--------------------------------------------------------------------------------



7.4Exercise of SARs. Upon the exercise of an SAR, the Participant (or the
Participant’s legal representative or other person who acquired the right to
exercise the SAR by reason of the Participant’s death) shall be entitled to
receive payment of an amount for each share with respect to which the SAR is
exercised equal to the excess, if any, of the Fair Market Value of a share of
Stock on the date of exercise of the SAR over the exercise price. Payment of
such amount shall be made in cash, shares of Stock, or any combination thereof
as determined by the Board. Unless otherwise provided in the Award Agreement
evidencing such SAR, payment shall be made in a lump sum as soon as practicable
following the date of exercise of the SAR. When payment is to be made in shares
of Stock, the number of shares to be issued shall be determined on the basis of
the Fair Market Value of a share of Stock on the date of exercise of the SAR.
For purposes of Section 7, a SAR shall be deemed exercised on the date on which
the Company receives notice of exercise from the Participant.
7.5Effect of Termination of Service. A SAR shall be exercisable after a
Participant’s termination of Service to such extent and during such period as
determined by the Board, in its discretion, and set forth in the Award Agreement
evidencing such SAR or in another written (including electronic) agreement
between the Company and the Participant.
7.6Nontransferability of SARs. SARs may not be assigned or transferred in any
manner except by will or the laws of descent and distribution, and, during the
lifetime of the Participant, shall be exercisable only by the Participant or the
Participant’s guardian or legal representative.
8.RESTRICTED STOCK AWARDS.
Restricted Stock Awards shall be evidenced by Award Agreements specifying
whether the Award is a Restricted Stock Bonus or a Restricted Stock Purchase
Right and the number of shares of Stock subject to the Award, in such form as
the Board shall from time to time establish. Such Award Agreements may
incorporate all or any of the terms of the Plan by reference and shall comply
with and be subject to the following terms and conditions:
8.1Types of Restricted Stock Awards Authorized. Restricted Stock Awards may be
granted in the form of either a Restricted Stock Bonus or a Restricted Stock
Purchase Right. Restricted Stock Awards may be granted upon such conditions as
the Board shall determine, including, without limitation.
8.2Purchase Price. The purchase price for shares of Stock issuable under each
Restricted Stock Purchase Right shall be established by the Board in its
discretion. No monetary payment (other than applicable tax withholding) shall be
required as a condition of receiving shares of Stock pursuant to a Restricted
Stock Bonus. Notwithstanding the foregoing, if required by applicable state
corporate law, the Participant shall furnish appropriate consideration having a
value not less than the par value of the shares of Stock subject to a Restricted
Stock Award.
8.3Purchase Period. A Restricted Stock Purchase Right shall be exercisable
within a period established by the Board, which shall in no event exceed thirty
(30) days from the effective date of the grant of the Restricted Stock Purchase
Right.
8.4Payment of Purchase Price. Except as otherwise provided below, payment of the
purchase price for the number of shares of Stock being purchased pursuant to any
Restricted Stock Purchase Right shall be made (a) in cash, by check or in cash
equivalent, (b) by such other consideration as may be approved by the Board from
time to time to the extent permitted by applicable law, or (c) by any
combination thereof.
13

--------------------------------------------------------------------------------



8.5Vesting and Restrictions on Transfer. Shares issued pursuant to any
Restricted Stock Award may (but need not) be made subject to Vesting Conditions
based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, as shall be established by the Board and
set forth in the Award Agreement evidencing such Award. During any period in
which shares acquired pursuant to a Restricted Stock Award remain subject to
Vesting Conditions, such shares may not be sold, exchanged, transferred,
pledged, assigned or otherwise disposed of other than pursuant to an Ownership
Change Event or as provided in Section 8.8. The Board, in its discretion, may
provide in any Award Agreement evidencing a Restricted Stock Award that, if the
satisfaction of Vesting Conditions with respect to any shares subject to such
Restricted Stock Award would otherwise occur on a day on which the sale of such
shares would violate the provisions of the Insider Trading Policy, then
satisfaction of the Vesting Conditions automatically shall be determined on the
next trading day on which the sale of such shares would not violate the Insider
Trading Policy. Upon request by the Company, each Participant shall execute any
agreement evidencing such transfer restrictions prior to the receipt of shares
of Stock hereunder and shall promptly present to the Company any and all
certificates representing shares of Stock acquired hereunder for the placement
on such certificates of appropriate legends evidencing any such transfer
restrictions.
8.6Voting Rights; Dividends and Distributions. Except as provided in this
Section, Section 8.5 and any Award Agreement, during any period in which shares
acquired pursuant to a Restricted Stock Award remain subject to Vesting
Conditions, the Participant shall have all of the rights of a stockholder of the
Company holding shares of Stock, including the right to vote such shares and to
receive all dividends and other distributions paid with respect to such shares;
provided, however, that if so determined by the Board and provided by the Award
Agreement, such dividends and distributions shall be subject to the same Vesting
Conditions as the shares subject to the Restricted Stock Award with respect to
which such dividends or distributions were paid. In the event of a dividend or
distribution paid in shares of Stock or other property or any other adjustment
made upon a change in the capital structure of the Company as described in
Section 4.2, any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant is entitled
by reason of the Participant’s Restricted Stock Award shall be immediately
subject to the same Vesting Conditions as the shares subject to the Restricted
Stock Award with respect to which such dividends or distributions were paid or
adjustments were made.
8.7Effect of Termination of Service. Unless otherwise provided by the Board in
the Award Agreement evidencing a Restricted Stock Award, if a Participant’s
Service terminates for any reason, whether voluntary or involuntary (including
the Participant’s death or disability), then (a) the Company shall have the
option to repurchase for the purchase price paid by the Participant any shares
acquired by the Participant pursuant to a Restricted Stock Purchase Right which
remain subject to Vesting Conditions as of the date of the Participant’s
termination of Service and (b) the Participant shall forfeit to the Company any
shares acquired by the Participant pursuant to a Restricted Stock Bonus which
remain subject to Vesting Conditions as of the date of the Participant’s
termination of Service. The Company shall have the right to assign at any time
any repurchase right it may have, whether or not such right is then exercisable,
to one or more persons as may be selected by the Company.
8.8Nontransferability of Restricted Stock Award Rights. Rights to acquire shares
of Stock pursuant to a Restricted Stock Award shall not be subject in any manner
to anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or the laws of descent and distribution.
All rights with respect to a Restricted Stock Award granted to a Participant
hereunder shall be exercisable during his or her lifetime only by such
Participant or the Participant’s guardian or legal representative.
14

--------------------------------------------------------------------------------



9.RESTRICTED STOCK UNITS.
9.1Awards of Restricted Stock Units. A Restricted Stock Unit (“RSU”) is an award
covering a number of Stock that may be settled in cash, or by issuance of such
Stock at a date in the future. No purchase price shall apply to an RSU settled
in Stock. All grants of Restricted Stock Units will be evidenced by an Award
Agreement that will be in such form (which need not be the same for each
Participant) as the Board will from time to time approve, and will comply with
and be subject to the terms and conditions of this Plan, and shall require that
the Restricted Stock Units must expire no later than seven (7) years following
the date of grant.
9.2Form and Timing of Settlement. To the extent permissible under the applicable
law, the Board may permit a Participant to defer payment under a RSU to a date
or dates after the RSU is earned, provided that the terms of the RSU and any
deferral satisfy the requirements of Section 409A of the Code and any regulation
or rulings promulgated thereunder. Payment may be made in the form of cash or
whole shares or a combination thereof, all as the Board determines.
10.PERFORMANCE AWARDS.
10.1Types of Performance Awards. A Performance Award is an Award that may be
granted, may vest or may become eligible to vest contingent upon the attainment
during a Performance Period of certain Performance Goals. Performance Awards may
be granted as Options, SARs, Restricted Stock Purchase Rights, Restricted Stock
Bonuses, Restricted Stock Units or Other Awards, as well as cash-based Awards.
10.2Terms of Performance Awards. Performance Awards will be based on the
attainment of Performance Goals that are established by the Board for the
relevant Performance Period. Prior to the grant of any Performance Award, the
Board will determine and each Award Agreement shall set forth the terms of each
Performance Award, including, without limitation: (a) the nature, length and
starting date of any Performance Period, (b) the Performance Criteria and
Performance Goals that will be used to determine the time and extent to which a
Performance Award has been earned, (c) amount of any cash bonus, or the number
of Shares deemed subject to a Performance Award, and (d) the effect of a
termination of Participant’s Service on a Performance Award. Participants may
participate simultaneously with respect to Performance Awards that are subject
to different Performance Periods and Performance Goals. A Performance Award may
but need not require the Participant’s completion of a specified period of
service.
10.3Determination of Achievement. The Board shall determine the extent to which
a Performance Award has been earned in its sole discretion, including the manner
of calculating the Performance Criteria and the measure of whether and to what
degree such Performance Goals have been attained. The Board may reduce or waive
any criteria with respect to a Performance Goal, or adjust a Performance Goal
(or method of calculating the attainment of a Performance Goal) to take into
account unanticipated events, including changes in law and accounting or tax
rules, as the Board deems necessary or appropriate, or to reflect the impact of
extraordinary or unusual items, events or circumstances to avoid windfalls or
hardships. The Board may also adjust or eliminate the compensation or economic
benefit due upon attainment of Performance Goals in its sole discretion, subject
to any limitations contained in the Award Agreement and compliance with
applicable law.
11.OTHER AWARDS.
11.1Other forms of Awards valued in whole or in part by reference to, or
otherwise based on, shares of Stock, including the appreciation in value thereof
(e.g., options or stock rights with an exercise price or strike price less than
100% of the Fair Market Value of the shares at the time of grant) may be granted
either alone or in addition to other Awards provided for in the Plan. Subject to
the provisions of the Plan and applicable law, the Board may determine the
persons to whom and the time or times at which such Other Awards will be
granted, the number of shares of Stock (or the cash equivalent thereof) to be
granted pursuant to such Other Awards and all other terms and conditions of such
Other Awards.
15

--------------------------------------------------------------------------------



12.STANDARD FORMS OF AWARD AGREEMENTS.
12.1Award Agreements. Each Award shall comply with and be subject to the terms
and conditions set forth in the appropriate form of Award Agreement approved by
the Board and as amended from time to time. Any Award Agreement may consist of
an appropriate form of Notice of Grant and a form of Agreement incorporated
therein by reference, or such other form or forms, including electronic media,
as the Board may approve from time to time.
12.2Authority to Vary Terms. The Board shall have the authority from time to
time to vary the terms of any standard form of Award Agreement either in
connection with the grant or amendment of an individual Award or in connection
with the authorization of a new standard form or forms; provided, however, that
the terms and conditions of any such new, revised or amended standard form or
forms of Award Agreement are not inconsistent with the terms of the Plan.
13CHANGE IN CONTROL.
13.1Effect of Change in Control on Awards. The Board may provide for any one or
more of the following in the event of a Change in Control:
(a)Accelerated Vesting. The Board may, in its discretion, provide in any Award
Agreement or, in the event of a Change in Control, may take such actions as it
deems appropriate to provide for the acceleration of the exercisability and/or
vesting in connection with such Change in Control of each or any outstanding
Award or portion thereof and shares acquired pursuant thereto upon such
conditions, including termination of the Participant’s Service prior to, upon,
or following such Change in Control, to such extent as the Board shall
determine.
(b)Assumption, Continuation or Substitution of Awards. In the event of a Change
in Control, the surviving, continuing, successor, or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiror”),
may, without the consent of any Participant, assume or continue the Company’s
rights and obligations under each or any Award or portion thereof outstanding
immediately prior to the Change in Control or substitute for each or any such
outstanding Award or portion thereof a substantially equivalent award with
respect to the Acquiror’s stock. For purposes of this Section, if so determined
by the Board, in its discretion, an Award or any portion thereof shall be deemed
assumed if, following the Change in Control, the Award confers the right to
receive, subject to the terms and conditions of the Plan and the applicable
Award Agreement, for each share of Stock subject to such portion of the Award
immediately prior to the Change in Control, the consideration (whether stock,
cash, other securities or property or a combination thereof) to which a holder
of a share of Stock on the effective date of the Change in Control was entitled;
provided, however, that if such consideration is not solely common stock of the
Acquiror, the Board may, with the consent of the Acquiror, provide for the
consideration to be received upon the exercise of the Award for each share of
Stock to consist solely of common stock of the Acquiror equal in Fair Market
Value to the per share consideration received by holders of Stock pursuant to
the Change in Control. If any portion of such consideration may be received by
holders of Stock pursuant to the Change in Control on a contingent or delayed
basis, the Board may, in its discretion, determine such Fair Market Value per
share as of the time of the Change in Control on the basis of the Board’s good
faith estimate of the present value of the probable future payment of such
consideration. Any Award or portion thereof which is neither assumed or
continued by the Acquiror in connection with the Change in Control nor exercised
as of the time of consummation of the Change in Control shall terminate and
cease to be outstanding effective as of the time of consummation of the Change
in Control. Notwithstanding the foregoing, shares acquired upon exercise of an
Award prior to the Change in Control and any consideration received pursuant to
the Change in Control with respect to such shares shall continue to be subject
to all applicable provisions of the Award Agreement evidencing such Award except
as otherwise provided in such Award Agreement.
16

--------------------------------------------------------------------------------



(c)Cash-Out of Outstanding Awards. The Board may, in its discretion and without
the consent of any Participant, determine that, upon the occurrence of a Change
in Control, each or any Award or portion thereof outstanding immediately prior
to the Change in Control shall be canceled in exchange for a payment with
respect to each vested share (and each unvested share, if so determined by the
Board) of Stock subject to such canceled Award in (i) cash, (ii) stock of the
Company or of a corporation or other business entity a party to the Change in
Control, or (iii) other property which, in any such case, shall be in an amount
having a Fair Market Value equal to the Fair Market Value of the consideration
to be paid per share of Stock in the Change in Control, reduced by the exercise
or purchase price per share, if any, under such Award. If any portion of such
consideration may be received by holders of Stock pursuant to the Change in
Control on a contingent or delayed basis, the Board may, in its sole discretion,
determine such Fair Market Value per share as of the time of the Change in
Control on the basis of the Board’s good faith estimate of the present value of
the probable amount of future payment of such consideration. In the event such
determination is made by the Board, the amount of such payment (reduced by
applicable withholding taxes, if any) shall be paid to Participants in respect
of the vested portions of their canceled Awards as soon as practicable following
the date of the Change in Control and in respect of the unvested portions of
their canceled Awards in accordance with the vesting schedules applicable to
such Awards.
13.2Federal Excise Tax Under Section 4999 of the Code.
a.Excess Parachute Payment. If any acceleration of vesting pursuant to an Award
and any other payment or benefit received or to be received by a Participant
would subject the Participant to any excise tax pursuant to Section 4999 of the
Code due to the characterization of such acceleration of vesting, payment or
benefit as an “excess parachute payment” under Section 280G of the Code, then,
provided such election would not subject the Participant to taxation under
Section 409A of the Code, the Participant may elect, in his or her sole
discretion, to reduce the amount of any acceleration of vesting called for under
the Award in order to avoid such characterization.
b.Determination by Independent Accountants. To aid the Participant in making any
election called for under Section 13.2(a), no later than the date of the
occurrence of any event that might reasonably be anticipated to result in an
“excess parachute payment” to the Participant as described in Section 13.2(a),
the Company shall request a determination in writing by independent public
accountants selected by the Company (the “Accountants”). As soon as practicable
thereafter, the Accountants shall determine and report to the Company and the
Participant the amount of such acceleration of vesting, payments and benefits
which would produce the greatest after-tax benefit to the Participant. For the
purposes of such determination, the Accountants may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make their required determination. The Company shall bear all fees and expenses
the Accountants may reasonably charge in connection with their services
contemplated by this Section 13.2(b).
14.TAX WITHHOLDING.
14.1Tax Withholding in General. The Company shall have the right to deduct from
any and all payments made under the Plan, or to require the Participant, through
payroll withholding, cash payment or otherwise, including by means of a Cashless
Exercise of an Option, to make adequate provision for, the U.S. federal, state,
local and non-United States taxes (including any social insurance tax), if any,
required by law to be withheld by the Participating Company Group with respect
to an Award or the shares acquired pursuant thereto. The Company shall have no
obligation to deliver shares of Stock or to release shares of Stock from an
escrow established pursuant to an Award Agreement until the Participating
Company Group’s tax withholding obligations have been satisfied by the
Participant.
17

--------------------------------------------------------------------------------



14.2Withholding in Shares. The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable to a Participant upon
the exercise or vesting of an Award, or to accept from the Participant the
tender of, a number of whole shares of Stock having a Fair Market Value, as
determined by the Company, equal to all or any part of the tax withholding
obligations of the Participating Company Group. The Fair Market Value of any
shares of Stock withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the maximum statutory tax
rate in the Participant’s applicable jurisdictions. Such withholding in shares
of Stock shall be subject to approval by the Board to the extent required by
applicable laws.
14.3No Obligation to Notify or Minimize Taxes; No Liability to Claims. Except as
required by applicable law, the Company has no duty or obligation to advise any
Participant as to the time or manner of exercising an Award. Furthermore, the
Company has no duty or obligation to warn or otherwise advise a Participant of a
pending termination or expiration of an Award or a possible period in which the
Award may not be exercised. The Company has no duty or obligation to minimize
the tax consequences of an Award to the holder of such Award and will not be
liable to any holder of an Award for any adverse tax consequences to such holder
in connection with an Award. As a condition to accepting an Award under the
Plan, each Participant (a) agrees to not make any claim against any member of
the Participating Company Group, or any of their Officers, Directors or
Employees, related to tax liabilities arising from such Award or other
compensation and (b) acknowledges that such Participant was advised to consult
with his or her own personal tax, financial and other legal advisors regarding
the tax consequences of the Award and has either done so or knowingly and
voluntarily declined to do so.
15.COMPLICANCE WITH LAW.
The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of U.S. federal,
state and non-United States law with respect to such securities and the
requirements of any stock exchange or market system upon which the Stock may
then be listed. In addition, no Award may be exercised or shares issued pursuant
to an Award unless (a) a registration statement under the Securities Act shall
at the time of such exercise or issuance be in effect with respect to the shares
issuable pursuant to the Award or (b) in the opinion of legal counsel to the
Company, the shares issuable pursuant to the Award may be issued in accordance
with the terms of an applicable exemption from the registration requirements of
the Securities Act and (c) the Company has obtained such other approvals from
governmental agencies and/or has completed any registration or other
qualification of such shares of Stock under any state or non-United States law
that the Company determines are necessary or advisable. The inability of the
Company to obtain from any regulatory body having jurisdiction the authority, if
any, deemed by the Company’s legal counsel to be necessary to the lawful
issuance and sale of any shares hereunder shall relieve the Company of any
liability in respect of the failure to issue or sell such shares as to which
such requisite authority shall not have been obtained. As a condition to
issuance of any Stock, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.
18

--------------------------------------------------------------------------------



16.AMENDMENT OR TERMINATION OF PLAN.
The Board may amend, suspend or terminate the Plan at any time. However, without
the approval of the Company’s stockholders, there shall be (a) no increase in
the maximum aggregate number of shares of Stock that may be issued under the
Plan (except by operation of the provisions of Section 4.2), (b) no change in
the class of persons eligible to receive Incentive Stock Options, and (c) no
other amendment of the Plan that would require approval of the Company’s
stockholders under any applicable law, regulation or rule, including the rules
of any stock exchange or market system upon which the Stock may then be listed.
No amendment, suspension or termination of the Plan shall affect any then
outstanding Award unless expressly provided by the Board. Except as provided by
the next sentence, no amendment, suspension or termination of the Plan may
adversely affect any then outstanding Award without the consent of the
Participant. Notwithstanding any other provision of the Plan or any Award
Agreement to the contrary, the Board may, in its sole and absolute discretion
and without the consent of any Participant, amend the Plan or any Award
Agreement, to take effect retroactively or otherwise, as it deems necessary or
advisable for the purpose of conforming the Plan or such Award Agreement to any
present or future law, regulation or rule applicable to the Plan.
17.MISCELLANEOUS PROVISIONS.
17.1Repurchase Rights. Shares issued under the Plan may be subject to a right of
first refusal, one or more repurchase options, or other conditions and
restrictions as determined by the Board in its discretion at the time the Award
is granted. The Company shall have the right to assign at any time any
repurchase right it may have, whether or not such right is then exercisable, to
one or more persons as may be selected by the Company. Upon request by the
Company, each Participant shall execute any agreement evidencing such transfer
restrictions prior to the receipt of shares of Stock hereunder and shall
promptly present to the Company any and all certificates representing shares of
Stock acquired hereunder for the placement on such certificates of appropriate
legends evidencing any such transfer restrictions.
17.2Provision of Information. Until such time as the Company becomes subject to
the reporting requirements of Section 13 or 15(d) of the Exchange Act, at least
annually, copies of the Company’s balance sheet and income statement for the
just completed fiscal year shall be made available to each Participant and
purchaser of shares of Stock upon the exercise of an Award; provided, however,
that this requirement shall not apply if all offers and sales of securities
pursuant to the Plan comply with all applicable conditions of Rule 701 under the
Securities Act. The Company shall not be required to provide such information to
key persons whose duties in connection with the Company assure them access to
equivalent information. The Company shall deliver to each Participant such
disclosures as are required in accordance with Rule 701 under the Securities
Act.
17.3Rights as Employee, Consultant or Director. No person, even though eligible
pursuant to Section 5, shall have a right to be selected as a Participant, or,
having been so selected, to be selected again as a Participant. Nothing in the
Plan or any Award granted under the Plan shall confer on any Participant a right
to remain an Employee, Consultant or Director or interfere with or limit in any
way any right of a Participating Company to terminate the Participant’s Service
at any time. To the extent that an Employee of a Participating Company other
than the Company receives an Award under the Plan, that Award shall in no event
be understood or interpreted to mean that the Company is the Employee’s employer
or that the Employee has an employment relationship with the Company.
17.4Rights as a Stockholder. A Participant shall have no rights as a stockholder
with respect to any shares covered by an Award until the date of the issuance of
such shares (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company). No adjustment shall be
made for dividends, distributions or other rights for which the record date is
prior to the date such shares are issued, except as provided in Section 4.2 or
another provision of the Plan.
19

--------------------------------------------------------------------------------



17.5Delivery of Title to Shares. Subject to any governing rules or regulations,
the Company shall issue or cause to be issued the shares of Stock acquired
pursuant to an Award and shall deliver such shares to or for the benefit of the
Participant by means of one or more of the following: (a) by delivering to the
Participant evidence of book entry shares of Stock credited to the account of
the Participant, (b) by depositing such shares of Stock for the benefit of the
Participant with any broker with which the Participant has an account
relationship, or (c) by delivering such shares of Stock to the Participant in
certificate form.
17.6Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Award.
17.7Retirement and Welfare Plans. Neither Awards made under this Plan nor shares
of Stock or cash paid pursuant to such Awards shall be included as
“compensation” for purposes of computing the benefits payable to any Participant
under any Participating Company’s retirement plans (both qualified and
non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing such
benefits.
17.8Severability. If any one or more of the provisions (or any part thereof) of
this Plan shall be held invalid, illegal or unenforceable in any respect, such
provision shall be modified so as to make it valid, legal and enforceable, and
the validity, legality and enforceability of the remaining provisions (or any
part thereof) of the Plan shall not in any way be affected or impaired thereby.
17.9No Constraint on Corporate Action. Nothing in this Plan shall be construed
to: (a) limit, impair, or otherwise affect the Company’s or another
Participating Company’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets, or (b) limit the right or power of the Company or another
Participating Company to take any action which such entity deems to be necessary
or appropriate.
17.10Non-United States Award Recipients. Notwithstanding any provision of the
Plan to the contrary, in order to facilitate compliance with the applicable
laws, accounting principles or practices of countries in which the Participating
Company Group operates or has Employees or other persons eligible for Awards,
the Board, in its sole discretion, shall have the power and authority to: (a)
determine which Participating Companies shall be covered by the Plan, (b)
determine which individuals outside the United States are eligible to
participate in the Plan, (c) modify the terms and conditions of any Award
granted to individuals outside the United States or foreign nationals to comply
with applicable laws, policies, customs or practices, (d) establish sub-plans,
modify exercise procedures and adopt, amend or rescind other rules, policies
and/or procedures relating to the operation and administration of the Plan in
jurisdictions other than the United States (including to qualify Awards for
particular tax treatment under laws of jurisdictions other than the United
States); provided, however, that no such sub-plans and/or modifications shall
increase the Share Reserve; and (e) take any action, before or after an Award is
made, that the Board determines to be necessary or advisable to obtain approval
or comply with any local governmental regulatory exemptions or approvals.
Notwithstanding the foregoing, the Board may not take any actions hereunder, and
no Awards shall be granted, that would violate any applicable law in the United
States.
17.11Clawback/Recovery Policy. All Awards granted under the Plan will be subject
to clawback or recoupment under any clawback or recoupment policy adopted by the
Board and in effect at the date of grant of an Award or as otherwise required by
applicable law. In addition, the Board may impose such other clawback, recovery
or recoupment provisions in an Award Agreement as the Board determines necessary
or appropriate. No recovery of compensation under such a clawback or recoupment
policy will be an event giving rise to a right to voluntarily terminate
employment upon a “resignation for good reason,” or for a “constructive
termination” or any similar term under any plan or agreement with the Company.
20

--------------------------------------------------------------------------------



17.12Section 409A of the Code. Unless otherwise expressly provided in an Award
Agreement, the Plan and Award Agreements will be interpreted to the greatest
extent possible in a manner that makes the Plan and the Awards granted hereunder
exempt from Section 409A of the Code, and, to the extent not so exempt, in
compliance with Section 409A of the Code. If the Board determines that any Award
granted hereunder is not exempt from and is therefore subject to Section 409A of
the Code, the Award Agreement evidencing such Award will incorporate the terms
and conditions necessary to avoid the consequences specified in Section
409A(a)(1) of the Code, and to the extent an Award Agreement is silent on terms
necessary for compliance, such terms are hereby incorporated by reference into
the Award Agreement. To the extent that any amount constituting deferred
compensation under Section 409A of the Code would become payable under this Plan
by reason of a Change in Control, such amount shall become payable only if the
event constituting a Change in Control would also qualify as a change in
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company within the meaning of Code
Section 409A. If a Participant holding an Award that constitutes deferred
compensation under Section 409A of the Code is a “specified employee” within the
meaning of Section 409A of the Code, no distribution or payment of any amount
that is payable because of a separation from service (as defined in Section 409A
of the Code without regard to alternative definitions thereunder) will be issued
or paid before the date that is six (6) months following the date of such
Participant’s separation from service or, if earlier, the date of the
Participant’s death, unless such distribution or payment can be made in a manner
that complies with or is not subject to Section 409A of the Code, and any
amounts so deferred will be paid in a lump sum on the day after such six-month
period elapses, with the balance paid thereafter on the original schedule. For
purposes of Section 409A, any right to receive any installment payments under
the Plan shall be treated as a right to receive a series of separate payments
and, accordingly, each installment payment hereunder shall at all times be
considered a separate and distinct payment. In no event will any Participant
have a right to payment or reimbursement or otherwise from any member of the
Participating Company Group, or their successors or assigns, for any taxes
imposed or other costs incurred as a result of Section 409A of the Code. In
addition, and notwithstanding any provision of the Plan to the contrary, in the
event that the Board determines that any Award is, or may reasonably be, subject
to Section 409A or contains any ambiguity as to the application of Section 409A,
the Board may, without the Participant’s consent, adopt such amendments to the
Plan and the applicable Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Board determines are necessary or appropriate to (a)
exempt (or clarify the exemption of) the Award from Section 409A, (b) preserve
the intended tax treatment of the benefits provided with respect to the Award,
and/or (c) comply with the requirements of Section 409A. Notwithstanding
anything to the contrary contained herein, no member of the Participating
Company Group shall be responsible for, or required to reimburse or otherwise
make any Participant whole for, any tax or penalty imposed on, or losses
incurred by, any Participant that arises in connection with the potential or
actual application of Section 409A to any Award granted hereunder.
17.13Choice of Law. Except to the extent governed by applicable federal law, the
validity, interpretation, construction and performance of the Plan and each
Award Agreement shall be governed by the laws of the State of California,
without regard to its conflict of law rules.
17.14Stockholder Approval. The Plan or any increase in the Share Reserve shall
be approved by a majority of the outstanding securities of the Company entitled
to vote by the later of (a) a period beginning twelve (12) months before and
ending twelve (12) months after the date of adoption thereof by the Board or (b)
the first issuance of any security pursuant to the Plan in the State of
California (within the meaning of Section 25008 of the California Corporations
Code). Awards granted prior to security holder approval of the Plan or in excess
of the Share Reserve previously approved by the Company’s security holders shall
become exercisable no earlier than the date of security holder approval of the
Plan or such increase in the Share Reserve, as the case may be, and such Awards
shall be rescinded if such security holder approval is not received in the
manner described in the preceding



21

--------------------------------------------------------------------------------



UNITY SOFTWARE INC.
NOTICE OF GRANT OF STOCK OPTION
The Participant has been granted an option (the “Option”) to purchase certain
shares of Stock of Unity Software Inc. pursuant to the Unity Software Inc. 2019
Stock Plan (the “Plan”), as follows:

Participant:Date of Grant:Number of Option Shares:,subject to adjustment as
provided by the Option Agreement.Exercise Price:$Option Expiration Date:Tax
Status of Option:(Enter “Incentive” or “Nonstatutory.” If blank, this Option
will be a Nonstatutory Stock Option.)Vested Shares:
Except as provided in the Stock Option Agreement, the number of Vested Shares
(disregarding any resulting fractional share) as of any date is determined by
multiplying the Number of Option Shares by the “Vested Ratio” determined as of
such date as follows:
Vested Ratio

If the Participant’s Service terminates because of the death of the Participant
(i) within the first year of Participant’s continuous Service, then 50% of the
Number of Option Shares set forth above shall become Vested Shares effective as
of immediately prior to the effective time of such termination or (ii) on or
following the first year of Participant’s continuous Service, then 100% of the
Number of Option Shares set forth above shall become Vested Shares effective as
of immediately prior to the effective time of such termination.
The Exercise Price represents an amount the Company believes to be no less than
the fair market value of a share of Stock as of the Date of Grant, determined in
good faith in compliance with the requirements of Section 409A of the Code.
However, there is no guarantee that the Internal Revenue Service will agree with
the Company’s determination. A subsequent IRS determination that the Exercise
Price is less than such fair market value could result in adverse tax
consequences to the Participant. By signing below, the Participant agrees that
the Company, its directors, officers and shareholders shall not be held liable
for any tax, penalty, interest or cost incurred by the Participant as a result
of such determination by the IRS. The Participant is urged to consult with his
or her own tax advisor regarding the tax consequences of the Option, including
the application of Section 409A.
By their signatures below, the Company and the Participant agree that the Option
is governed by this Grant Notice and by the provisions of the Plan and the Stock
Option Agreement (including the special provisions for your country of
residence, if any, in the Appendix), both of which are attached to and made a
part of this document. The Participant acknowledges receipt of copies of the
Plan and the Stock Option Agreement, represents that the Participant has read
and is familiar with their provisions, and hereby accepts the Option subject to
all of their terms and conditions.
1

--------------------------------------------------------------------------------




UNITY SOFTWARE INC.PARTICIPANTBy:Signature:Its:Date:Address:Address:
30 3rd Street
San Francisco, California 94103USA

ATTACHMENTS:    2019 Stock Plan, as amended to the Date of Grant; Stock Option
Agreement and Exercise Notice



2

--------------------------------------------------------------------------------



THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE NOT BEEN QUALIFIED
WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE
ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO SUCH QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SECURITIES IS EXEMPT FROM QUALIFICATION BY SECTION 25100, 25102, OR 25105 OF
THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT
ARE EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE
SALE IS SO EXEMPT.
THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
U.S. SECURITIES ACT OF 1933.
UNITY SOFTWARE INC.
STOCK OPTION AGREEMENT
(Global)
Unity Software Inc. has granted to the Participant named in the Notice of Grant
of Stock Option (the “Grant Notice”), to which this Stock Option Agreement is
attached, an option (the “Option”) to purchase certain shares of Stock (the
“Shares”) upon the terms and conditions set forth in the Grant Notice and this
Stock Option Agreement, including the Appendix, as defined below (the Stock
Option Agreement and Appendix, together, are referred to as the “Option
Agreement”). The Option has been granted pursuant to and shall in all respects
be subject to the terms and conditions of the Unity Software Inc. 2019 Stock
Plan (the “Plan”), as amended to the Date of Grant, the provisions of which are
incorporated herein by reference. By signing the Grant Notice, the Participant:
(a) acknowledges receipt of, and represents that the Participant has read and is
familiar with, the Grant Notice, this Option Agreement and the Plan, (b) accepts
the Option subject to all of the terms and conditions of the Grant Notice, this
Option Agreement and the Plan, and (c) agrees to accept as binding, conclusive
and final all decisions or interpretations of the Board upon any questions
arising under the Grant Notice, this Option Agreement or the Plan.
1.DEFINITIONS AND CONSTRUCTION.
1.1Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.
1.2Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.
1

--------------------------------------------------------------------------------



2.U.S. FEDERAL TAX CONSEQUENCES.
2.1Tax Status of Option. This Option is intended to have the tax status
designated in the Grant Notice.
(a)Incentive Stock Option. If the Grant Notice so designates, this Option is
intended to be an Incentive Stock Option within the meaning of Section 422(b) of
the Code, but the Company does not represent or warrant that this Option
qualifies as such. The Participant should consult with the Participant’s own tax
advisor regarding the tax effects of this Option and the requirements necessary
to obtain favorable income tax treatment under Section 422 of the Code,
including, but not limited to, holding period requirements. (NOTE TO
PARTICIPANT: If the Option is exercised more than three (3) months after the
date on which you cease to be an Employee (other than by reason of your death or
permanent and total disability as defined in Section 22(e)(3) of the Code), the
Option will be treated as a Nonstatutory Stock Option and not as an Incentive
Stock Option to the extent required by Section 422 of the Code.)
(b)Nonstatutory Stock Option. If the Grant Notice so designates, this Option is
intended to be a Nonstatutory Stock Option and shall not be treated as an
Incentive Stock Option within the meaning of Section 422(b) of the Code.
2.2ISO Fair Market Value Limitation. If the Grant Notice designates this Option
as an Incentive Stock Option, then to the extent that the Option (together with
all Incentive Stock Options granted to the Participant under all stock option
plans of the Participating Company Group, including the Plan) becomes
exercisable for the first time during any calendar year for shares having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portion
of such options which exceeds such amount will be treated as Nonstatutory Stock
Options. For purposes of this Section, options designated as Incentive Stock
Options are taken into account in the order in which they were granted, and the
Fair Market Value of stock is determined as of the time the option with respect
to such stock is granted. If the Code is amended to provide for a different
limitation from that set forth in this Section, such different limitation shall
be deemed incorporated herein effective as of the date required or permitted by
such amendment to the Code. If the Option is treated as an Incentive Stock
Option in part and as a Nonstatutory Stock Option in part by reason of the
limitation set forth in this Section, the Participant may designate which
portion of such Option the Participant is exercising. In the absence of such
designation, the Participant shall be deemed to have exercised the Incentive
Stock Option portion of the Option first. Separate certificates representing
each such portion shall be issued upon the exercise of the Option. (NOTE TO
PARTICIPANT: If the aggregate Exercise Price of the Option (that is, the
Exercise Price multiplied by the Number of Option Shares) plus the aggregate
exercise price of any other Incentive Stock Options you hold (whether granted
pursuant to the Plan or any other stock option plan of the Participating Company
Group) is greater than $100,000, you should contact the Company to ascertain
whether the entire Option qualifies as an Incentive Stock Option.
2.3Notice of Sales Upon Disqualifying Disposition. The Participant shall dispose
of the shares acquired pursuant to the Option only in accordance with the
provisions of this Option Agreement. In addition, if the Grant Notice designates
this Option as an Incentive Stock Option, the Participant shall (a) promptly
notify the Company if the Participant disposes of any of the shares acquired
pursuant to the Option within one (1) year after the date the Participant
exercises all or part of the Option or within two (2) years after the Date of
Grant and (b) provide the Company with a description of the circumstances of
such disposition. Until such time as the Participant disposes of such shares in
a manner consistent with the provisions of this Option Agreement, unless
otherwise expressly authorized by the Company, the Participant shall hold all
shares acquired pursuant to the Option in the Participant’s name (and not in the
name of any nominee) for the one-year period immediately after the exercise of
the Option and the two- year period immediately after Date of Grant. At any time
during the one-year or two-year periods set forth above, the Company may place a
legend on any certificate representing shares acquired pursuant to the Option
requesting the transfer agent for the Company’s stock to notify the Company of
any such transfers. The obligation of the Participant to notify the Company of
any such transfer shall continue notwithstanding that a legend has been placed
on the certificate pursuant to the preceding sentence.
2

--------------------------------------------------------------------------------



3.ADMINISTRATION.
All questions of interpretation concerning the Grant Notice, this Option
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Option shall be determined
by the Board. All such determinations by the Board shall be final, binding and
conclusive upon all persons having an interest in the Option. Any and all
actions, decisions and determinations taken or made by the Board in the exercise
of its discretion pursuant to the Plan or the Option or other agreement
thereunder (other than determining questions of interpretation pursuant to the
preceding sentence) shall be final, binding and conclusive upon all persons
having an interest in the Option. Any Officer shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation, or election
which is the responsibility of or which is allocated to the Company herein,
provided the Officer has apparent authority with respect to such matter, right,
obligation, or election.
4.EXERCISE OF THE OPTION.
4.1Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable on and after the Initial Vesting Date and prior to the termination
of the Option (as provided in Section 6) in an amount not to exceed the number
of Vested Shares less the number of shares previously acquired upon exercise of
the Option, subject to the Company’s repurchase rights set forth in Section 11.
In no event shall the Option be exercisable for more shares than the Number of
Option Shares, as adjusted pursuant to Section 9.
4.2Method of Exercise. Exercise of the Option shall be by means of electronic or
written notice (the “Exercise Notice”) in a form authorized by the Company. An
electronic Exercise Notice must be digitally signed or authenticated by the
Participant in such manner as required by the notice and transmitted to the
Company or an authorized representative of the Company (including a third-party
administrator designated by the Company). In the event that the Participant is
not authorized or is unable to provide an electronic Exercise Notice, the Option
shall be exercised by a written Exercise Notice addressed to the Company, which
shall be signed by the Participant and delivered in person, by certified or
registered mail, return receipt requested, by confirmed facsimile transmission,
or by such other means as the Company may permit, to the Company, or an
authorized representative of the Company (including a third-party administrator
designated by the Company). Each Exercise Notice, whether electronic or written,
must state the Participant’s election to exercise the Option, the number of
whole shares of Stock for which the Option is being exercised and such other
representations and agreements as to the Participant’s investment intent with
respect to such shares as may be required pursuant to the provisions of this
Option Agreement. Further, each Exercise Notice must be received by the Company
prior to the termination of the Option as set forth in Section 6 and must be
accompanied by full payment of the aggregate exercise price per share set forth
on the Participant’s Grant Notice (the “Exercise Price”) for the number of
shares of Stock being purchased, together with any payment necessary to satisfy
withholding obligations for Tax Liability (as further described in Section 4.4
below). The Option shall be deemed to be exercised upon receipt by the Company
of such electronic or written Exercise Notice and the aggregate Exercise Price.
4.3Payment of Exercise Price.
(a)Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check or in
cash equivalent, (ii) if permitted by the Company and subject to the limitations
contained in Section 4.3(b), by means of (1) a Cashless Exercise, (2) a
Net-Exercise, or (3) a Stock Tender Exercise; or (iii) by any combination of the
foregoing.
3

--------------------------------------------------------------------------------



(b)Limitations on Forms of Consideration. The Company reserves, at any and all
times, the right, in the Company’s sole and absolute discretion, to establish,
decline to approve or terminate any program or procedure providing for payment
of the Exercise Price through any of the means described below, including with
respect to the Participant notwithstanding that such program or procedures may
be available to others.
(i)Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed Exercise Notice together with irrevocable instructions to a broker in a
form acceptable to the Company providing for the assignment to the Company of
the proceeds of a sale or loan with respect to shares of Stock acquired upon the
exercise of the Option in an amount not less than the aggregate Exercise Price
for such shares (including, without limitation, through an exercise complying
with the provisions of Regulation T as promulgated from time to time by the
Board of Governors of the U.S. Federal Reserve System).
(ii)Net-Exercise. A “Net-Exercise” means the delivery of a properly executed
Exercise Notice electing a procedure pursuant to which (1) the Company will
reduce the number of shares otherwise issuable to the Participant upon the
exercise of the Option by the largest whole number of shares having a Fair
Market Value that does not exceed the aggregate Exercise Price for the shares
with respect to which the Option is exercised, and (2) the Participant shall pay
to the Company in cash the remaining balance of such aggregate Exercise Price
not satisfied by such reduction in the number of whole shares to be issued.
Following a Net- Exercise, the number of shares remaining subject to the Option,
if any, shall be reduced by the sum of (1) the net number of shares issued to
the Participant upon such exercise, and (2) the number of shares deducted by the
Company for payment of the aggregate Exercise Price.
(iii)Stock Tender Exercise. A “Stock Tender Exercise” means the delivery of a
properly executed Exercise Notice accompanied by (1) the Participant’s tender to
the Company, or attestation to the ownership, in a form acceptable to the
Company of whole shares of Stock having a Fair Market Value that does not exceed
the aggregate Exercise Price for the shares with respect to which the Option is
exercised, and (2) the Participant’s payment to the Company in cash of the
remaining balance of such aggregate Exercise Price not satisfied by such shares’
Fair Market Value. A Stock Tender Exercise shall not be permitted if it would
constitute a violation of the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock. If required by the Company,
the Option may not be exercised by tender to the Company, or attestation to the
ownership, of shares of Stock unless such shares either have been owned by the
Participant for a period of time required by the Company (and not used for
another option exercise by attestation during such period) or were not acquired,
directly or indirectly, from the Company.
4.4Tax Responsibility and Satisfaction. Regardless of any action taken by the
Company and its Participating Companies with respect to any income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items associated with the grant or exercise of the Option or sale of
the underlying Shares or other tax-related items related to the Participant’s
participation in the Plan and legally applicable to the Participant (the “Tax
Liability”), the Participant hereby acknowledges and agrees that the Tax
Liability shall be the Participant’s ultimate responsibility and may exceed the
amount, if any, actually withheld by the Company or any Participating Company.
The Participant further acknowledges that the Company and its Participating
Companies (a) make no representations or undertakings regarding any Tax
Liability in connection with any aspect of this Option, including, but not
limited to, the grant, vesting or exercise of the Option, the issuance of Shares
pursuant to such exercise, the subsequent sale of Shares, and the payment of any
dividends on the Shares; and (b) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Option to reduce or
eliminate the Participant’s Tax Liability or achieve a particular tax result.
Further, if the Participant is subject to Tax Liability in more than one
jurisdiction, Participant acknowledges that the Company and/or a Participating
Company (or former employer, as applicable) may be required to withhold or
account for Tax Liability in more than one jurisdiction.
4

--------------------------------------------------------------------------------



Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees as a condition of his or her participation in the Plan to
make arrangements satisfactory to the Company and its Participating Companies to
enable them to satisfy all withholding, payment on account and/or collection
requirements associated with the full satisfaction of the Tax Liability,
including authorizing the Company or the Participating Company to satisfy any
applicable withholding obligations with regard to any Tax Liability by one or a
combination of the following methods: (i) withholding all applicable amounts
from the Participant’s wages or other cash compensation due to the Participant,
in accordance with any requirements under the laws, rules, and regulations of
the country of which the Participant is a resident, and (ii) act as the
Participant’s agent to sell sufficient shares of Stock for the proceeds to
settle such requirements (on the Participant’s behalf pursuant to this
authorization without further consent); (iii) withholding Shares otherwise
issuable to the Participant upon the exercise of the Option; or (iv) any other
method determined by the Company to be in compliance with applicable law.
The Company may withhold or account for the Participant’s Tax Liability by
considering statutory withholding amounts or other applicable withholding rates
in the Participant’s jurisdiction(s), including (1) maximum applicable rates, in
which case the Participant may receive a refund of any over-withheld amount in
cash (whether from applicable tax authorities or the Company) and will have no
entitlement to the equivalent amount in Shares or (2) minimum or such other
applicable rates, in which case the Participant may be solely responsible for
paying any additional Tax Liability to the applicable tax authorities. If the
Tax Liability is satisfied by withholding Shares, for tax purposes, the
Participant is deemed to have been issued the full number of Shares subject to
the exercised portion of the Option, notwithstanding that a number of the Shares
is held back solely for the purpose of paying the Tax Liability.
Furthermore, the Participant agrees to pay the Company or the Participating
Company any amount the Company or any Participating Company may be required to
withhold, collect or pay as a result of the Participant’s participation in the
Plan or that cannot be satisfied by the means previously described. The
Participant acknowledges that he or she may not participate in the Plan and the
Company shall have no obligation to deliver Shares until the Tax Liability has
been fully satisfied by the Participant, as determined by the Company.
4.5Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all Shares acquired
by the Participant pursuant to the exercise of the Option. Except as provided by
the preceding sentence, a certificate for the Shares as to which the Option is
exercised shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.
4.6Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of Shares upon exercise of the Option shall be subject
to compliance with all applicable requirements of U.S. or non-U.S. federal,
state or local law with respect to such securities. The Option may not be
exercised if the issuance of Shares upon exercise would constitute a violation
of any applicable U.S. or non-U.S. federal, state or local securities laws or
other law or regulations or the requirements of any stock exchange or market
system upon which the Stock may then be listed. In addition, the Option may not
be exercised unless (i) a registration statement under the Securities Act shall
at the time of exercise of the Option be in effect with respect to the Shares
issuable upon exercise of the Option or (ii) in the opinion of legal counsel to
the Company, the Shares issuable upon exercise of the Option may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act and (iii) the Company has obtained such other
approvals from governmental agencies and/or has completed any registration or
other qualification of such Shares under any state or non-United States law that
the Company determines are necessary or advisable. THE PARTICIPANT IS CAUTIONED
THAT THE OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE
SATISFIED. ACCORDINGLY, THE PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION
WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any Shares subject to the Option shall relieve
5

--------------------------------------------------------------------------------



4.7Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.
5.NONTRANSFERABILITY OF THE OPTION.
During the lifetime of the Participant, the Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative. The
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. Following the death of the Participant,
the Option, to the extent provided in Section 7, may be exercised by the
Participant’s legal representative or by any person empowered to do so under the
deceased Participant’s will or under the then applicable laws of descent and
distribution.
6.TERMINATION OF THE OPTION.
The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.
7.EFFECT OF TERMINATION OF SERVICE.
7.1Option Exercisability. The Option shall terminate immediately upon the
Participant’s termination of Service to the extent that it is then unvested and
shall be exercisable after the Participant’s termination of Service to the
extent it is then vested only during the applicable time period as determined
below and thereafter shall terminate.
(a)Disability. If the Participant’s Service terminates because of the Disability
of the Participant, the Option, to the extent unexercised and exercisable for
Vested Shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant (or the Participant’s guardian or legal
representative) at any time prior to the expiration of twelve (12) months after
the date on which the Participant’s Service terminated, but in any event no
later than the Option Expiration Date.
(b)Death. If the Participant’s Service terminates because of the death of the
Participant, the Option, to the extent unexercised and exercisable for Vested
Shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of twelve (12) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.
The Participant’s Service shall be deemed to have terminated on account of death
if the Participant dies within three (3) months after the Participant’s
termination of Service.
(c)Termination because of Misconduct. Notwithstanding any other provision of
this Option Agreement, if the Participant’s Service is terminated because of
Misconduct (as defined below) the Option shall terminate in its entirety and
cease to be exercisable immediately upon such termination of Service.
“Misconduct” means any serious misconduct identified as a ground for termination
as contemplated by applicable law or, if no such law applies, then shall mean
Cause as defined in the Plan.
(d)Other Termination of Service. If the Participant’s Service terminates for any
reason, except Disability, death or Misconduct, the Option, to the extent
unexercised and exercisable for Vested Shares by the Participant on the date on
which the Participant’s Service terminated, may be exercised by the Participant
at any time prior to the expiration of three (3) months after the date on which
the Participant’s Service terminated, but in any event no later than the Option
Expiration Date.
6

--------------------------------------------------------------------------------



7.2Extension if Exercise Prevented by Law. Notwithstanding the foregoing, other
than termination of the Participant’s Service because of Misconduct, if the
exercise of the Option within the applicable time periods set forth in Section
7.1 is prevented by the provisions of Section 4.6, the Option shall remain
exercisable until the later of (a) thirty (30) days after the date such exercise
first would no longer be prevented by such provisions or (b) the end of the
applicable time period under Section 7.1, but in any event no later than the
Option Expiration Date.
8.EFFECT OF CHANGE IN CONTROL.
In the event of a Change in Control, except to the extent that the Board
determines to cash out the Option in accordance with Section 13.1(c) of the
Plan, any surviving, continuing, successor, or purchasing corporation or other
business entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of the Participant, assume or continue in full force and
effect the Company’s rights and obligations under all or any portion of the
Option or substitute for all or any portion of the Option a substantially
equivalent option for the Acquiror’s stock. For purposes of this Section, the
Option or any portion thereof shall be deemed assumed if, following the Change
in Control, the Option confers the right to receive, subject to the terms and
conditions of the Plan and this Option Agreement, for each Share subject to such
portion of the Option immediately prior to the Change in Control, the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a share of Stock on the effective date
of the Change in Control was entitled; provided, however, that if such
consideration is not solely common stock of the Acquiror, the Board may, with
the consent of the Acquiror, provide for the consideration to be received upon
the exercise of the Option for each Share to consist solely of common stock of
the Acquiror equal in Fair Market Value to the per share consideration received
by holders of Stock pursuant to the Change in Control. If any portion of such
consideration may be received by holders of Stock pursuant to the Change in
Control on a contingent or delayed basis, the Board may, in its discretion,
determine such Fair Market Value per share as of the time of the Change in
Control on the basis of the Board’s good faith estimate of the present value of
the probable future payment of such consideration. The Option shall terminate
and cease to be outstanding effective as of the time of consummation of the
Change in Control to the extent that the Option is neither assumed nor continued
by an Acquiror in connection with the Change in Control nor exercised as of the
time of the Change in Control. Notwithstanding the foregoing, Shares acquired
upon exercise of the Option prior to the Change in Control and any consideration
received pursuant to the Change in Control with respect to such Shares shall
continue to be subject to all applicable provisions of this Option Agreement
except as otherwise provided herein.
9.ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.
Subject to any required action by the stockholders of the Company and the
requirements of Sections 409A and 424 of the Code to the extent applicable, in
the event of any change in the Stock effected without receipt of consideration
by the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Stock (excepting normal cash
dividends) that has a material effect on the Fair Market Value of the Stock,
appropriate and proportionate adjustments shall be made in the number, Exercise
Price and kind of shares subject to the Option, in order to prevent dilution or
enlargement of the Participant’s rights under the Option. For purposes of the
foregoing, conversion of any convertible securities of the Company shall not be
treated as “effected without receipt of consideration by the Company.” Any
fractional Share resulting from an adjustment pursuant to this Section shall be
rounded down to the nearest whole number, and the Exercise Price shall be
rounded up to the nearest whole cent. In no event may the Exercise Price be
decreased to an amount less than the par value, if any, of the stock subject to
the Option. Such adjustments shall be determined by the Board, and its
determination shall be final, binding and conclusive.
7

--------------------------------------------------------------------------------



10.RIGHTS AS A STOCKHOLDER.
The Participant shall have no rights as a stockholder with respect to any Shares
covered by the Option until the date of the issuance of the Shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the Shares are issued, except as provided
in Section 9.
11.RESTRICTIONS ON TRANSFER OF SHARES.
11.1Board Approval Requirement. Prior to the earlier of a Deemed Liquidation
Event (as defined in the Company’s Certificate of Incorporation) or the date
that securities of the Company are first offered to the public pursuant to a
registration statement declared effective by the U.S. Securities and Exchange
Commission under the Securities Act, any Shares acquired upon exercise of the
Option are Restricted Shares, as defined in the Company’s Amended and Restated
Bylaws (the “Bylaws”), and are subject to the transfer restrictions set forth in
the Bylaws. In this regard, except for certain Exempt Transfers (as defined in
the Bylaws), the Participant may not directly or indirectly transfer (whether by
sale, gift, merger, consolidation, operation of law or otherwise), assign,
pledge, lend, grant any option, right or warrant to purchase or otherwise
dispose of or encumber such Restricted Shares or any economic or voting rights
or other interests therein to any person or entity, or enter into any agreement,
arrangement or understanding to do any of the foregoing (collectively,
“Transfer”), without the consent of the Board prior to such Transfer, which
approval may be granted or withheld in the Board’s sole and absolute discretion,
as further set forth in Bylaws. If the Board approves a Transfer of Restricted
Shares, the Participant remains subject to any other applicable restrictions on
Transfer in respect thereof, including, without limitation, the Right of First
Refusal set forth in Section 11.2 below.
11.2Right of First Refusal.
(a)Grant of Right of First Refusal. Except as provided in Sections, 11.2(g),
11.2(j) and Section 15 below, in the event the Participant, the Participant’s
legal representative, or other holder of Shares acquired upon exercise of the
Option proposes to sell, exchange, transfer, pledge, or otherwise dispose of any
Vested Shares (the “Transfer Shares”) to any person or entity, including,
without limitation, any stockholder of a Participating Company, the Company
shall have the right to repurchase the Transfer Shares under the terms and
subject to the conditions set forth in this Section 11.2 (the “Right of First
Refusal”).
(b)Notice of Proposed Transfer. Prior to any proposed transfer of the Transfer
Shares, the Participant shall deliver written notice (the “Transfer Notice”) to
the Company describing fully the proposed transfer, including the number of
Transfer Shares, the name and address of the proposed transferee (the “Proposed
Transferee”) and, if the transfer is voluntary, the proposed transfer price, and
containing such information necessary to show the bona fide nature of the
proposed transfer. In the event of a bona fide gift or involuntary transfer, the
proposed transfer price shall be deemed to be the Fair Market Value of the
Transfer Shares, as determined by the Board in good faith. If the Participant
proposes to transfer any Transfer Shares to more than one Proposed Transferee,
the Participant shall provide a separate Transfer Notice for the proposed
transfer to each Proposed Transferee. The Transfer Notice shall be signed by
both the Participant and the Proposed Transferee and must constitute a binding
commitment of the Participant and the Proposed Transferee for the transfer of
the Transfer Shares to the Proposed Transferee subject only to the Right of
First Refusal.
(c)Bona Fide Transfer. If the Company determines that the information provided
by the Participant in the Transfer Notice is insufficient to establish the bona
fide nature of a proposed voluntary transfer, the Company shall give the
Participant written notice of the Participant’s failure to comply with the
procedure described in this Section 11.2, and the Participant shall have no
right to transfer the Transfer Shares without first complying with the procedure
described in this Section 11.2. The Participant shall not be permitted to
transfer the Transfer Shares if the proposed transfer is not bona fide.
8

--------------------------------------------------------------------------------



(d)Exercise of Right of First Refusal. If the Company determines the proposed
transfer to be bona fide, the Company shall have the right to purchase all, but
not less than all, of the Transfer Shares (except as the Company and the
Participant otherwise agree) at the purchase price and on the terms set forth in
the Transfer Notice by delivery to the Participant of a notice of exercise of
the Right of First Refusal within thirty (30) days after the date the Transfer
Notice is delivered to the Company. The Company’s exercise or failure to
exercise the Right of First Refusal with respect to any proposed transfer
described in a Transfer Notice shall not affect the Company’s right to exercise
the Right of First Refusal with respect to any proposed transfer described in
any other Transfer Notice, whether or not such other Transfer Notice is issued
by the Participant or issued by a person other than the Participant with respect
to a proposed transfer to the same Proposed Transferee. If the Company exercises
the Right of First Refusal, the Company and the Participant shall thereupon
consummate the sale of the Transfer Shares to the Company on the terms set forth
in the Transfer Notice within sixty (60) days after the date the Transfer Notice
is delivered to the Company (unless a longer period is offered by the Proposed
Transferee); provided, however, that in the event the Transfer Notice provides
for the payment for the Transfer Shares other than in cash, the Company shall
have the option of paying for the Transfer Shares by the present value cash
equivalent of the consideration described in the Transfer Notice as reasonably
determined by the Company. For purposes of the foregoing, cancellation of any
indebtedness of the Participant to any Participating Company shall be treated as
payment to the Participant in cash to the extent of the unpaid principal and any
accrued interest canceled. Notwithstanding anything contained in this Section to
the contrary, the period during which the Company may exercise the Right of
First Refusal and consummate the purchase of the Transfer Shares from the
Participant shall terminate no sooner than the completion of a period of eight
(8) months following the date on which the Participant acquired the Transfer
Shares upon exercise of the Option.
(e)Failure to Exercise Right of First Refusal. If the Company fails to exercise
the Right of First Refusal in full (or to such lesser extent as the Company and
the Participant otherwise agree) within the period specified in Section 11.2(d)
above, the Participant may conclude a transfer to the Proposed Transferee of the
Transfer Shares on the terms and conditions described in the Transfer Notice,
provided such transfer occurs not later than ninety (90) days following delivery
to the Company of the Transfer Notice. The Company shall have the right to
demand further assurances from the Participant and the Proposed Transferee (in a
form satisfactory to the Company) that the transfer of the Transfer Shares was
actually carried out on the terms and conditions described in the Transfer
Notice. No Transfer Shares shall be transferred on the books of the Company
until the Company has received such assurances, if so demanded, and has approved
the proposed transfer as bona fide. Any proposed transfer on terms and
conditions different from those described in the Transfer Notice, as well as any
subsequent proposed transfer by the Participant, shall again be subject to the
Right of First Refusal and shall require compliance by the Participant with the
procedure described in this Section 11.
(f)Transferees of Transfer Shares. All transferees of the Transfer Shares or any
interest therein, other than the Company, shall be required as a condition of
such transfer to agree in writing (in a form satisfactory to the Company) that
such transferee shall receive and hold such Transfer Shares or interest therein
subject to all of the terms and conditions of this Option Agreement, including
this Section 11 providing for the Board approval requirement and the Right of
First Refusal with respect to any subsequent transfer. Any sale or transfer of
any shares acquired upon exercise of the Option shall be void unless the
provisions of this Section 11 are met.
(g)Transfers Not Subject to Right of First Refusal. The Right of First Refusal
shall not apply to any transfer or exchange of the Shares acquired upon exercise
of the Option if such transfer or exchange is in connection with an Ownership
Change Event. If the consideration received pursuant to such transfer or
exchange consists of stock of a Participating Company, such consideration shall
remain subject to the Right of First Refusal unless the provisions of Section
11.2(i) below result in a termination of the Right of First Refusal.
(h)Assignment of Right of First Refusal. The Company shall have the right to
assign the Right of First Refusal at any time, whether or not there has been an
attempted transfer, to one or more persons as may be selected by the Company.
9

--------------------------------------------------------------------------------



(i)Early Termination of Right of First Refusal. The other provisions of this
Option Agreement notwithstanding, the Right of First Refusal shall terminate and
be of no further force and effect upon (a) the occurrence of a Change in
Control, unless the Acquiror assumes the Company’s rights and obligations under
the Option or substitutes a substantially equivalent option for the Acquiror’s
stock for the Option, or (b) the existence of a public market for the class of
shares subject to the Right of First Refusal. A “public market” shall be deemed
to exist if (i) such shares are listed on a national securities exchange (as
that term is used in the Exchange Act) or (ii) such shares are traded on the
over-the-counter market and prices therefor are published daily on business days
in a recognized financial journal.
(j)Waiver of Right of First Refusal. The Company’s Chief Financial Officer and
Chief Executive Officer each shall have the power to waive the Right of First
Refusal with respect to the requested number of Transfer Shares, if such
transfer is made for bona fide estate planning purposes, either during the
Participant’s lifetime or on death by will or intestacy to his or her spouse,
child (natural or adopted), or any other direct lineal descendant of the
Participant (or his or her spouse) (all of the foregoing collectively referred
to as “Family Members”), or any other relative or person approved by the Board,
or any custodian or trustee of any trust, partnership or limited liability
company for the benefit of, or the ownership interests of which are owned wholly
by, the Participant or any such Family Members.
12.STOCK DISTRIBUTIONS SUBJECT TO OPTION AGREEMENT.
If, from time to time, there is any stock dividend, stock split or other change,
as described in Section 9, in the character or amount of any of the outstanding
stock of the corporation the stock of which is subject to the provisions of this
Option Agreement, then in such event any and all new, substituted or additional
securities to which the Participant is entitled by reason of the Participant’s
ownership of the Shares acquired upon exercise of the Option shall be
immediately subject to the Right of First Refusal with the same force and effect
as the shares subject to the Right of First Refusal immediately before such
event.
13.LEGENDS.
The Company may at any time place legends referencing the restrictions on
Transfer set forth in Section 11, including the Board approval requirement and
the Right of First Refusal, and any applicable U.S. or non-U.S. federal or state
securities law restrictions on all certificates representing Shares subject to
the provisions of this Option Agreement. The Participant shall, at the request
of the Company, promptly present to the Company any and all certificates
representing Shares acquired pursuant to the Option in the possession of the
Participant in order to carry out the provisions of this Section. Unless
otherwise specified by the Company, legends placed on such certificates may
include, but shall not be limited to, the following:
13.1“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH
RULE 144 OR RULE 701 UNDER THE ACT, OR THE COMPANY RECEIVES AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, STATING THAT SUCH SALE,
TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.”
13.2“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AND REPURCHASE OPTIONS IN FAVOR OF THE CORPORATION OR
ITS ASSIGNEE SET FORTH IN AN AGREEMENT BETWEEN THE CORPORATION AND THE
REGISTERED HOLDER, OR SUCH HOLDER’ S PREDECESSOR IN INTEREST, AS WELL AS
RESTRICTIONS ON TRANSFER SET FORTH IN THE CORPORATION’S AMENDED AND RESTATED
BYLAWS, A COPY OF EACH OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THIS
CORPORATION.”
10

--------------------------------------------------------------------------------



13.3“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO
THE REGISTERED HOLDER UPON EXERCISE OF AN INCENTIVE STOCK OPTION AS DEFINED IN
SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“ISO”). IN ORDER
TO OBTAIN THE PREFERENTIAL TAX TREATMENT AFFORDED TO ISOs, THE SHARES SHOULD NOT
BE TRANSFERRED PRIOR TO [INSERT DISQUALIFYING DISPOSITION DATE HERE]. SHOULD THE
REGISTERED HOLDER ELECT TO TRANSFER ANY OF THE SHARES PRIOR TO THIS DATE AND
FOREGO ISO TAX TREATMENT, THE TRANSFER AGENT FOR THE SHARES SHALL NOTIFY THE
CORPORATION IMMEDIATELY. THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED
UNDER THE INCENTIVE STOCK OPTION IN THE REGISTERED HOLDER’S NAME (AND NOT IN THE
NAME OF ANY NOMINEE) PRIOR TO THIS DATE OR UNTIL TRANSFERRED AS DESCRIBED ABOVE.
14.LOCK-UP AGREEMENT.
The Participant hereby agrees that in the event of any underwritten public
offering of stock, including an underwritten initial public offering of stock,
made by the Company pursuant to an effective registration statement filed under
the Securities Act, the Participant shall not offer, sell, contract to sell,
pledge, hypothecate, grant any option to purchase or make any short sale of, or
otherwise dispose of any shares of stock of the Company or any rights to acquire
stock of the Company for such period of time from and after the effective date
of such registration statement as may be established by the underwriter for such
public offering; provided, however, that such period of time shall not exceed
one hundred eighty (180) days from the effective date of the registration
statement to be filed in connection with such public offering. The foregoing
limitation shall not apply to shares registered in the public offering under the
Securities Act. The Participant hereby agrees to enter into any agreement
reasonably required by the underwriters to implement the foregoing within a
reasonable timeframe if so requested by the Company.
15.VIOLATION OF RESTRICTIONS ON TRANSFER OF SHARES.
No Shares acquired upon exercise of the Option may be sold, exchanged,
transferred (including, without limitation, any transfer to a nominee or agent
of the Participant), assigned, pledged, hypothecated or otherwise disposed of,
including by operation of law in any manner which violates any of the provisions
of this Option Agreement, and any such attempted disposition shall be void. The
Company shall not be required (a) to transfer on its books any Shares which will
have been transferred in violation of any of the provisions set forth in this
Option Agreement or (b) to treat as owner of such Shares or to accord the right
to vote as such owner or to pay dividends to any transferee to whom such Shares
will have been so transferred.
16.MISCELLANEOUS PROVISIONS.
16.1Termination or Amendment. The Board may terminate or amend the Plan or the
Option at any time; provided, however, that except as provided in Section 8 in
connection with a Change in Control, no such termination or amendment may
adversely affect the Option or any unexercised portion hereof without the
consent of the Participant unless such termination or amendment is necessary to
comply with any applicable law or government regulation, including, but not
limited to Section 409A of the Code. No amendment or addition to this Option
Agreement shall be effective unless in writing.
11

--------------------------------------------------------------------------------



16.2Compliance with Section 409A. The Company intends that income realized by
the Participant pursuant to the Plan and this Option Agreement will not be
subject to taxation under Section 409A of the Code. The provisions of the Plan
and this Option Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code. The Company,
in its reasonable discretion, may amend (including retroactively) the Plan and
this Agreement in order to conform to the applicable requirements of Section
409A of the Code, including amendments to facilitate the Participant’s ability
to avoid taxation under Section 409A of the Code. However, the preceding
provisions shall not be construed as a guarantee by the Company of any
particular tax result for income realized by the Participant pursuant to the
Plan or this Option Agreement. In any event, and except for the responsibilities
of the Company set forth in Section 4.4, no Participating Company shall be
responsible for the payment of any applicable Tax Liability incurred by the
Participant on income realized by the Participant pursuant to the Plan or this
Option Agreement.
16.3Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Option Agreement.
16.4Binding Effect. This Option Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
16.5Delivery of Documents and Notices. Any document relating to participation in
the Plan, or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or non-U.S. postal service, by registered or certified
mail, or with a nationally recognized overnight courier service, with postage
and fees prepaid, addressed to the other party at the address of such party set
forth in the Grant Notice or at such other address as such party may designate
in writing from time to time to the other party.
(a)Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this Option Agreement,
and any reports of the Company provided generally to the Company’s stockholders,
may be delivered to the Participant electronically. In addition, if permitted by
the Company, the Participant may deliver electronically the Grant Notice and
Exercise Notice called for by Section 4.2 to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the Internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company.
(b)Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 16.5(a) of this Option Agreement and consents to
the electronic delivery of the Plan documents and, if permitted by the Company,
the delivery of the Grant Notice and Exercise Notice, as described in Section
16.5(a). The Participant acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any third party administrator designated by the
Company with a paper copy of any documents if the attempted electronic delivery
of such documents fails. The Participant may revoke his or her consent to the
electronic delivery of documents described in Section 16.5(a) or may change the
electronic mail address to which such documents are to be delivered (if
Participant has provided an electronic mail address) at any time by notifying
the Company of such revoked consent or revised e-mail address by telephone,
postal service or electronic mail.
12

--------------------------------------------------------------------------------



16.6Integrated Agreement. The Grant Notice, this Option Agreement and the Plan,
together with any employment, service or other agreement with the Participant
and the Company referring to the Option, shall constitute the entire
understanding and agreement of the Participant and the Company with respect to
the subject matter contained herein or therein and supersede any prior
agreements, understandings, restrictions, representations, or warranties among
the Participant and the Participating Company Group with respect to such subject
matter. To the extent contemplated herein or therein, the provisions of the
Grant Notice, the Option Agreement and the Plan shall survive any exercise of
the Option and shall remain in full force and effect.
16.7Governing Law; Venue. This Option Agreement shall be governed by the laws of
the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within the State
of California. For purposes of any action, lawsuit, or other proceedings brought
to enforce this Option Agreement, relating to it, or arising from it, the
parties hereby submit to and consent to the sole and exclusive jurisdiction of
the courts of the State of California, or the federal courts for Northern
District of California, and no other courts, where this grant is made and/or to
be performed.
16.8Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
16.9Severability. The provisions of this Option Agreement are severable and if
any one or more provisions are determined to be invalid, illegal or otherwise
unenforceable in any respect, each such provision shall be modified so as to
make it valid, legal and enforceable, and the validity, legality and
enforceability of the remaining provisions of the Option Agreement shall not in
any way be affected or impaired thereby.
16.10Waiver. The Participant acknowledges that a waiver by the Company of any
provision, or breach thereof, of this Option agreement on any occasion shall not
operate or be construed as a waiver of such provision on any other occasion or
as a waiver of any other provision of this Option Agreement, or of any
subsequent breach by Participant or any other participant.
16.11Appendix. Notwithstanding any provisions in this Option Agreement, the
Option grant shall be subject to any additional or different terms and
conditions set forth in the Appendix to this Option Agreement for the
Participant’s country (the “Appendix”) set forth as Exhibit A to this Option
Agreement. Moreover, if the Participant relocates to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to the Participant, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Option Agreement.
17.REGULATION S REPRESENTATIONS AND RESTRICTIONS. If the Participant’s address
is an address located outside of the United States, the Participant makes the
following additional representations, warranties and agreements:
(a)The Participant is not a U.S. Person as defined in Rule 902(k) of Regulation
S under the Securities Act. The offer and sale of the Options and the Shares to
such Participant was made in an offshore transaction (as defined in Rule 902(h)
of Regulation S), no directed selling efforts (as defined in Rule 902(c) of
Regulation S) were made in the United States, and the Participant is not
acquiring the Options or any Shares that may be issued upon exercise of the
Options for the account or benefit of any U.S. Person;
(b)The Participant will not, during the Restricted Period applicable to the
Shares set forth in the legend set forth below (the “Restricted Period”) and in
any certificate representing the Shares, offer or sell any of the foregoing
securities (or create or maintain any derivative position equivalent thereto) in
the United States, to or for the account or benefit of a U.S. Person or other
than in accordance with Regulation S; and
13

--------------------------------------------------------------------------------



(c)The Participant will, after the expiration of the applicable Restricted
Period, offer, sell, pledge or otherwise transfer the Shares (or create or
maintain any derivative position equivalent thereto) only pursuant to
registration under the Securities Act or any available exemption therefrom and,
in any case, in accordance with applicable U.S. state or non-U.S. securities
laws.
(d)The Participant acknowledges and agrees that the Company shall not register
the transfer of the Shares in violation of these restrictions. The Participant
acknowledges and agrees that the certificates evidencing the Shares will bear
the legend set forth below (in addition to any other legend required by
applicable U.S. or non-U.S. federal or state securities laws or provided in any
other agreement with the Company:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION, AND THE COMPANY DOES NOT INTEND TO REGISTER
THEM. PRIOR TO A DATE THAT IS ONE-YEAR STARTING FROM THE DATE OF SALE OF THE
STOCK, THE SHARES MAY NOT BE OFFERED OR SOLD (INCLUDING OPENING A SHORT POSITION
IN SUCH SECURITIES) IN THE UNITED STATES OR TO U.S. PERSONS AS DEFINED BY RULE
902(k) ADOPTED UNDER THE ACT, OTHER THAN TO DISTRIBUTORS, UNLESS THE SHARES ARE
REGISTERED UNDER THE ACT, OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE ACT IS AVAILABLE. HOLDERS OF SHARES PRIOR TO ONE-YEAR STARTING FROM THE DATE
OF SALE OF THE STOCK, MAY RESELL SUCH SECURITIES ONLY PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE ACT OR OTHERWISE IN ACCORDANCE WITH THE PROVISIONS
OF REGULATION S OF THE ACT, OR IN TRANSACTIONS EFFECTED OUTSIDE OF THE UNITED
STATES PROVIDED THEY DO NOT SOLICIT (AND NO ONE ACTING ON THEIR BEHALF SOLICITS)
PARTICIPANTS IN THE UNITED STATES OR OTHERWISE ENGAGE(S) IN SELLING EFFORTS IN
THE UNITED STATES AND PROVIDED THAT HEDGING TRANSACTIONS INVOLVING THESE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT. A HOLDER OF
THE SECURITIES WHO IS A DISTRIBUTOR, DEALER, SUB-UNDERWRITER OR OTHER SECURITIES
PROFESSIONAL, IN ADDITION, CANNOT PRIOR TO ONE-YEAR STARTING FROM THE DATE OF
SALE OF THE STOCK RESELL THE SECURITIES TO A U.S. PERSON AS DEFINED BY RULE
902(k) OF REGULATION S UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT OR AN
EXEMPTION FROM REGISTRATION UNDER THE ACT IS AVAILABLE.
14

--------------------------------------------------------------------------------



EXHIBIT A
Unity Software Inc.
2019 Stock Plan
Appendix to Stock Option Agreement (Global)
Terms and Conditions
This Appendix includes additional terms and conditions that govern the Option
granted to the Participant under the Plan if the Participant resides and/or
works outside of the United States. Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Plan and/or the Stock
Option Agreement to which this Appendix is attached.
If the Participant is a citizen or resident of a country other than the one in
which he or she is currently working and/or residing, transfers to another
country after the Date of Grant, is a consultant, changes employment status to a
consultant, or is considered a resident of another country for local law
purposes, the Company shall, in its discretion, determine the extent to which
the terms and conditions contained herein shall be applicable to the
Participant. References to the Participant’s employer shall include any entity
that engages the Participant’s services.
Notifications
This Appendix also includes information regarding securities, exchange controls,
tax, and certain other issues of which the Participant should be aware with
respect to the Participant’s participation in the Plan. The information is
provided solely for the convenience of the Participant and is based on the
securities, exchange control, tax, and other laws in effect in the respective
countries as of August 2019. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant not rely on
the information noted herein as the only source of information relating to the
consequences of the Participant’s participation in the Plan because the
information may be out of date by the time the Participant vests in or exercises
this Option or sells any Shares.
In addition, the information contained in this Appendix is general in nature and
may not apply to the Participant’s particular situation, and the Company is not
in a position to assure the Participant of any particular result. Accordingly,
the Participant should seek appropriate professional advice as to how the
applicable laws in his or her country may apply to his or her situation.
Finally, the Participant understands that if he or she is a citizen or resident
of a country other than the one in which he or she is currently residing and/or
working, transfers to another country after the Date of Grant, or is considered
a resident of another country for local law purposes, the notifications
contained herein may not be applicable to the Participant in the same manner.



TERMS AND CONDITIONS APPLICABLE TO NON-U.S. PARTICIPANTS
In accepting this Option, the Participant acknowledges, understands and agrees
to the following:
1.Data Privacy Information. The Company is located at 30 3rd Street, San
Francisco, CA 94103, United States, and grants Awards to employees of the
Company and its Participating Companies, at the Company’s sole discretion. If
the Participant would like to participate in the Plan, please review the
following information about the Company’s data processing practices.
15

--------------------------------------------------------------------------------



The following provision applies to Participants who work and/or reside outside
the European Union/European Economic Area.
Data Collection and Usage. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in the Grant Notice and the Option
Agreement by and among, as applicable, the Company or, if different, the
Participant’s Employer and its Participating Companies or affiliates for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.
Data Processing. The Participant understands that the Company and the Employer
may hold certain personal information about the Participant, including, without
limitation, the Participant’s the Participant’s name, home address, email
address and telephone number, date of birth, social insurance number, passport
or other identification number, salary, nationality and citizenship, job title,
any Shares or directorships held in the Company, details of all awards or other
entitlements to Shares, granted, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor (“Data”), for the purpose of
implementing, administering and managing the Plan.
Stock Plan Administration, Data Transfer, Retention and Data Subject Rights. The
Participant understands that the Data will be transferred to the Solium Plan
Manager, LLC (including its affiliated companies) (“Solium”) and /or Stock &
Option Solutions (“SOS”), which is assisting the Company with the
implementation, administration and management of the Plan. The Participant
understands that the recipients of the Data may be located in the Participant’s
country of work and/or residence, or elsewhere, and that any recipient’s country
may have different data privacy laws and protections than the Participant’s
country of work and/or residence. The Participant understands that the
Participant may request a list with the names and addresses of any potential
recipients of the Data by contacting the Participant’s local human resources
representative. The Participant authorizes the Company, Solium, SOS and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that Data will be held
only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that the
Participant may, at any time, view the Data, request additional information
about the storage and processing of the Data, require any necessary amendments
to the Data or refuse or withdraw the consents herein, in any case without cost,
by contacting in writing the Participant’s local human resources representative.
Further, the Participant understands that he or she is providing the consents
herein on a purely voluntary basis. If the Participant does not consent, or if
the Participant later seeks to revoke his or her consent, his or her employment
status or service with the Employer will not be affected; the only consequence
of refusing or withdrawing the Participant’s consent is that the Company would
not be able to grant the Participant Options or other equity awards or
administer or maintain such awards. Therefore, the Participant understands that
refusal or withdrawal of consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Participant’s local human
resources representative.
The following provision applies to Participants who work and/or reside inside
the European Union/European Economic Area (including the United Kingdom).
Data Collection and Usage. The Company or, if different, the Participant’s
Employer, and its Participating Companies or affiliates collect, process,
transfer and use personal data about the Participant that is necessary for the
purpose of implementing, administering and managing the Plan. This personal data
may include the Participant’s name, home address, email address and telephone
number, date of birth, social insurance number, passport or other identification
number, salary, nationality and citizenship, job title, any Shares or
directorships held in the Company, details of all awards or other entitlements
to Shares, granted, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor (“Data”), which the Company receives from the Participant or
the Employer.
16

--------------------------------------------------------------------------------



Purposes and Legal Bases of Processing. The Company processes the Data for the
purpose of performing its contractual obligations under the Option Agreement,
granting Options, implementing, administering and managing the Participant’s
participation in the Plan. The legal basis for the processing of the Data by the
Company and the third party service providers described below is the necessity
of the data processing for the Company to perform its contractual obligations
under the Option Agreement and for the Company’s legitimate business interests
of managing the Plan and generally administering employee equity awards.
Stock Plan Administration Service Providers. The Company transfers Data to
Solium Plan Manager, LLC (including its affiliated companies) (“Solium”) and
Stock Option Solutions (“SOS”), independent service providers with operations,
relevant to the Company, in Canada and the United States, which assists the
Company with the implementation, administration and management of the Plan. In
the future, the Company may select a different service provider and share the
Participant’s Data with another service provider that serves in a similar
manner. The Company’s service provider may open an account for the Participant
to receive and trade Shares. The processing of the Participant’s Data will take
place through both electronic and non-electronic means. The Participant may be
asked to agree on separate terms and data processing practices with Solium or
SOS, with such agreement being a condition of the ability to participate in the
Plan.
International Data Transfers. The Participant understands that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than the Participant’s country. The Participant understands
that Participant may request a list with the names and addresses of any
then-current recipients of the Data by contacting the Participant’s local human
resources representative. When transferring Data to its affiliates, Solium and
SOS, the Company provides appropriate safeguards described in the Company’s
applicable policy on data privacy.
Data Retention. The Company will use the Participant’s Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan or as required to comply with legal or regulatory obligations,
including under tax, exchange control, securities, and labor laws. When the
Company no longer needs the Participant’s Data, the Company will remove it from
its systems. The Company may keep some of the Participant’s Data longer to
satisfy legal or regulatory obligations and the Company’s legal basis for such
use would be necessity to comply with legal obligations.
Contractual Requirement. The Participant’s provision of Data and its processing
as described above is a contractual requirement and a condition to the
Participant’s ability to participate in the Plan. The Participant understands
that, as a consequence of the Participant’s refusing to provide Data, the
Company may not be able to allow the Participant to participate in the Plan,
grant Options to the Participant or administer or maintain such Options.
However, the Participant’s participation in the Plan and his or her acceptance
of the Option Agreement are purely voluntary. While the Participant will not
receive Options if he or she decides against participating in the Plan or
providing Data as described above, the Participant’s career and salary will not
be affected in any way.
Data Subject Rights. The Participant has a number of rights under data privacy
laws in his or her country. Depending on where the Participant is based, the
Participant’s rights may include the right to (i) request access or copies of
the Participant’s Data the Company processes, (ii) rectify incorrect Data and/or
delete the Participant’s Data, (iii) restrict processing of the Participant’s
Data, (iv) portability of the Participant’s Data, (v) lodge complaints with the
competent data protection authorities in the Participant’s country and/or (vi)
obtain a list with the names and addresses of any recipients of the
Participant’s Data. To receive clarification regarding the Participant’s rights
or to exercise the Participant’s rights please contact the Company at Unity
Software Inc., stockadmin@unity3d.com, Attn: Stock Administrator.
17

--------------------------------------------------------------------------------



2.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country, Participant may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions, which
may affect his or her ability to directly or indirectly, accept, acquire, sell
or attempt to sell or otherwise dispose of Shares or rights to the Shares, or
rights linked to the value of Shares during such times as the Participant is
considered to have “inside information” regarding the Company (as defined by the
laws and/or regulations in applicable jurisdictions or the Participant’s
country). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders placed by the Participant before possessing
the inside information. Furthermore, the Participant may be prohibited from (i)
disclosing inside information to any third party, including fellow employees
(other than on a “need to know” basis) and (ii) “tipping” third parties or
causing them to otherwise buy or sell securities. Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy. The
Participant acknowledges that it is the Participant’s responsibility to comply
with any applicable restrictions, and the Participant should speak to his or her
personal advisor on this matter.
3.Language. Participant acknowledges that he or she is sufficiently proficient
in English, or has consulted with an advisor who is sufficiently proficient in
English, so as to allow the Participant to understand the terms and conditions
of this Option Agreement. Furthermore, if the Participant has received this
Option Agreement, or any other document related to the Option and/or the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
4.Foreign Asset/Account Reporting Requirements. The Participant acknowledges
that there may be certain foreign asset and/or account, exchange control and/or
tax reporting requirements which may affect the Participant’s ability to acquire
or hold Shares acquired under the Plan or cash received from participating in
the Plan (including any proceeds arising from the sale of Shares or the payment
of any cash dividends on the Shares) in a bank or brokerage account outside his
or her country. The applicable laws of the Participant’s country may require
that the Participant report such accounts, assets, the balances therein, the
value thereof and/or the transactions related thereto to the applicable
authorities in such country. The Participant also may be required to repatriate
sale proceeds or other funds received as a result of participating in the Plan
to his or her country through a designated bank or broker within a certain time
after receipt. It is the Participant’s responsibility to be compliant with such
regulations and the Participant should speak with his or her personal advisor on
this matter.
5.Additional Acknowledgments and Agreements. In accepting this Option,
Participant also acknowledges, understands and agrees that:
5.1the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
5.2the grant of the Option is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of options, or
benefits in lieu of options, even if options have been granted in the past;
5.3all decisions with respect to future option or other grants, if any, will be
at the sole discretion of the Company;
5.4the Option grant and the Participant’s participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
service contract with the Company, Employer, or any Participating Company or
affiliate of the Company, and shall not interfere with the ability of the
Company, the Employer or any Participating Company or affiliate of the Company,
as applicable, to terminate the Participant at any time;
5.5The Participant is voluntarily participating in the Plan;
5.6the Option and any Shares acquired under the Plan, and the income from and
value of same, are not intended to replace any pension rights or compensation;
18

--------------------------------------------------------------------------------



5.7The Option and the Shares subject to the Option, and the income from and
value of same, are an extraordinary item of compensation outside the scope of
the Participant’s employment contract, if any, and is not to be considered part
of his or her normal or expected compensation for any purpose, including
calculating severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, holiday pay, pension or retirement benefits or
similar payments.
5.8the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;
5.9if the underlying Shares do not increase in value, the Option will have no
value;
5.10if the Participant exercises the Option and acquires Shares, the value of
such
Shares may increase or decrease in value, even below the Exercise Price;
5.11unless otherwise agreed with the Company, the Option and the Shares
underlying the Option, and the income from and value of same, are not granted as
consideration for, or in connection with, service the Participant may provide as
a Director of a Subsidiary Corporation;
5.12no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the termination of the Participant’s
Service (for any reason whatsoever, whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where Participant is employed
or the terms of Participant’s employment agreement, if any);
5.13for purposes of the Option, the Participant’s Service will be considered
terminated as of the date the Participant is no longer actively providing
Service (regardless of the reason for such termination and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Participant is providing Service or the terms of the Participant’s
employment or service agreement, if any), and unless otherwise determined by the
Company, the Participant’s right to vest in the Option and the period (if any)
during which the Participant may exercise the Option after such termination of
the Participant’s Service will terminate as of such date and will not be
extended by any notice period (e.g., the Participant’s period of Service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where
Participant is providing Service or the terms of Participant’s employment or
service agreement, if any); the Committee shall have the exclusive discretion to
determine when the Participant is no longer actively providing Service for
purposes of his or her Option grant (including whether the Participant may still
be considered to be providing Service while on a leave of absence);
5.14unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Option Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
5.15the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purpose; and
5.16neither the Company, the Employer nor any Parent Corporation, Subsidiary
Corporation or affiliate of the Company shall be liable for any foreign exchange
rate fluctuation between the Participant’s local currency and the United States
Dollar that may affect the value of the Option or of any amounts due to the
Participant pursuant to the exercise of the Option or the subsequent sale of any
Shares acquired upon exercise.
19

--------------------------------------------------------------------------------



BELGIUM
Notifications
Foreign Asset / Account Tax Reporting Information. Belgian residents are
required to report any security or bank accounts (including brokerage accounts)
opened and maintained outside Belgium on his or her annual tax return. In a
separate report, they must provide the National Bank of Belgium with certain
details regarding such foreign accounts (including the account number, bank name
and country in which such account was opened). The forms to complete this report
are available on the website of the National Bank of Belgium.
Tax Notification. Affirmatively accepting stock options in writing within 60
days after the date of the Option offer (i.e., the date on which the Participant
is first notified in writing of the material terms and conditions of the Option
grant), will result in taxation of the Option on the 60th day after the offer
date. If the Option is accepted more than 60 days after the Option offer, the
Option will be taxed at exercise. The Participant should consult with his or her
personal tax advisor to ensure compliance with applicable tax obligations.
CANADA
Terms and Conditions
Method of Payment. The following provision supplements and modifies Section 4.3
of the Option Agreement:
For avoidance of doubt, the Participant is prohibited from surrendering Shares
that he or she already owns to pay the Exercise Price or any Tax Liability in
connection with the exercise of the Option. The Company reserves the right to
permit this method of payment depending upon the development of local law.
Termination of Service. The following provision replaces Section 5.13 of the
Terms and Conditions Applicable to All Non-U.S. Participants set forth above:
For purposes of the Option, the Participant’s Service will be considered
terminated as of the date that is the earliest of (i) the date of termination of
the Participant’s Service, (ii) the date the Participant receives notice of
termination from the Employer, and (iii) the date the Participant is no longer
actively providing Service (regardless of the reason for such termination and
whether or not later found to be invalid or in breach of Canadian employment
laws or the terms of the Participant’s employment agreement, if any), and unless
otherwise determined by the Company, the Participant’s right to vest in the
Option and the period (if any) during which the Participant may exercise the
Option after such termination of the Participant’s Service will terminate as of
such date and will not be extended by any notice period (e.g., the Participant’s
period of Service would not include any contractual notice period or any period
of “garden leave” or similar period mandated under Canadian employment laws or
the terms of Participant’s employment agreement, if any); the Committee shall
have the exclusive discretion to determine when Participant is no longer
actively providing services for purposes of his or her Option grant (including
whether the Participant may still be considered to be providing services while
on a leave of absence);
20

--------------------------------------------------------------------------------



The following provisions will apply if the Participant is a resident of Quebec:
Authorization to Release and Transfer Necessary Personal Information. The
following provision supplements Section 1 of the Terms and Conditions Applicable
to All Non-U.S. Participants set forth above:
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company and/or any Participating Company
to disclose and discuss the Plan with their advisors. The Participant further
authorizes the Company and any Participating Company to record such information
and to keep such information in the Participant’s employee file.
French Language Provision. The parties acknowledge that it is their express wish
that the Option Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la Convention,
ainsi que de tous documents, avis et procédures judiciaires, exécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à, la présente
convention.
Notifications
Securities Law Information. The sale or other disposal of the Shares acquired at
exercise of the Option may not take place within Canada.
Foreign Asset/Account Reporting Information. The Participant is required to
report any foreign specified property on form T1135 (Foreign Income Verification
Statement) if the total value of the foreign specified property exceeds
C$100,000 at any time in the year. Foreign specified property includes Shares
acquired under the Plan, and may include the Option. The Option must be reported
(generally at a nil cost) if the $100,000 cost threshold is exceeded because of
other foreign property the Participant holds. If Shares are acquired, their cost
generally is the adjusted cost base (“ACB”) of the Shares. The ACB ordinarily
would equal the fair market value of the Shares at the time of acquisition, but
if the Participant owns other Shares, this ACB may have to be averaged with the
ACB of the other Shares. The form must be filed by April 30 of the following
year. The Participant should consult with the Participant’s personal legal
advisor to ensure compliance with applicable reporting obligations.
CHINA
Terms and Conditions
The following provisions apply to the Participant if the Participant is a
People’s Republic of China (“PRC”) national:
Exercise of Option. The following provision supplements and modifies Section 4.1
and Section 7.1 of the Stock Option Agreement.
21

--------------------------------------------------------------------------------



Due to legal restrictions, the Option shall become exercisable by the
Participant only at such time as the Shares are publicly traded, quoted or
listed on a recognized exchange or securities market, are not subject to a
market stand-off or lock-up agreement and all necessary exchange control and
other approvals from the PRC State Administration of Foreign Exchange or its
local counterpart (“SAFE”) have been received for Options granted under the
Plan, as determined by the Company in its sole discretion (the “Liquidity
Date”). Unless otherwise determined by the Committee, to exercise the Option,
the Participant must pay the Exercise Price by a “Cashless Exercise” as
described in Section 4.3(b)(i) of the Stock Option Agreement, and the net cash
proceeds from such exercise will be remitted to the Participant in accordance
with applicable exchange control law. In the event Shares are issued upon
exercise of the Option, the Company has discretion to arrange for the sale of
the Shares issued, either immediately upon exercise or at any time thereafter
and the Company may require the Participant to hold such Shares in a designated
brokerage account.
In the event the Participant’s employment or service with the Company or any
Participating Company terminates after the Liquidity Date, all unvested Options
will be forfeited and Participant must exercise any vested Options within such
time as required by the Company’s SAFE approval (but in no event beyond the
applicable time limit set forth in the Grant Notice and Option Agreement).
However, if the Participant’s employment or service with the Company or any
Participating Company terminates prior to the Liquidity Date for any reason
other than Misconduct, and the Participant is unable to exercise the Option
within the applicable time period specified in Section 7.1 of the Option
Agreement due to the legal restrictions described above, the Option, to the
extent unexercised and exercisable for Vested Shares by the Participant on the
date on which the Participant’s Service terminated, may be exercised by the
Participant at any time prior to the expiration of twenty-four (24) months after
the date on which the Participant’s Service terminated or within such shorter
period as required by the Company’s SAFE approval, but in any event no later
than the Option Expiration Date.
If or to the extent the Company is unable to obtain or maintain SAFE approval,
the Option may not be exercised and no Shares subject to the Options shall be
issued.
Exchange Control Obligations. The Participant understands and agrees that the
Participant will be required to immediately repatriate to China the proceeds
from the sale of any Shares acquired under the Plan and any cash dividends paid
on such Shares. The Participant further understands that such repatriation of
proceeds may need to be effected through a special bank account established by
the Company (or a Participating Company), and the Participant hereby consents
and agrees that any sale proceeds and cash dividends may be transferred to such
special account by the Company (or a Participating Company) on the Participant’s
behalf prior to being delivered to the Participant and that no interest shall be
paid with respect to funds held in such account.
The proceeds may be paid to the Participant in U.S. dollars or local currency at
the Company’s discretion. If the proceeds are paid to the Participant in U.S.
dollars, the Participant understands that a U.S. dollar bank account in China
must be established and maintained so that the proceeds may be deposited into
such account. If the proceeds are paid to the Participant in local currency, the
Participant acknowledges that the Company (or its Participating Companies) are
under no obligation to secure any particular exchange conversion rate and that
the Company (or its Participating Companies) may face delays in converting the
proceeds to local currency due to exchange control restrictions. The Participant
agrees to bear any currency fluctuation risk between the time the Shares are
sold and the net proceeds are converted into local currency and distributed to
the Participant. The Participant further agrees to comply with any other
requirements that may be imposed by the Company (or its Participating Companies)
in the future in order to facilitate compliance with exchange control
requirements in China.
22

--------------------------------------------------------------------------------



COLOMBIA
Terms and Conditions
Nature of Grant. Pursuant to article 127 of the Colombian Labor Code, neither
the Option nor any proceeds or other funds the Participant may receive pursuant
to the Option will be considered a salary payment for any legal purpose,
including, but not limited to, determining vacation pay, termination
indemnities, payroll taxes or social insurance contributions. In consequence,
the Option and any proceeds or other funds Participant may receive pursuant to
the Option will be considered as non-salary payments as per Article 128 of the
Colombian Labor Code (as amended by Article 15 of Law 50 of 1990) and Article 17
of Law 344 of 1996.
Notifications
Securities Law Information. The Shares are not and will not be registered in the
Colombian registry of publicly traded securities (Registro Nacional de Valores y
Emisores) and, therefore, the Shares may not be offered to the public in
Colombia. Nothing in the Grant Notice, the Option Agreement, the Plan or any
other document related to the Option shall be construed as the making of a
public offer of securities in Colombia.
Exchange Control Information. The Participant is responsible for complying with
any and all Colombian foreign exchange requirements in connection with the
Option, any Shares acquired and funds remitted out of or into Colombia in
connection with the Plan. This may include, among others, reporting obligations
to the Central Bank (Banco de la República) and, in certain circumstances,
repatriation requirements. The Participant is responsible for ensuring his or
her compliance with any applicable requirements and should speak to his or her
personal legal advisor on this matter.
Foreign Asset / Account Tax Reporting Information. The Participant must file an
annual return providing details of assets held abroad to the Colombian Tax
Office (Dirección de Impuestos y Aduanas Nacionales). If the individual value of
these assets exceeds a certain threshold (currently 3,580 UVT or approximately
COP 118,698,000), the Participant must identify and characterize each asset,
specify the jurisdiction in which it is located, and provide its value.
The Participant should consult with his or her personal legal advisor to ensure
compliance with the applicable requirements.
DENMARK
Terms and Conditions
Stock Option Act Notification. Following the grant of the Option, the
Participant will be provided with an employer statement translated into Danish,
which is being provided to comply with the Danish Stock Option Act.
Notifications
Foreign Asset / Account Tax Reporting Information. If the Participant
establishes an account holding Shares or cash outside Denmark, the Participant
must report the account to the Danish Tax Administration. The form which should
be used in this respect can be obtained from a local bank.
FINLAND
There are no country-specific terms.
23

--------------------------------------------------------------------------------



FRANCE
Terms and Conditions
Option Type. The Option is not intended to qualify for specific tax or social
security treatment in France.
Language Consent. By accepting the Option, the Participant confirms having read
and understood the documents relating to this grant (the Plan and the Option
Agreement), which were provided in English language. The Participant accepts the
terms of those documents accordingly.
En acceptant l’attribution, vous confirmez ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan et ce Contrat) qui ont été
communiqués en langue anglaise. Vous acceptez les termes en connaissance de
cause.
Notifications
Foreign Asset/Account Reporting Notification. French residents holding cash or
securities (including Shares acquired under the Plan) outside France must
declare such accounts to the French Tax Authorities when filing their annual tax
returns.
GERMANY
Notifications
Exchange Control Notification. Cross-border payments in excess of €12,500
(including transactions made in connection with the sale of securities) must be
reported monthly to the German Federal Bank (Bundesbank). If the Participant
makes or receives a payment in excess of this amount in connection with the
Participant’s participation in the Plan, the Participant must report the payment
to Bundesbank electronically using the “General Statistics Reporting Portal”
(“Allgemeines Meldeportal Statistik”) available via Bundesbank’s website
(www.bundesbank.de).
Foreign Asset/Account Reporting Notification. If the Participant’s acquisition
of Shares under the Plan leads to a “qualified participation” at any point
during the calendar year, the Participant will need to report the acquisition
when the Participant files the Participant’s tax return for the relevant year. A
qualified participation is attained if (i) the value of the Shares acquired
exceeds EUR 150,000 or (ii) in the unlikely event the Participant holds Shares
exceeding 1% of the total Stock.
IRELAND
Notifications
Director Notification Obligation. Directors, shadow directors or secretaries of
an Irish Subsidiary Corporation must notify the Irish Subsidiary Corporation in
writing within five business days of receiving or disposing of an interest in
the Company (e.g., Options granted under the Plan, Shares, etc.), or within five
business days of becoming aware of the event giving rise to the notification
requirement or within five business days of becoming a director or secretary if
such an interest exists at the time, but only to the extent such individuals own
1% or more of the total Stock. If applicable, this notification requirement also
applies with respect to the interests of the spouse or children under the age of
18 of the director, shadow director or secretary (whose interests will be
attributed to the director, shadow director or secretary).
24

--------------------------------------------------------------------------------



JAPAN
Notifications
Exchange Control Notification. If the Participant pays more than ¥30,000,000 in
a single transaction for the purchase of Shares when the Participant exercises
the Option, the Participant must file a Payment Report with the Ministry of
Finance through the Bank of Japan by the 20th day of the month following the
month in which the payment was made. The precise reporting requirements vary
depending on whether the relevant payment is made through a bank in Japan.
Foreign Asset / Account Reporting Information. The Participant will be required
to report details of any assets held outside Japan as of December 31st to the
extent such assets have a total net fair market value exceeding ¥50,000,000.
Such report will be due by March 15th each year. The Participant should consult
with his or her personal tax advisor as to whether the reporting obligation
applies to him or her and whether the requirement extends to any outstanding
Options, Shares and/or cash acquired under the Plan.
Please note that a Payment Report is required independently from a Securities
Acquisition Report. Therefore, the Participant must file both a Payment Report
and a Securities Acquisition Report if the total amount the Participant pays in
a single transaction for exercising the Option and purchasing Shares exceeds
¥50,000,000.
LITHUANIA
Terms and Conditions
Language Consent. By accepting the Option, the Participant unambiguously and
irrevocably confirms having read and understood the documents relating to the
option right (the Plan and the Option Agreement), which were prepared and
provided in English language. The Participant confirms and declares fully and
wholly accepting the terms of those documents accordingly.
Priimdamas Opcioną, Dalyvis nedviprasmiškai ir neatšaukiamai patvirtina, jog,
perskaitė ir suprato dokumentus susijusius su opciono teise (Planą ir Sutartį),
kurie yra parengti ir pateikti anglų kalba. Atitinkamai, Dalyvis patvirtina ir
pareiškia, jog pilvai ir visiškai sutinka su šiuose dokumentuose išdėstytomis
sąlygomis.
Notifications
Foreign Asset / Account Reporting Information. Lithuanian residents holding
Shares acquired under the Plan outside Lithuania (in the securities accounts
open with the non-Lithuanian brokers, credit institutions or similar) have to
declare their foreign accounts where such securities are held to State Tax
Inspectorate of the Republic of Lithuania (“STI”).
Tax Reporting Requirements. The Participant must file an annual tax return
providing details of income received from abroad (including income in kind – the
Shares once they are obtained under the title of ownership) to the STI.
NETHERLANDS
There are no country-specific terms.
25

--------------------------------------------------------------------------------



SINGAPORE
Terms and Conditions
Restriction on Sale of Shares. The Option is subject to section 257 of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and the Participant
will not be able to make any subsequent offer to sell or sale of the Shares in
Singapore, unless such offer or sale is made (1) after six (6) months from the
Date of Grant or (2) pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the SFA.
Notifications
Securities Law Notice. The offer of the Plan, the grant of the Option, and the
value of the underlying Shares on exercise are being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the SFA. The Plan has
not been lodged or registered as a prospectus with the Monetary Authority of
Singapore.
Chief Executive Officer and Director Notification. The Participant understands
and acknowledges that if the Participant is the Chief Executive Officer (“CEO”),
director, associate director or shadow director of a Singapore Participating
Company, the Participant is subject to certain notification requirements under
the Singapore Companies Act, regardless of whether the Participant is a
Singapore resident or employed in Singapore. Among these requirements is an
obligation to notify the Singapore Participating Company in writing when the
Participant receives an interest (e.g., Options or Shares) in the Participating
Company. In addition, the Participant must notify the Singapore Participating
Company when the Participant sells Shares (including when the Participant sells
Shares acquired under the Plan). These notifications must be made within two
days of acquiring or disposing of any interest in the Participating Company. In
addition, a notification must be made of the Participant's interests in the
Participating Company within two days of becoming the CEO, director, associate
director or shadow director.
SOUTH KOREA
Notifications
Foreign Asset / Account Tax Reporting Information. Korean residents must declare
all foreign financial accounts (e.g., non-Korean bank accounts, brokerage
accounts) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 500 million (or an equivalent
amount in foreign currency). The Participant should consult with his or her
personal tax advisor to ensure compliance with the applicable requirements.
SWEDEN
There are no country-specific provisions.
TAIWAN
Terms and Conditions
Securities Law Information. The offer of participation in the Plan is available
only for Employees and Consultants. The offer of participation in the Plan is
not a public offer of securities by a Taiwanese company.
Data Privacy. The following provision supplements Section 1 of the Terms and
Conditions Applicable to All Non-U.S. Participants set forth above:
26

--------------------------------------------------------------------------------



The Participant hereby acknowledges having read and understood Section 1 of the
Terms and Conditions Applicable to All Non-U.S. Participants set forth above
and, by participating in the Plan, agrees to such terms. In this regard, upon
request of the Company or a Participating Company, the Participant agrees to
provide any executed data privacy consent form (or any other agreements or
consents that may be required by the Company or a Participating Company) that
the Company and/or a Participating Company may deem necessary under applicable
data privacy laws, either now or in the future. The Participant understands that
he or she will not be able to participate in the Plan if he or she fails to
execute any such consent or agreement.
Notifications
Exchange Control Information. Taiwanese residents may acquire and remit foreign
currency (including proceeds from the sale of Shares) into and out of Taiwan up
to a certain amount per year. Participant understands that if he or she is a
Taiwanese resident, and the transaction amount is exceeds US $500,000 in a
single transaction, Participant may need to submit a foreign exchange
transaction form and provide supporting documentation to the satisfaction of the
remitting bank.
UNITED KINGDOM
Terms and Conditions
Tax Responsibility and Satisfaction. The following provision supplements Section
4.4 of the Stock Option Agreement:
Income tax and national insurance contributions may arise on exercise of (or any
other dealing in) the Option, and Participant agrees as a condition of exercise
of the Option to meet any such Tax Liability, including employee’s primary Class
1 and employer’s secondary Class 1 national insurance contributions arising on
exercise or vesting of in the Option for which the employer is required to
account to HMRC. It is a condition of exercise of the Option that, if required
by the Company or any Participating Company, the Participant enter into such
arrangements as the Company or any Participating Company may require for
satisfaction of those Tax Liabilities. The Participant acknowledges that he or
she may be required as a condition of exercise of the Option to enter into a
joint election whereby the employer's liability for national insurance
contributions is transferred to the Participant on terms set out in the election
and approved by HMRC.
Without limitation to Section 4.4 of the Stock Option Agreement, the Participant
agrees that the Participant is responsible for all Tax Liability and hereby
covenants to pay all such Tax Liabilities, as and when requested by the Company
or a Participating Company or by Her Majesty’s Revenue and Customs (“HMRC”) (or
any other tax authority or any other relevant authority). The Participant also
agrees to indemnify and keep indemnified the Company and its Participating
Companies against any Tax Liability they are required to pay or withhold or have
paid or will pay to HMRC (or any other tax authority or any other relevant
authority) on the Participant’s behalf.
Notwithstanding the foregoing, if the Participant is a director or executive
officer (within the meaning of Section 13(k) of the Exchange Act), the
Participant understands that the Participant may not be able to indemnify the
Company for the amount of any Tax Liability not collected from or paid by the
Participant, in case the indemnification could be considered to be a loan. In
this case, the Tax Liability not collected or paid within 90 days of the end of
the U.K. tax year in which the taxable event occurs may constitute a benefit to
the Participant on which additional income tax and National Insurance
contributions (“NICs”) may be payable. The Participant understands that the
Participant will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for paying to the Company and/or a Participating Company (as appropriate) the
amount of any employee NICs due on this additional benefit, which may also be
recovered from the Participant by any of the means referred to in Section 4.4 of
the Stock Option Agreement.
27

--------------------------------------------------------------------------------



Section 431 Election. As a condition of participation in the Plan and the
exercise of the Option, the Participant agrees, jointly with the Employer, that
the Participant shall enter into the joint election within Section 431 of the
U.K. Income Tax (Earnings and Pensions) Act 2003 (“ITEPA 2003”) in respect of
computing any tax charge on the acquisition of “Restricted Securities” (as
defined in Sections 423 and 424 of ITEPA 2003), and that the Participant will
not revoke such election at any time. This election will be to treat the Shares
acquired pursuant to the exercise of the Option as if such Shares were not
Restricted Securities (for U.K. tax purposes only). The Participant must enter
into such election, a copy of which is attached hereto as Exhibit B, concurrent
with the execution of the Option Agreement or at such later time agreed to by
the Company or the Employer but in no event later than 14 days after the date
the Option is exercised.

Participant:Date:By my additional signature below, I, the Participant, hereby
declare that I agree with the data processing practices described in Section 1
of Exhibit A to the Stock Option Agreement and consent to the collection,
processing and use of Data by the Company and the transfer of Data to the
recipients mentioned therein, including recipients located in countries which do
not provide an adequate level of protection from an European (or other non-U.S.)
data protection law perspective, for the purposes described in Section 1 of
Exhibit A to the Stock Option Agreement. I understand that I may withdraw my
consent at any time with future effect for any or no reason as described in
Section 1 of Exhibit A to the Stock Option Agreement.Signature:

28

--------------------------------------------------------------------------------



EXHIBIT B
SECTION 431 ELECTION FOR U.K. PARTICIPANTS
Joint Election under s431 ITEPA 2003 for full or partial disapplication of
Chapter 2 Income Tax (Earnings and Pensions) Act 2003
One Part Election
1.Between

the EmployeeName of employeewhose National Insurance Number isNational Insurance
Numberandthe Company (who is the Employee’s employer)[INSERT]of Company
Registration Number[INSERT]

2.Purpose of Election
This joint election is made pursuant to section 431(1) or 431(2) Income Tax
(Earnings and Pensions) Act 2003 (ITEPA) and applies where employment-related
securities, which are restricted securities by reason of section 423 ITEPA, are
acquired.
The effect of an election under section 431(1) is that, for the relevant Income
Tax and NIC purposes, the employment-related securities and their market value
will be treated as if they were not restricted securities and that sections 425
to 430 ITEPA do not apply. An election under section 431(2) will ignore one or
more of the restrictions in computing the charge on acquisition. Additional
Income Tax will be payable (with PAYE and NIC where the securities are Readily
Convertible Assets).
Should the value of the securities fall following the acquisition, it is
possible that income tax/NICs that would have arisen because of any future
chargeable event (in the absence of an election) would have been less than the
income tax/NICs due by reason of this election. Should this be the case, there
is no income tax/NICs relief available under Part 7 of ITEPA 2003; nor is it
available if the securities acquired are subsequently transferred, forfeited or
revert to the original owner.

3.Application
This joint election is made not later than 14 days after the date of acquisition
of the securities by the Employee and applies to:

Number of securitiesAll securitiesDescription of securitiesShares of common
stock of Unity Software Inc.Name of issues of securitiesUnity Software Inc.To be
acquired by the Employee on or after the date of this Election under the terms
of the Unity Software Inc. 2019 Stock Plan.

29

--------------------------------------------------------------------------------



4.Extent of Application
This election disapplies:
* S.431(1) ITEPA: All restrictions attaching to the securities.
5.Declaration
This election will become irrevocable upon the later of its signing or the
acquisition (and each subsequent acquisition) of employment-related securities
to which this election applies.
In signing this joint election, we agree to be bound by its terms as stated
above.

    / /Signature (Employee)Date     / /Signature (for and on behalf of the
Company)DatePosition in company

Note: Where the election is in respect of multiple acquisitions, prior to the
date of any subsequent acquisition of a security it may be revoked by agreement
between the employee and employer in respect of that and any later acquisition.
30

--------------------------------------------------------------------------------



STOCK OPTION EXERCISE NOTICE
UNITY SOFTWARE INC.
Attention: Chief Financial Officer



Ladies and Gentlemen:
1.Option. I was granted an option (the “Option”) to purchase shares of the
common stock (the “Shares”) of Unity Software Inc. (the “Company”) pursuant to
the Company’s 2019 Stock Plan (the “Plan”), my Notice of Grant of Stock Option
(the “Grant Notice”) and my Stock Option Agreement (the “Option Agreement”) as
follows:

Date of Grant:Number of Option Shares:Exercise Price per Share:$

2.Exercise of Option. I hereby elect to exercise the Option to purchase the
following number of Shares, all of which are Vested Shares, in accordance with
the Grant Notice and the Option Agreement:

Total Shares Purchased:$Total Exercise Price (Total Shares X Price per Share)$

3.Payments. I enclose payment in full of the total exercise price for the Shares
in the following form(s), as authorized by my Option Agreement:

™ Cash:$™ Check:$

4.Tax Withholding. I authorize payroll withholding and otherwise will make
adequate provision for the U.S. or non-U.S. federal, state, and local
withholding obligations of the Company, if any, in connection with the Option.
If I am exercising a Nonstatutory Stock Option, I enclose payment in full of my
withholding taxes, if any, as follows:
(Contact Plan Administrator for amount of tax due.)

™ Cash:$™ Check:$

5.Participant Information.

My address is:

6.Binding Effect. I agree that the Shares are being acquired in accordance with
and subject to the terms, provisions and conditions of the Grant Notice, the
Option Agreement, including the Right of First Refusal set forth therein, and
the Plan, to all of which I hereby expressly assent. This Agreement shall inure
to the benefit of and be binding upon my heirs, executors, administrators,
successors and assigns.
31

--------------------------------------------------------------------------------



7.Transfer. I understand and acknowledge that the Shares have not been
registered under the U.S. Securities Act of 1933, as amended (the “Securities
Act”), and that consequently the Shares must be held indefinitely unless they
are subsequently registered under the Securities Act, an exemption from such
registration is available, or they are sold in accordance with Rule 144 or Rule
701 under the Securities Act. I further understand and acknowledge that the
Company is under no obligation to register the Shares. I understand that the
certificate or certificates evidencing the Shares will be imprinted with legends
which prohibit the transfer of the Shares unless they are registered or such
registration is not required in the opinion of legal counsel satisfactory to the
Company.
I am aware that Rule 144 under the Securities Act, which permits limited public
resale of securities acquired in a nonpublic offering, is not currently
available with respect to the Shares and, in any event, is available only if
certain conditions are satisfied. I understand that any sale of the Shares that
might be made in reliance upon Rule 144 may only be made in limited amounts in
accordance with the terms and conditions of such rule and that a copy of Rule
144 will be delivered to me upon request.
I understand that I am purchasing the Shares pursuant to the terms of the Plan,
the Grant Notice and my Option Agreement, copies of which I have received and
carefully read and understand.

Very truly yours,(Signature)Receipt of the above is hereby acknowledged.UNITY
SOFTWARE INC.By:Title:Dated:




32

--------------------------------------------------------------------------------



UNITY SOFTWARE INC.
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
The Participant has been granted Restricted Stock Units (the “RSUs”) covering
the number of shares of Stock of Unity Software Inc. pursuant to the Unity
Software Inc. 2019 Stock Plan (the “Plan”), as follows:

Participant:Participant’s Start Date:Date of Grant:Number of Shares:,subject to
adjustment as provided by the Restricted Stock UnitAgreement.Expiration Date:Tax
Status of Option:(Enter “Incentive” or “Nonstatutory.” If blank, this Option
will be a Nonstatutory Stock Option.)Vesting Schedule:
The RSUs are subject to both a Time-Based vesting condition (the “Time-Based
Requirement”) and a liquidity event vesting condition (the “Liquidity Event
Requirement”) described in paragraphs (a) and (b) below, both of which must be
satisfied on or prior to the Expiration Date before the RSUs will be deemed
vested:

By their signatures below, the Company and the Participant agree that the RSUs
are governed by this Grant Notice and by the provisions of the Plan and the
Restricted Stock Unit Agreement (including the special provisions for your
country of residence, if any, in the Appendix), both of which are attached to
and made a part of this document. Unless otherwise defined herein, capitalized
terms shall have the meanings assigned to such terms in the Restricted Stock
Unit Agreement or the Plan. The Participant acknowledges receipt of copies of
the Plan and the Restricted Stock Unit Agreement, represents that the
Participant has read and is familiar with their provisions, and hereby accepts
the RSUs subject to all of their terms and conditions.

UNITY SOFTWARE INC.PARTICIPANTBy:Signature:Its:Date:Address:Address:30 3rd
StreetSan Francisco, California 94103USA

ATTACHMENTS:    2019 Stock Plan, as amended to the Date of Grant, and Restricted
Stock Unit Agreement



1

--------------------------------------------------------------------------------



THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE NOT BEEN QUALIFIED
WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE
ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO SUCH QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SECURITIES IS EXEMPT FROM QUALIFICATION BY SECTION 25100, 25102, OR 25105 OF
THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT
ARE EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE
SALE IS SO EXEMPT.
THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
U.S. SECURITIES ACT OF 1933.
UNITY SOFTWARE INC.
RESTRICTED STOCK UNIT AGREEMENT
(Global)
Unity Software Inc. has granted to the Participant named in the Notice of Grant
of Restricted Stock Units (the “Grant Notice”), to which this Restricted Stock
Unit Agreement is attached, Restricted Stock Units (the “RSUs”) over shares of
Stock (the “Shares”) upon the terms and conditions set forth in the Grant Notice
and this Restricted Stock Unit Agreement, including the Appendix, as defined
below (the Stock RSU Agreement and Appendix, together, are referred to as the
“RSU Agreement”). The RSUs have been granted pursuant to and shall in all
respects be subject to the terms and conditions of the Unity Software Inc. 2019
Stock Plan (the “Plan”), as amended to the Date of Grant, the provisions of
which are incorporated herein by reference. By signing the Grant Notice, the
Participant: (a) acknowledges receipt of, and represents that the Participant
has read and is familiar with, the Grant Notice, this RSU Agreement and the
Plan, (b) accepts the RSUs subject to all of the terms and conditions of the
Grant Notice, this RSU Agreement and the Plan, and (c) agrees to accept as
binding, conclusive and final all decisions or interpretations of the Board upon
any questions arising under the Grant Notice, this RSU Agreement or the Plan.
1.DEFINITIONS AND CONSTRUCTION.
1.1Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.
1.2Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this RSU
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.ADMINISTRATION.
All questions of interpretation concerning the Grant Notice, this RSU Agreement,
the Plan or any other form of agreement or other document employed by the
Company in the administration of the Plan or the RSUs shall be determined by the
Board. All such determinations by the Board shall be final, binding and
conclusive upon all persons having an interest in the RSUs. Any and all actions,
decisions and determinations taken or made by the Board in the exercise of its
discretion pursuant to the Plan or the RSUs or other agreement thereunder (other
than determining questions of interpretation pursuant to the preceding sentence)
shall be final, binding and conclusive upon all persons having an interest in
the RSUs. Any Officer shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.
2

--------------------------------------------------------------------------------



3.VESTING AND SETTLEMENT OF THE RSUs.
3.1Vesting. Settlement of the RSUs is conditioned on satisfaction of two vesting
requirements before the expiration date set forth in the Grant Notice (or
earlier termination of RSUs pursuant to the RSU Agreement or the Plan): a
service-based requirement (the “Service-Based Requirement”) and a liquidity
event requirement (the “Liquidity Event Requirement”), each as described below.
RSUs will vest only as set forth in clauses (a) and (b) below if both of these
requirements are satisfied on or before the expiration date set forth in the
Grant Notice (or earlier termination of RSUs pursuant to the RSU Agreement or
the Plan).
(a)Service-Based Requirement. Provided the Participant is providing continuous
Service on each applicable date, the Service-Based Requirement will be satisfied
as to the applicable percentage of the total number of RSUs granted on the
applicable Quarterly Installment Date set forth in the Vesting Schedule in the
Grant Notice. For avoidance of doubt, once the Participant’s continuous Service
terminates, no additional RSUs will be deemed to meet the Service-Based
Requirement; however, any RSUs for which the Service-Based Requirement was met
prior to the Participant’s termination of Service may subsequently vest if the
Liquidity Event Requirement is met prior to the expiration of the RSUs (or
earlier termination of RSUs pursuant to the RSU Agreement or the Plan).
(b)Liquidity Event Requirement. The Liquidity Event Requirement will be
satisfied on the first to occur of (i) a Change in Control, as defined in
2.1(f)(i) of the Plan; or (ii) the first sale of Stock pursuant to an initial
public offering or in connection with a direct listing (in either case, an
“IPO”) registered under the Securities Act. For avoidance of doubt, to the
extent that the Liquidity Event Requirement is met before the Service-Based
Requirement, upon satisfaction of the Liquidity Event Requirement, the RSUs will
vest with respect only to that portion of the RSUs for which the Service-Based
Requirement has been met, and the Participant may subsequently vest in
additional RSUs to the extent he or she remains in continuous Service through
subsequent vest dates under the Service-Based Requirement. However, if the
Liquidity Event Requirement is not satisfied on or before the expiration date
set forth in the Grant Notice, all RSUs (regardless of whether or not, or the
extent to which, the Service-Based Requirement had been satisfied as to such
RSUs) will automatically terminate and be cancelled upon such expiration date.
(c)Settlement of RSUs. If RSUs vest as provided for above, subject to the
satisfaction of any withholding obligations for Tax Liability set forth in
Section 3.2 of this RSU Agreement, the Company will deliver to the Participant a
number of Shares equal to the number of vested RSUs, on a date determined by the
Company, in its sole and absolute discretion, on or after the applicable vesting
date(s), but in no event later than March 15th of the calendar year following
the year in which the applicable vesting date occurs. In this regard, if the
RSUs vest as a result of an IPO, such delivery of Shares will occur on the
earlier of (i) the first Quarterly Installment Date that is on or after the
first trading day following expiration of any applicable “lock up” period after
the effective date of the IPO, or if no such lock-up period applies, the first
Quarterly Installment Date that occurs following the IPO; or (ii) March 15th of
the calendar year following the year in which the IPO occurs. In all cases, the
delivery of Shares is intended to comply with U.S. Treasury Regulation Section
1.409A-1(b)(4) and will be construed and administered in such a manner.
3

--------------------------------------------------------------------------------



3.2Tax Responsibility and Satisfaction. Regardless of any action taken by the
Company and its Participating Companies with respect to any income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax‑related items associated with the grant or vesting of the RSUs or sale of
the underlying Shares or other tax-related items related to the Participant’s
participation in the Plan and legally applicable to the Participant (the “Tax
Liability”), the Participant hereby acknowledges and agrees that the Tax
Liability shall be the Participant’s ultimate responsibility and may exceed the
amount, if any, actually withheld by the Company or any Participating Company.
The Participant further acknowledges that the Company and its Participating
Companies (a) make no representations or undertakings regarding any Tax
Liability in connection with any aspect of the RSUs, including, but not limited
to, the grant or vesting of the RSUs, the issuance of Shares pursuant to such
vesting, the subsequent sale of Shares, and the payment of any dividends on the
Shares; and (b) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the RSUs to reduce or eliminate the
Participant’s liability for Tax Liability or achieve a particular tax result.
Further, if the Participant is subject to Tax Liability in more than one
jurisdiction, the Participant acknowledges that the Company and/or a
Participating Company (or former employer, as applicable) may be required to
withhold or account for Tax Liability in more than one jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees as a condition of his or her participation in the Plan to
make arrangements satisfactory to the Company and its Participating Companies to
enable them to satisfy all withholding, payment on account and/or collection
requirements associated with the full satisfaction of the Tax Liability,
including authorizing the Company or the Participating Company to satisfy any
applicable withholding obligations with regard to any Tax Liability by one or a
combination of the following methods: (i) withholding all applicable amounts
from the Participant’s wages or other cash compensation due to the Participant,
in accordance with any requirements under the laws, rules, and regulations of
the country of which the Participant is a resident, and (ii) act as the
Participant’s agent to sell sufficient shares of Stock for the proceeds to
settle such requirements (on the Participant’s behalf pursuant to this
authorization without further consent); (iii) withholding Shares otherwise
issuable to the Participant upon vesting of the RSUs; or (iv) any other method
determined by the Company to be in compliance with applicable law.
The Company may withhold or account for the Participant’s Tax Liability by
considering statutory withholding amounts or other applicable withholding rates
in the Participant’s jurisdiction(s), including (1) maximum applicable rates, in
which case the Participant may receive a refund of any over-withheld amount in
cash (whether from applicable tax authorities or the Company) and will have no
entitlement to the equivalent amount in Shares or (2) minimum or such other
applicable rates, in which case the Participant may be solely responsible for
paying any additional Tax Liability to the applicable tax authorities. If the
Tax Liability is satisfied by withholding Shares, for tax purposes, the
Participant is deemed to have been issued the full number of Shares subject to
the exercised portion of the Option, notwithstanding that a number of the Shares
is held back solely for the purpose of paying the Tax Liability.
Furthermore, the Participant agrees to pay the Company or the Participating
Company any amount the Company or any Participating Company may be required to
withhold, collect or pay as a result of the Participant’s participation in the
Plan or that cannot be satisfied by the means previously described. The
Participant acknowledges that he or she may not participate in the Plan and the
Company shall have no obligation to deliver Shares until the Tax Liability has
been fully satisfied by the Participant, as determined by the Company.
3.3Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all Shares acquired
by the Participant pursuant to the vesting of the RSU. Except as provided by the
preceding sentence, a certificate for the Shares as to which the RSUs are vested
shall be registered in the name of the Participant, or, if applicable, in the
names of the heirs of the Participant.
4

--------------------------------------------------------------------------------



3.4Restrictions on Grant of the RSU and Issuance of Shares. The grant of the
RSUs and the issuance of Shares upon vesting of the RSUs shall be subject to
compliance with all applicable requirements of U.S. or non-U.S. federal, state
or local law with respect to such securities. No Shares may be issued at vesting
of the RSUs if such issuance would constitute a violation of any applicable U.S.
or non-U.S. federal, state or local securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. In addition, no Shares may be issued at vesting of the RSUs
unless (i) a registration statement under the Securities Act shall at the time
of vesting of the RSUs be in effect with respect to the Shares issuable upon
vesting of the RSUs or (ii) in the opinion of legal counsel to the Company, the
Shares issuable upon vesting of the RSUs may be issued in accordance with the
terms of an applicable exemption from the registration requirements of the
Securities Act or otherwise in compliance with the Securities Act and (iii) the
Company has obtained such other approvals from governmental agencies and/or has
completed any registration or other qualification of such Shares under any state
or non-United States law that the Company determines are necessary or advisable.
THE PARTICIPANT IS CAUTIONED THAT NO SHARES MAY BE ISSUED AT VESTING OF THE RSUs
UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE PARTICIPANT MAY
NOT RECEIVE SHARES AT THE TIME OF VESTING EVEN THOUGH THE RSU IS VESTED. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance and sale of any Shares subject to the RSU shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained. As a
condition to the grant and vesting of the RSU, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.
3.5Fractional Shares. The Company shall not be required to issue fractional
shares upon vesting of the RSUs.
4.NONTRANSFERABILITY OF THE RSUS.
The RSU shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.
5.EFFECT OF TERMINATION OF SERVICE.
Upon termination of the Participant’s continuous Service, any RSUs that have yet
to satisfy the Service-Based Requirement will be forfeited at no cost to the
Company and the Participant will have no further right, title or interest in
such RSUs or to the underlying Shares. Upon such termination of the
Participant’s continuous Service, any RSUs as to which the Service-Based
Requirement has been satisfied will (if the Liquidity Event Requirement has not
yet been satisfied) remain outstanding until the first to occur of: (a) the
satisfaction of the Liquidity Event Requirement and (b) the expiration date set
forth in the Grant Notice.
5

--------------------------------------------------------------------------------



6.EFFECT OF CHANGE IN CONTROL.
In the event of a Change in Control, except to the extent that the Board
determines to cash out the RSUs in accordance with Section 13.1(c) of the Plan,
any surviving, continuing, successor, or purchasing corporation or other
business entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of the Participant, assume or continue in full force and
effect the Company’s rights and obligations under all or any portion of the RSUs
for which the Service-Based Requirement was not met at the time of the Change in
Control (or which otherwise did not vest as a result of the Change in Control)
or substitute for all or any portion of such RSUs substantially equivalent RSUs
for the Acquiror’s stock. For purposes of this Section, such RSUs or any portion
thereof shall be deemed assumed if, following the Change in Control, the RSUs
confer the right to receive, subject to the terms and conditions of the Plan and
this RSU Agreement, for each Share subject to such portion of the RSUs
immediately prior to the Change in Control, the consideration (whether stock,
cash, other securities or property or a combination thereof) to which a holder
of a share of Stock on the effective date of the Change in Control was entitled;
provided, however, that if such consideration is not solely common stock of the
Acquiror, the Board may, with the consent of the Acquiror, provide for the
consideration to be received upon vesting of the RSUs for each Share to consist
solely of common stock of the Acquiror equal in Fair Market Value to the per
share consideration received by holders of Stock pursuant to the Change in
Control. If any portion of such consideration may be received by holders of
Stock pursuant to the Change in Control on a contingent or delayed basis, the
Board may, in its discretion, determine such Fair Market Value per share as of
the time of the Change in Control on the basis of the Board’s good faith
estimate of the present value of the probable future payment of such
consideration. The RSUs shall terminate and cease to be outstanding effective as
of the time of consummation of the Change in Control to the extent that the RSUs
are neither assumed nor continued by an Acquiror in connection with the Change
in Control nor vested as of the time of the Change in Control. Notwithstanding
the foregoing, Shares acquired upon vesting of the RSUs prior to the Change in
Control and any consideration received pursuant to the Change in Control with
respect to such Shares shall continue to be subject to all applicable provisions
of this RSU Agreement except as otherwise provided herein.
7.ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.
Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of the Stock, appropriate and proportionate
adjustments shall be made in the number and kind of shares subject to the RSUs,
in order to prevent dilution or enlargement of the Participant’s rights under
the RSUs. For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any fractional Share resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number. Such
adjustments shall be determined by the Board, and its determination shall be
final, binding and conclusive.
8.RIGHTS AS A STOCKHOLDER.
The Participant shall have no rights as a stockholder with respect to any Shares
covered by the RSU until the date of the issuance of the Shares following the
vesting of the RSUs (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date the Shares are issued, except as provided in Section
7.
6

--------------------------------------------------------------------------------



9.RESTRICTIONS ON TRANSFER OF SHARES.
9.1Board Approval Requirement. Prior to the earlier of a Deemed Liquidation
Event (as defined in the Company’s Certificate of Incorporation) or the date
that securities of the Company are first offered to the public pursuant to a
registration statement declared effective by the U.S. Securities and Exchange
Commission under the Securities Act, any Shares acquired upon vesting of the
RSUs are Restricted Shares, as defined in the Company’s Amended and Restated
Bylaws (the “Bylaws”), and are subject to the transfer restrictions set forth in
the Bylaws. In this regard, except for certain Exempt Transfers (as defined in
the Bylaws), the Participant may not directly or indirectly transfer (whether by
sale, gift, merger, consolidation, operation of law or otherwise), assign,
pledge, lend, grant any option, right or warrant to purchase or otherwise
dispose of or encumber such Restricted Shares or any economic or voting rights
or other interests therein to any person or entity, or enter into any agreement,
arrangement or understanding to do any of the foregoing (collectively,
“Transfer”), without the consent of the Board prior to such Transfer, which
approval may be granted or withheld in the Board’s sole and absolute discretion,
as further set forth in Bylaws. If the Board approves a Transfer of Restricted
Shares, the Participant remains subject to any other applicable restrictions on
Transfer in respect thereof, including, without limitation, the Right of First
Refusal set forth in Section 9.2 below.
9.2Right of First Refusal.
(a)Grant of Right of First Refusal. Except as provided in Sections 9.2(g),
9.2(j) and Section 13 below, in the event the Participant, the Participant’s
legal representative or other holder of Shares acquired upon vesting of the RSUs
proposes to sell, exchange, transfer, pledge, or otherwise dispose of any Shares
(the “Transfer Shares”) to any person or entity, including, without limitation,
any stockholder of a Participating Company, the Company shall have the right to
repurchase the Transfer Shares under the terms and subject to the conditions set
forth in this Section 9.2 (the “Right of First Refusal”).
(b)Notice of Proposed Transfer. Prior to any proposed transfer of the Transfer
Shares, the Participant shall deliver written notice (the “Transfer Notice”) to
the Company describing fully the proposed transfer, including the number of
Transfer Shares, the name and address of the proposed transferee (the “Proposed
Transferee”) and, if the transfer is voluntary, the proposed transfer price, and
containing such information necessary to show the bona fide nature of the
proposed transfer. In the event of a bona fide gift or involuntary transfer, the
proposed transfer price shall be deemed to be the Fair Market Value of the
Transfer Shares, as determined by the Board in good faith. If the Participant
proposes to transfer any Transfer Shares to more than one Proposed Transferee,
the Participant shall provide a separate Transfer Notice for the proposed
transfer to each Proposed Transferee. The Transfer Notice shall be signed by
both the Participant and the Proposed Transferee and must constitute a binding
commitment of the Participant and the Proposed Transferee for the transfer of
the Transfer Shares to the Proposed Transferee subject only to the Right of
First Refusal.
(c)Bona Fide Transfer. If the Company determines that the information provided
by the Participant in the Transfer Notice is insufficient to establish the bona
fide nature of a proposed voluntary transfer, the Company shall give the
Participant written notice of the Participant’s failure to comply with the
procedure described in this Section 9.2, and the Participant shall have no right
to transfer the Transfer Shares without first complying with the procedure
described in this Section 9.2. The Participant shall not be permitted to
transfer the Transfer Shares if the proposed transfer is not bona fide.
7

--------------------------------------------------------------------------------



(d)Exercise of Right of First Refusal. If the Company determines the proposed
transfer to be bona fide, the Company shall have the right to purchase all, but
not less than all, of the Transfer Shares (except as the Company and the
Participant otherwise agree) at the purchase price and on the terms set forth in
the Transfer Notice by delivery to the Participant of a notice of exercise of
the Right of First Refusal within thirty (30) days after the date the Transfer
Notice is delivered to the Company. The Company’s exercise or failure to
exercise the Right of First Refusal with respect to any proposed transfer
described in a Transfer Notice shall not affect the Company’s right to exercise
the Right of First Refusal with respect to any proposed transfer described in
any other Transfer Notice, whether or not such other Transfer Notice is issued
by the Participant or issued by a person other than the Participant with respect
to a proposed transfer to the same Proposed Transferee. If the Company exercises
the Right of First Refusal, the Company and the Participant shall thereupon
consummate the sale of the Transfer Shares to the Company on the terms set forth
in the Transfer Notice within sixty (60) days after the date the Transfer Notice
is delivered to the Company (unless a longer period is offered by the Proposed
Transferee); provided, however, that in the event the Transfer Notice provides
for the payment for the Transfer Shares other than in cash, the Company shall
have the option of paying for the Transfer Shares by the present value cash
equivalent of the consideration described in the Transfer Notice as reasonably
determined by the Company. For purposes of the foregoing, cancellation of any
indebtedness of the Participant to any Participating Company shall be treated as
payment to the Participant in cash to the extent of the unpaid principal and any
accrued interest canceled. Notwithstanding anything contained in this Section to
the contrary, the period during which the Company may exercise the Right of
First Refusal and consummate the purchase of the Transfer Shares from the
Participant shall terminate no sooner than the completion of a period of eight
(8) months following the date on which the Participant acquired the Transfer
Shares upon vesting of the RSUs.
(e)Failure to Exercise Right of First Refusal. If the Company fails to exercise
the Right of First Refusal in full (or to such lesser extent as the Company and
the Participant otherwise agree) within the period specified in Section 9.2(d)
above, the Participant may conclude a transfer to the Proposed Transferee of the
Transfer Shares on the terms and conditions described in the Transfer Notice,
provided such transfer occurs not later than ninety (90) days following delivery
to the Company of the Transfer Notice. The Company shall have the right to
demand further assurances from the Participant and the Proposed Transferee (in a
form satisfactory to the Company) that the transfer of the Transfer Shares was
actually carried out on the terms and conditions described in the Transfer
Notice. No Transfer Shares shall be transferred on the books of the Company
until the Company has received such assurances, if so demanded, and has approved
the proposed transfer as bona fide. Any proposed transfer on terms and
conditions different from those described in the Transfer Notice, as well as any
subsequent proposed transfer by the Participant, shall again be subject to the
Right of First Refusal and shall require compliance by the Participant with the
procedure described in this Section 9.
(f)Transferees of Transfer Shares. All transferees of the Transfer Shares or any
interest therein, other than the Company, shall be required as a condition of
such transfer to agree in writing (in a form satisfactory to the Company) that
such transferee shall receive and hold such Transfer Shares or interest therein
subject to all of the terms and conditions of this RSU Agreement, including this
Section 9 providing for the Board approval requirement and the Right of First
Refusal with respect to any subsequent transfer. Any sale or transfer of any
Shares acquired upon vesting of the RSUs shall be void unless the provisions of
this Section 9 are met.
(g)Transfers Not Subject to Right of First Refusal. The Right of First Refusal
shall not apply to any transfer or exchange of the Shares acquired upon vesting
of the RSUs if such transfer or exchange is in connection with an Ownership
Change Event. If the consideration received pursuant to such transfer or
exchange consists of stock of a Participating Company, such consideration shall
remain subject to the Right of First Refusal unless the provisions of Section
9.2(i) below result in a termination of the Right of First Refusal.
(h)Assignment of Right of First Refusal. The Company shall have the right to
assign the Right of First Refusal at any time, whether or not there has been an
attempted transfer, to one or more persons as may be selected by the Company.
8

--------------------------------------------------------------------------------



(i)Early Termination of Right of First Refusal. The other provisions of this RSU
Agreement notwithstanding, the Right of First Refusal shall terminate and be of
no further force and effect upon (a) the occurrence of a Change in Control,
unless the Acquiror assumes the Company’s rights and obligations under the RSUs
or substitutes substantially equivalent RSUs for the Acquiror’s stock for the
RSUs, or (b) the existence of a public market for the class of Shares subject to
the Right of First Refusal. A “public market” shall be deemed to exist if (i)
such Shares are listed on a national securities exchange (as that term is used
in the Exchange Act) or (ii) such Shares are traded on the over‑the‑counter
market and prices therefor are published daily on business days in a recognized
financial journal.
(j)Waiver of Right of First Refusal. The Company’s Chief Financial Officer and
Chief Executive Officer each shall have the power to waive the Right of First
Refusal with respect to the requested number of Transfer Shares, if such
transfer is made for bona fide estate planning purposes, either during the
Participant’s lifetime or on death by will or intestacy to his or her spouse,
child (natural or adopted), or any other direct lineal descendant of the
Participant (or his or her spouse) (all of the foregoing collectively referred
to as “Family Members”), or any other relative or person approved by the Board,
or any custodian or trustee of any trust, partnership or limited liability
company for the benefit of, or the ownership interests of which are owned wholly
by, the Participant or any such Family Members.
10.STOCK DISTRIBUTIONS SUBJECT TO RSU AGREEMENT.
If, from time to time, there is any stock dividend, stock split or other change,
as described in Section 7, in the character or amount of any of the outstanding
stock of the corporation the stock of which is subject to the provisions of this
RSU Agreement, then in such event any and all new, substituted or additional
securities to which the Participant is entitled by reason of the Participant’s
ownership of the Shares acquired upon vesting of the RSUs shall be immediately
subject to the Right of First Refusal with the same force and effect as the
shares subject to the Right of First Refusal immediately before such event.
11.LEGENDS.
The Company may at any time place legends referencing the restrictions on
Transfer set forth in Section 11, including the Board approval requirement and
the Right of First Refusal and any applicable U.S. or non-U.S. federal or state
securities law restrictions on all certificates representing Shares subject to
the provisions of this RSU Agreement. The Participant shall, at the request of
the Company, promptly present to the Company any and all certificates
representing Shares acquired pursuant to the RSUs in the possession of the
Participant in order to carry out the provisions of this Section. Unless
otherwise specified by the Company, legends placed on such certificates may
include, but shall not be limited to, the following:
11.1“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH
RULE 144 OR RULE 701 UNDER THE ACT, OR THE COMPANY RECEIVES AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, STATING THAT SUCH SALE,
TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.”
11.2“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AND REPURCHASE RSUs IN FAVOR OF THE CORPORATION OR ITS
ASSIGNEE SET FORTH IN AN AGREEMENT BETWEEN THE CORPORATION AND THE REGISTERED
HOLDER, OR SUCH HOLDER’ S PREDECESSOR IN INTEREST, AS WELL AS RESTRICTIONS ON
TRANSFER SET FORTH IN THE CORPORATION’S AMENDED AND RESTATED BYLAWS, A COPY OF
EACH OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THIS CORPORATION.”
9

--------------------------------------------------------------------------------



12.LOCK-UP AGREEMENT.
The Participant hereby agrees that in the event of any underwritten public
offering of stock, including an underwritten IPO, made by the Company pursuant
to an effective registration statement filed under the Securities Act, the
Participant shall not offer, sell, contract to sell, pledge, hypothecate, grant
any option to purchase or make any short sale of, or otherwise dispose of any
shares of stock of the Company or any rights to acquire stock of the Company for
such period of time from and after the effective date of such registration
statement as may be established by the underwriter for such public offering;
provided, however, that such period of time shall not exceed one hundred eighty
(180) days from the effective date of the registration statement to be filed in
connection with such public offering. The foregoing limitation shall not apply
to shares registered in the public offering under the Securities Act. The
Participant hereby agrees to enter into any agreement reasonably required by the
underwriters to implement the foregoing within a reasonable timeframe if so
requested by the Company.
13.VIOLATION OF RESTRICTIONS ON TRANSFER OF SHARES.
No Shares acquired upon vesting of the RSUs may be sold, exchanged, transferred
(including, without limitation, any transfer to a nominee or agent of the
Participant), assigned, pledged, hypothecated or otherwise disposed of,
including by operation of law in any manner which violates any of the provisions
of this RSU Agreement, and any such attempted disposition shall be void. The
Company shall not be required (a) to transfer on its books any Shares which will
have been transferred in violation of any of the provisions set forth in this
RSU Agreement or (b) to treat as owner of such Shares or to accord the right to
vote as such owner or to pay dividends to any transferee to whom such Shares
will have been so transferred.
14.MISCELLANEOUS PROVISIONS.
14.1Termination or Amendment. The Board may terminate or amend the Plan or the
RSU at any time; provided, however, that except as provided in Section 6 in
connection with a Change in Control, no such termination or amendment may
adversely affect the RSUs or any unvested portion hereof without the consent of
the Participant unless such termination or amendment is necessary to comply with
any applicable law or government regulation, including, but not limited to
Section 409A of the Code. No amendment or addition to this RSU Agreement shall
be effective unless in writing.
14.2Compliance with Section 409A. The Company intends that income realized by
the Participant pursuant to the Plan and this RSU Agreement will not be subject
to taxation under Section 409A of the Code. The provisions of the Plan and this
RSU Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A of the Code. The Company, in its
reasonable discretion, may amend (including retroactively) the Plan and this
Agreement in order to conform to the applicable requirements of Section 409A of
the Code, including amendments to facilitate the Participant’s ability to avoid
taxation under Section 409A of the Code. However, the preceding provisions shall
not be construed as a guarantee by the Company of any particular tax result for
income realized by the Participant pursuant to the Plan or this RSU Agreement.
In any event, and except for the responsibilities of the Company set forth in
Section 3.2, no Participating Company shall be responsible for the payment of
any applicable Tax Liability incurred by the Participant on income realized by
the Participant pursuant to the Plan or this RSU Agreement.
14.3Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this RSU Agreement.
14.4Binding Effect. This RSU Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
10

--------------------------------------------------------------------------------



14.5Delivery of Documents and Notices. Any document relating to participation in
the Plan, or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
RSU Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or non-U.S. postal service, by registered or certified
mail, or with a nationally recognized overnight courier service, with postage
and fees prepaid, addressed to the other party at the address of such party set
forth in the Grant Notice or at such other address as such party may designate
in writing from time to time to the other party.
(a)Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this RSU Agreement, and
any reports of the Company provided generally to the Company’s stockholders, may
be delivered to the Participant electronically. In addition, if permitted by the
Company, the Participant may deliver electronically the Grant Notice to the
Company or to such third party involved in administering the Plan as the Company
may designate from time to time. Such means of electronic delivery may include
but do not necessarily include the delivery of a link to a Company intranet or
the Internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other means of electronic delivery
specified by the Company.
(b)Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 14.5(a) of this RSU Agreement and consents to the
electronic delivery of the Plan documents and, if permitted by the Company, the
delivery of the Grant Notice, as described in Section 14.5(a). The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing. The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails. Similarly, the
Participant understands that the Participant must provide the Company or any
third party administrator designated by the Company with a paper copy of any
documents if the attempted electronic delivery of such documents fails. The
Participant may revoke his or her consent to the electronic delivery of
documents described in Section 16.5(a) or may change the electronic mail address
to which such documents are to be delivered (if Participant has provided an
electronic mail address) at any time by notifying the Company of such revoked
consent or revised e-mail address by telephone, postal service or electronic
mail.
14.6Integrated Agreement. The Grant Notice, this RSU Agreement and the Plan,
together with any employment, service or other agreement with the Participant
and the Company referring to the RSUs, shall constitute the entire understanding
and agreement of the Participant and the Company with respect to the subject
matter contained herein or therein and supersede any prior agreements,
understandings, restrictions, representations, or warranties among the
Participant and the Participating Company Group with respect to such subject
matter. To the extent contemplated herein or therein, the provisions of the
Grant Notice, the RSU Agreement and the Plan shall survive any vesting of the
RSUs and shall remain in full force and effect.
14.7Governing Law; Venue. This RSU Agreement shall be governed by the laws of
the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within the State
of California. For purposes of any action, lawsuit, or other proceedings brought
to enforce this RSU Agreement, relating to it, or arising from it, the parties
hereby submit to and consent to the sole and exclusive jurisdiction of the
courts of the State of California, or the federal courts for Northern District
of California, and no other courts, where this grant is made and/or to be
performed.
14.8Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
11

--------------------------------------------------------------------------------



14.9Severability. The provisions of this RSU Agreement are severable and if any
one or more provisions are determined to be invalid, illegal or otherwise
unenforceable in any respect, each such provision shall be modified so as to
make it valid, legal and enforceable, and the validity, legality and
enforceability of the remaining provisions of the RSU Agreement shall not in any
way be affected or impaired thereby.
14.10Waiver. The Participant acknowledges that a waiver by the Company of any
provision, or breach thereof, of this RSU agreement on any occasion shall not
operate or be construed as a waiver of such provision on any other occasion or
as a waiver of any other provision of this RSU Agreement, or of any subsequent
breach by Participant or any other participant.
14.11Appendix. Notwithstanding any provisions in this RSU Agreement, the RSU
grant shall be subject to any additional or different terms and conditions set
forth in the Appendix to this Restricted Stock Unit Agreement for the
Participant’s country (the “Appendix”) set forth as Exhibit A to this Restricted
Stock Unit Agreement. Moreover, if the Participant relocates to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to the Participant, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. The Appendix constitutes part of this RSU Agreement.
15.REGULATION S REPRESENTATIONS AND RESTRICTIONS. If the Participant’s address
is an address located outside of the United States, the Participant makes the
following additional representations, warranties and agreements:
(a)The Participant is not a U.S. Person as defined in Rule 902(k) of Regulation
S under the Securities Act. The offer and sale of the RSUs and the Shares to
such Participant was made in an offshore transaction (as defined in Rule 902(h)
of Regulation S), no directed selling efforts (as defined in Rule 902(c) of
Regulation S) were made in the United States, and the Participant is not
acquiring the RSUs or any Shares that may be issued upon vesting and settlement
of the RSUs for the account or benefit of any U.S. Person;
(b)The Participant will not, during the Restricted Period applicable to the
Shares set forth in the legend set forth below (the “Restricted Period”) and in
any certificate representing the Shares, offer or sell any of the foregoing
securities (or create or maintain any derivative position equivalent thereto) in
the United States, to or for the account or benefit of a U.S. Person or other
than in accordance with Regulation S; and
(c)The Participant will, after the expiration of the applicable Restricted
Period, offer, sell, pledge or otherwise transfer the Shares (or create or
maintain any derivative position equivalent thereto) only pursuant to
registration under the Securities Act or any available exemption therefrom and,
in any case, in accordance with applicable U.S. state or non-U.S. securities
laws.
12

--------------------------------------------------------------------------------



(d)The Participant acknowledges and agrees that the Company shall not register
the transfer of the Shares in violation of these restrictions. The Participant
acknowledges and agrees that the certificates evidencing the Shares will bear
the legend set forth below (in addition to any other legend required by
applicable U.S. or non-U.S. federal or state securities laws or provided in any
other agreement with the Company:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION, AND THE COMPANY DOES NOT INTEND TO REGISTER
THEM. PRIOR TO A DATE THAT IS ONE-YEAR STARTING FROM THE DATE OF SALE OF THE
STOCK, THE SHARES MAY NOT BE OFFERED OR SOLD (INCLUDING OPENING A SHORT POSITION
IN SUCH SECURITIES) IN THE UNITED STATES OR TO U.S. PERSONS AS DEFINED BY RULE
902(k) ADOPTED UNDER THE ACT, OTHER THAN TO DISTRIBUTORS, UNLESS THE SHARES ARE
REGISTERED UNDER THE ACT, OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE ACT IS AVAILABLE. HOLDERS OF SHARES PRIOR TO ONE-YEAR STARTING FROM THE DATE
OF SALE OF THE STOCK, MAY RESELL SUCH SECURITIES ONLY PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE ACT OR OTHERWISE IN ACCORDANCE WITH THE PROVISIONS
OF REGULATION S OF THE ACT, OR IN TRANSACTIONS EFFECTED OUTSIDE OF THE UNITED
STATES PROVIDED THEY DO NOT SOLICIT (AND NO ONE ACTING ON THEIR BEHALF SOLICITS)
PARTICIPANTS IN THE UNITED STATES OR OTHERWISE ENGAGE(S) IN SELLING EFFORTS IN
THE UNITED STATES AND PROVIDED THAT HEDGING TRANSACTIONS INVOLVING THESE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT. A HOLDER OF
THE SECURITIES WHO IS A DISTRIBUTOR, DEALER, SUB-UNDERWRITER OR OTHER SECURITIES
PROFESSIONAL, IN ADDITION, CANNOT PRIOR TO ONE-YEAR STARTING FROM THE DATE OF
SALE OF THE STOCK RESELL THE SECURITIES TO A U.S. PERSON AS DEFINED BY RULE
902(k) OF REGULATION S UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT OR AN
EXEMPTION FROM REGISTRATION UNDER THE ACT IS AVAILABLE.
13

--------------------------------------------------------------------------------



EXHIBIT A
Unity Software Inc.
2019 Stock Plan
Appendix to Restricted Stock Unit Agreement (Global)
Terms and Conditions
This Appendix includes additional terms and conditions that govern the RSUs
granted to the Participant under the Plan if the Participant resides and/or
works outside of the United States. Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Plan and/or the
Restricted Stock Unit Agreement to which this Appendix is attached.
If the Participant is a citizen or resident of a country other than the one in
which he or she is currently working and/or residing, transfers to another
country after the Date of Grant, is a consultant, changes employment status to a
consultant, or is considered a resident of another country for local law
purposes, the Company shall, in its discretion, determine the extent to which
the terms and conditions contained herein shall be applicable to the
Participant. References to the Participant’s Employer shall include any entity
that engages the Participant’s services.
Notifications
This Appendix also includes information regarding securities, exchange controls,
tax, and certain other issues of which the Participant should be aware with
respect to the Participant’s participation in the Plan. The information is
provided solely for the convenience of the Participant and is based on the
securities, exchange control, tax, and other laws in effect in the respective
countries as of August 2019. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant not rely on
the information noted herein as the only source of information relating to the
consequences of the Participant’s participation in the Plan because the
information may be out of date by the time the Participant vests in the RSUs or
sells any Shares acquired at vesting of the RSUs.
In addition, the information contained in this Appendix is general in nature and
may not apply to the Participant’s particular situation, and the Company is not
in a position to assure the Participant of any particular result. Accordingly,
the Participant should seek appropriate professional advice as to how the
applicable laws in his or her country may apply to his or her situation.
Finally, the Participant understands that if he or she is a citizen or resident
of a country other than the one in which he or she is currently residing and/or
working, transfers to another country after the Date of Grant, or is considered
a resident of another country for local law purposes, the notifications
contained herein may not be applicable to the Participant in the same manner.



TERMS AND CONDITIONS APPLICABLE TO NON-U.S. PARTICIPANTS
In accepting the RSUs, the Participant acknowledges, understands and agrees to
the following:
1.Data Privacy Information. The Company is located at 30 3rd Street, San
Francisco, CA 94103, United States, and grants Awards to employees of the
Company and its Participating Companies, at the Company’s sole discretion. If
the Participant would like to participate in the Plan, please review the
following information about the Company’s data processing practices.
14

--------------------------------------------------------------------------------



The following provision applies to Participants who work and/or reside outside
the European Union/European Economic Area.
Data Collection and Usage. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in the Grant Notice and the RSU
Agreement by and among, as applicable, the Company or, if different, the
Participant’s Employer and its Participating Companies or affiliates for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.
Data Processing. The Participant understands that the Company and the Employer
may hold certain personal information about the Participant, including, without
limitation, the Participant’s the Participant’s name, home address, email
address and telephone number, date of birth, social insurance number, passport
or other identification number, salary, nationality and citizenship, job title,
any Shares or directorships held in the Company, details of all awards or other
entitlements to Shares, granted, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor (“Data”), for the purpose of
implementing, administering and managing the Plan.
Stock Plan Administration, Data Transfer, Retention and Data Subject Rights. The
Participant understands that the Data will be transferred to the Solium Plan
Manager, LLC (including its affiliated companies) (“Solium”) and /or Stock &
Option Solutions (“SOS”), which is assisting the Company with the
implementation, administration and management of the Plan. The Participant
understands that the recipients of the Data may be located in the Participant’s
country of work and/or residence, or elsewhere, and that any recipient’s country
may have different data privacy laws and protections than the Participant’s
country of work and/or residence. The Participant understands that the
Participant may request a list with the names and addresses of any potential
recipients of the Data by contacting the Participant’s local human resources
representative. The Participant authorizes the Company, Solium, SOS and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that Data will be held
only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that the
Participant may, at any time, view the Data, request additional information
about the storage and processing of the Data, require any necessary amendments
to the Data or refuse or withdraw the consents herein, in any case without cost,
by contacting in writing the Participant’s local human resources representative.
Further, the Participant understands that he or she is providing the consents
herein on a purely voluntary basis. If the Participant does not consent, or if
the Participant later seeks to revoke his or her consent, his or her employment
status or service with the Employer will not be affected; the only consequence
of refusing or withdrawing the Participant’s consent is that the Company would
not be able to grant the Participant RSUs or other equity awards or administer
or maintain such awards. Therefore, the Participant understands that refusal or
withdrawal of consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact the Participant’s local human resources representative.
The following provision applies to Participants who work and/or reside inside
the European Union/European Economic Area (including the United Kingdom).
Data Collection and Usage. The Company or, if different, the Participant’s
Employer, and its Participating Companies or affiliates collect, process,
transfer and use personal data about the Participant that is necessary for the
purpose of implementing, administering and managing the Plan. This personal data
may include the Participant’s name, home address, email address and telephone
number, date of birth, social insurance number, passport or other identification
number, salary, nationality and citizenship, job title, any Shares or
directorships held in the Company, details of all awards or other entitlements
to Shares, granted, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor (“Data”), which the Company receives from the Participant or
the Employer.
15

--------------------------------------------------------------------------------



Purposes and Legal Bases of Processing. The Company processes the Data for the
purpose of performing its contractual obligations under the RSU Agreement,
granting RSUs, implementing, administering and managing the Participant’s
participation in the Plan. The legal basis for the processing of the Data by the
Company and the third party service providers described below is the necessity
of the data processing for the Company to perform its contractual obligations
under the RSU Agreement and for the Company’s legitimate business interests of
managing the Plan and generally administering employee equity awards.
Stock Plan Administration Service Providers. The Company transfers Data to
Solium Plan Manager, LLC (including its affiliated companies) (“Solium”) and
Stock Option Solutions (“SOS”), independent service providers with operations,
relevant to the Company, in Canada and the United States, which assists the
Company with the implementation, administration and management of the Plan. In
the future, the Company may select a different service provider and share the
Participant’s Data with another service provider that serves in a similar
manner. The Company’s service provider may open an account for the Participant
to receive and trade Shares. The processing of the Participant’s Data will take
place through both electronic and non-electronic means. The Participant may be
asked to agree on separate terms and data processing practices with Solium or
SOS, with such agreement being a condition of the ability to participate in the
Plan.
International Data Transfers. The Participant understands that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than the Participant’s country. The Participant understands
that Participant may request a list with the names and addresses of any
then-current recipients of the Data by contacting the Participant’s local human
resources representative. When transferring Data to its affiliates, Solium and
SOS, the Company provides appropriate safeguards described in the Company’s
applicable policy on data privacy.
Data Retention. The Company will use the Participant’s Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan or as required to comply with legal or regulatory obligations,
including under tax, exchange control, securities, and labor laws. When the
Company no longer needs the Participant’s Data, the Company will remove it from
its systems. The Company may keep some of the Participant’s Data longer to
satisfy legal or regulatory obligations and the Company’s legal basis for such
use would be necessity to comply with legal obligations.
Contractual Requirement. The Participant’s provision of Data and its processing
as described above is a contractual requirement and a condition to the
Participant’s ability to participate in the Plan. The Participant understands
that, as a consequence of the Participant’s refusing to provide Data, the
Company may not be able to allow the Participant to participate in the Plan,
grant RSUs to the Participant or administer or maintain such RSUs. However, the
Participant’s participation in the Plan and his or her acceptance of the RSU
Agreement are purely voluntary. While the Participant will not receive RSUs if
he or she decides against participating in the Plan or providing Data as
described above, the Participant’s career and salary will not be affected in any
way.
Data Subject Rights. The Participant has a number of rights under data privacy
laws in his or her country. Depending on where the Participant is based, the
Participant’s rights may include the right to (i) request access or copies of
the Participant’s Data the Company processes, (ii) rectify incorrect Data and/or
delete the Participant’s Data, (iii) restrict processing of the Participant’s
Data, (iv) portability of the Participant’s Data, (v) lodge complaints with the
competent data protection authorities in the Participant’s country and/or (vi)
obtain a list with the names and addresses of any recipients of the
Participant’s Data. To receive clarification regarding the Participant’s rights
or to exercise the Participant’s rights please contact the Company at Unity
Software Inc., stockadmin@unity3d.com, Attn: Stock Administrator.
16

--------------------------------------------------------------------------------



2.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country, Participant may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions, which
may affect his or her ability to directly or indirectly accept, acquire, sell or
attempt to sell or otherwise dispose of Shares or rights to the Shares, or
rights linked to the value of Shares during such times as the Participant is
considered to have “inside information” regarding the Company (as defined by the
laws and/or regulations in applicable jurisdictions or the Participant’s
country). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders placed by the Participant before possessing
the inside information. Furthermore, the Participant may be prohibited from (i)
disclosing inside information to any third party, including fellow employees
(other than on a “need to know” basis) and (ii) “tipping” third parties or
causing them to otherwise buy or sell securities. Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy. The
Participant acknowledges that it is the Participant’s responsibility to comply
with any applicable restrictions, and the Participant should speak to his or her
personal advisor on this matter.
3.Language. Participant acknowledges that he or she is sufficiently proficient
in English, or has consulted with an advisor who is sufficiently proficient in
English, so as to allow the Participant to understand the terms and conditions
of this RSU Agreement. Furthermore, if the Participant has received this RSU
Agreement, or any other document related to the RSUs and/or the Plan translated
into a language other than English and if the meaning of the translated version
is different than the English version, the English version will control.
4.Foreign Asset/Account Reporting Requirements. The Participant acknowledges
that there may be certain foreign asset and/or account, exchange control and/or
tax reporting requirements which may affect the Participant’s ability to acquire
or hold Shares acquired under the Plan or cash received from participating in
the Plan (including any proceeds arising from the sale of Shares or the payment
of any cash dividends on the Shares) in a bank or brokerage account outside his
or her country. The applicable laws of the Participant’s country may require
that the Participant report such accounts, assets, the balances therein, the
value thereof and/or the transactions related thereto to the applicable
authorities in such country. The Participant also may be required to repatriate
sale proceeds or other funds received as a result of participating in the Plan
to his or her country through a designated bank or broker within a certain time
after receipt. It is the Participant’s responsibility to be compliant with such
regulations and the Participant should speak with his or her personal advisor on
this matter.
5.Additional Acknowledgments and Agreements. In accepting the RSUs, Participant
also acknowledges, understands and agrees that:
5.1the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
5.2the grant of the RSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;
5.3all decisions with respect to future RSUs or other grants, if any, will be at
the sole discretion of the Company;
5.4the RSUs and the Participant’s participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or service
contract with the Company, Employer, or any Participating Company or affiliate
of the Company, and shall not interfere with the ability of the Company, the
Employer or any Participating Company or affiliate of the Company, as
applicable, to terminate the Participant at any time;
5.5The Participant is voluntarily participating in the Plan;
17

--------------------------------------------------------------------------------



5.6the RSUs and any Shares acquired under the Plan, and the income from and
value of same, are not intended to replace any pension rights or compensation;
5.7The RSUs and the Shares subject to the RSUs, and the income from and value of
same, are an extraordinary item of compensation outside the scope of the
Participant’s employment contract, if any, and is not to be considered part of
his or her normal or expected compensation for any purpose, including
calculating severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, holiday pay, pension or retirement benefits or
similar payments.
5.8the future value of the Shares underlying the RSUs is unknown,
indeterminable, and cannot be predicted with certainty;
5.9unless otherwise agreed with the Company, the RSUs and the Shares underlying
the RSUs, and the income from and value of same, are not granted as
consideration for, or in connection with, service the Participant may provide as
a Director of a Subsidiary Corporation;
5.10no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of the Participant’s
Service (for any reason whatsoever, whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where Participant is employed
or providing Service or the terms of Participant’s employment or service
agreement, if any);
5.11for purposes of the RSUs, the Participant’s Service will be considered
terminated as of the date the Participant is no longer actively providing
Service (regardless of the reason for such termination and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Participant is providing Service or the terms of the Participant’s
employment or service agreement, if any), and unless otherwise determined by the
Company, the Participant’s right to vest under the Service-Based Requirement of
the RSUs will terminate as of such date and will not be extended by any notice
period (e.g., the Participant’s period of Service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Participant is
providing Service or the terms of Participant’s employment or Service agreement,
if any); the Committee shall have the exclusive discretion to determine when
Participant is no longer actively providing Service for purposes of the RSUs
(including whether the Participant may still be considered to be providing
Service while on a leave of absence);
5.12unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this RSU Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
5.13the RSUs and the Shares subject to the RSUs are not part of normal or
expected compensation or salary for any purpose; and
5.14neither the Company, the Employer nor any Parent Corporation, Subsidiary
Corporation or affiliate of the Company shall be liable for any foreign exchange
rate fluctuation between Participant’s local currency and the United States
Dollar that may affect the value of the RSUs or of any amounts due to the
Participant pursuant to the vesting of the RSUs or the subsequent sale of any
Shares acquired upon vesting.
BELGIUM
Notifications
Foreign Asset / Account Tax Reporting Information. Belgian residents are
required to report any security or bank accounts (including brokerage accounts)
opened and maintained outside Belgium on his or her annual tax return. In a
separate report, they must provide the National Bank of Belgium with certain
details regarding such foreign accounts (including the account number, bank name
and country in which such account was opened). The forms to complete this report
are available on the website of the National Bank of Belgium.
18

--------------------------------------------------------------------------------



CANADA
Terms and Conditions
Settlement. The following provision supplements Section 3.1(c) of the Restricted
Stock Unit Agreement:
Notwithstanding any discretion in the Plan or anything to the contrary in this
RSU Agreement, this grant of RSUs shall be settled only in Shares. This
provision is without prejudice to the application of Section 3.2 of the
Restricted Stock Unit Agreement.
Termination of Service. The following provision replaces Section 5.11 of the
Terms and Conditions Applicable to All Non-U.S. Participants set forth above:
For purposes of the RSUs, the Participant’s Service will be considered
terminated as of the date that is the earliest of (i) the date of termination of
the Participant’s Service, (ii) the date the Participant receives notice of
termination from the Employer, and (iii) the date the Participant is no longer
actively providing Service (regardless of the reason for such termination and
whether or not later found to be invalid or in breach of Canadian employment
laws or the terms of the Participant’s employment or service agreement, if any),
and unless otherwise determined by the Company, the Participant’s right to vest
under the Service-Based Requirement of the RSU will terminate as of such date
and will not be extended by any notice period (e.g., the Participant’s period of
Service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under Canadian employment laws or the terms of
Participant’s employment or service agreement, if any); the Committee shall have
the exclusive discretion to determine when Participant is no longer actively
providing Service for purposes of his or her RSU grant (including whether the
Participant may still be considered to be providing Service while on a leave of
absence).
The following provisions will apply if the Participant is a resident of Quebec:
Authorization to Release and Transfer Necessary Personal Information. The
following provision supplements Section 1 of the Terms and Conditions Applicable
to All Non-U.S. Participants set forth above:
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company and/or any Participating Company
to disclose and discuss the Plan with their advisors. The Participant further
authorizes the Company and any Participating Company to record such information
and to keep such information in the Participant’s employee file.
French Language Provision. The parties acknowledge that it is their express wish
that the RSU Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la Convention,
ainsi que de tous documents, avis et procédures judiciaires, exécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à, la présente
convention.
Notifications
Securities Law Information. The sale or other disposal of the Shares acquired at
vesting of the RSU may not take place within Canada.
19

--------------------------------------------------------------------------------



Foreign Asset/Account Reporting Information. The Participant is required to
report any foreign specified property on form T1135 (Foreign Income Verification
Statement) if the total value of the foreign specified property exceeds
C$100,000 at any time in the year. Foreign specified property includes Shares
acquired under the Plan, and may include the RSUs. The RSUs must be reported
(generally at a nil cost) if the $100,000 cost threshold is exceeded because of
other foreign property the Participant holds. If Shares are acquired, their cost
generally is the adjusted cost base (“ACB”) of the Shares. The ACB ordinarily
would equal the fair market value of the Shares at the time of acquisition, but
if the Participant owns other Shares, this ACB may have to be averaged with the
ACB of the other Shares. The form must be filed by April 30 of the following
year. The Participant should consult with the Participant’s personal legal
advisor to ensure compliance with applicable reporting obligations.
CHINA
Terms and Conditions
The following provisions apply to the Participant if the Participant is a
People’s Republic of China (“PRC”) national:
Vesting of RSUs. The following provision supplements Section 3.1 of the
Restricted Stock Unit Agreement.
In addition to the Service-Based Requirement and the Liquidity Event
Requirement, the vesting of the RSUs is conditioned on the Company’s completion
of a registration of the Plan with the PRC State Administration of Foreign
Exchange, or its local counterpart (“SAFE”) and on the continued effectiveness
of such registration (the “SAFE Registration Requirement”). In the event that
the SAFE Registration Requirement has not been met prior to any date(s) on which
the RSUs are otherwise scheduled to vest based on satisfaction of the
Service-Based Requirement and the Liquidity Event Requirement, the vesting date
for any such RSUs shall instead occur once the SAFE Registration Requirement is
met, as determined by the Company in its sole discretion (the “Actual Vesting
Date”).
If or to the extent the Company is unable to complete or maintain the SAFE
registration, no Shares subject to the RSUs for which a SAFE registration cannot
be completed or maintained shall be issued.
Forced Sale of Shares. The Company has discretion to arrange for the sale of the
Shares issued upon settlement of the RSUs, either immediately upon settlement or
at any time thereafter. In any event, if the Participant’s Service is
terminated, the Participant will be required to sell all Shares acquired upon
settlement of the RSUs within such time period as required by the Company in
accordance with SAFE requirements. Any Shares remaining in the Participant’s
brokerage account at the end of this period shall be sold by the broker (on the
Participant’s behalf and the Participant hereby authorizes such sale). The
Participant agrees to sign any additional agreements, forms and/or consents that
reasonably may be requested by the Company (or the Company’s designated broker)
to effectuate the sale of Shares (including, without limitation, as to the
transfer of the sale proceeds and other exchange control matters noted below)
and shall otherwise cooperate with the Company with respect to such matters. The
Participant acknowledges that neither the Company nor the designated broker is
under any obligation to arrange for the sale of Shares at any particular price
(it being understood that the sale will occur in the market) and that broker’s
fees and similar expenses may be incurred in any such sale. In any event, when
the Shares are sold, the sale proceeds, less any withholding of Tax Liability,
broker’s fees or commissions, and any similar expenses of the sale will be
remitted to the Participant in accordance with applicable exchange control laws
and regulations.
Due to fluctuations in the Share price and/or the U.S. Dollar exchange rate
between the settlement date and (if later) the date on which the Shares are
sold, the sale proceeds may be more or less than the fair market value of the
Shares on the vesting date (which is the amount relevant to determining the
Participant’s tax liability). The Participant understands and agrees that the
Company is not responsible for the amount of any loss the Participant may incur
and that the Company assumes no liability for any fluctuation in the Share price
and/or U.S. Dollar exchange rate.
20

--------------------------------------------------------------------------------



Shares Must Remain With Company’s Designated Broker. The Participant agrees to
hold any Shares received upon settlement of the RSUs with the Company’s
designated broker until the Shares are sold. The limitation shall apply to all
Shares issued to the Participant under the Plan, whether or not the Participant
remains in Service.
Exchange Control Obligations. The Participant understands and agrees that the
Participant will be required to immediately repatriate to China the proceeds
from the sale of any Shares acquired under the Plan and any cash dividends paid
on such Shares. The Participant further understands that such repatriation of
proceeds may need to be effected through a special bank account established by
the Company (or a Participating Company), and the Participant hereby consents
and agrees that any sale proceeds and cash dividends may be transferred to such
special account by the Company (or a Participating Company) on the Participant’s
behalf prior to being delivered to the Participant and that no interest shall be
paid with respect to funds held in such account.
The proceeds may be paid to the Participant in U.S. dollars or local currency at
the Company’s discretion. If the proceeds are paid to the Participant in U.S.
dollars, the Participant understands that a U.S. dollar bank account in China
must be established and maintained so that the proceeds may be deposited into
such account. If the proceeds are paid to the Participant in local currency, the
Participant acknowledges that the Company (or its Participating Companies) are
under no obligation to secure any particular exchange conversion rate and that
the Company (or its Participating Companies) may face delays in converting the
proceeds to local currency due to exchange control restrictions. The Participant
agrees to bear any currency fluctuation risk between the time the Shares are
sold and the net proceeds are converted into local currency and distributed to
the Participant. The Participant further agrees to comply with any other
requirements that may be imposed by the Company (or its Participating Companies)
in the future in order to facilitate compliance with exchange control
requirements in China.
COLOMBIA
Terms and Conditions
Nature of Grant. Pursuant to article 127 of the Colombian Labor Code, neither
the RSUs nor any proceeds or other funds the Participant may receive pursuant to
the RSUs will be considered a salary payment for any legal purpose, including,
but not limited to, determining vacation pay, termination indemnities, payroll
taxes or social insurance contributions. In consequence, the RSUs and any
proceeds or other funds the Participant may receive pursuant to the RSUs will be
considered as non-salary payments as per Article 128 of the Colombian Labor Code
(as amended by Article 15 of Law 50 of 1990) and Article 17 of Law 344 of 1996.
Notifications
Securities Law Information. The Shares are not and will not be registered in the
Colombian registry of publicly traded securities (Registro Nacional de Valores y
Emisores) and, therefore, the Shares may not be offered to the public in
Colombia. Nothing in the Grant Notice, the RSU Agreement, the Plan or any other
document related to the RSUs shall be construed as the making of a public offer
of securities in Colombia.
Exchange Control Information. The Participant is responsible for complying with
any and all Colombian foreign exchange requirements in connection with the RSUs,
any Shares acquired and funds remitted into Colombia in connection with the
Plan. This may include, among others, reporting obligations to the Central Bank
(Banco de la República) and, in certain circumstances, repatriation
requirements. The Participant is responsible for ensuring his or her compliance
with any applicable requirements and should speak to his or her personal legal
advisor on this matter.
21

--------------------------------------------------------------------------------



Foreign Asset / Account Tax Reporting Information. The Participant must file an
annual return providing details of assets held abroad to the Colombian Tax
Office (Dirección de Impuestos y Aduanas Nacionales). If the individual value of
these assets exceeds a certain threshold (currently 3,580 UVT or approximately
COP 118,698,000), the Participant must identify and characterize each asset,
specify the jurisdiction in which it is located, and provide its value.
The Participant should consult with his or her personal legal advisor to ensure
compliance with the applicable requirements.
DENMARK
Terms and Conditions
Stock RSU Act Notification. Following the grant of the RSUs, the Participant
will be provided with an employer statement translated into Danish, which is
being provided to comply with the Danish Stock Option Act.
Notifications
Foreign Asset / Account Tax Reporting Information. If the Participant
establishes an account holding Shares or cash outside Denmark, the Participant
must report the account to the Danish Tax Administration. The form which should
be used in this respect can be obtained from a local bank.
FINLAND
There are no country-specific terms.
FRANCE
Terms and Conditions
Type of RSUs. The RSUs are not intended to qualify for specific tax or social
security treatment in France.
Language Consent. By accepting the RSUs, the Participant confirms having read
and understood the documents relating to this grant (the Plan and the RSU
Agreement), which were provided in English language. The Participant accepts the
terms of those documents accordingly.
En acceptant l’attribution, vous confirmez ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan et ce Contrat) qui ont été
communiqués en langue anglaise. Vous acceptez les termes en connaissance de
cause.
Notifications
Foreign Asset/Account Reporting Notification. French residents holding cash or
securities (including Shares acquired under the Plan) outside France must
declare such accounts to the French Tax Authorities when filing their annual tax
returns.
GERMANY
Notifications
Exchange Control Notification. Cross-border payments in excess of €12,500
(including transactions made in connection with the sale of securities) must be
reported monthly to the German Federal Bank (Bundesbank). If the Participant
makes or receives a payment in excess of this amount in connection with the
Participant’s participation in the Plan, the Participant must report the payment
to Bundesbank electronically using the “General Statistics Reporting Portal”
(“Allgemeines Meldeportal Statistik”) available via Bundesbank’s website
(www.bundesbank.de).
22

--------------------------------------------------------------------------------



Foreign Asset/Account Reporting Notification. If the Participant’s acquisition
of Shares under the Plan leads to a “qualified participation” at any point
during the calendar year, the Participant will need to report the acquisition
when the Participant files the Participant’s tax return for the relevant year. A
qualified participation is attained if (i) the value of the Shares acquired
exceeds EUR 150,000 or (ii) in the unlikely event the Participant holds Shares
exceeding 1% of the total Stock.
IRELAND
Notifications
Director Notification Obligation. Directors, shadow directors or secretaries of
an Irish Subsidiary Corporation must notify the Irish Subsidiary Corporation in
writing within five business days of receiving or disposing of an interest in
the Company (e.g., RSUs granted under the Plan, Shares, etc.), or within five
business days of becoming aware of the event giving rise to the notification
requirement or within five business days of becoming a director or secretary if
such an interest exists at the time, but only to the extent such individuals own
1% or more of the total Stock. If applicable, this notification requirement also
applies with respect to the interests of the spouse or children under the age of
18 of the director, shadow director or secretary (whose interests will be
attributed to the director, shadow director or secretary).
JAPAN
Notifications
Foreign Asset / Account Reporting Information. The Participant will be required
to report details of any assets held outside Japan as of December 31st to the
extent such assets have a total net fair market value exceeding ¥50,000,000.
Such report will be due by March 15th each year. The Participant should consult
with his or her personal tax advisor as to whether the reporting obligation
applies to him or her and whether the requirement extends to any outstanding
RSUs, Shares and/or cash acquired under the Plan.
LITHUANIA
Terms and Conditions
Language Consent. By accepting the RSUs, the Participant unambiguously and
irrevocably confirms having read and understood the documents relating to the
RSU right (the Plan and the RSU Agreement), which were prepared and provided in
English language. The Participant confirms and declares fully and wholly
accepting the terms of those documents accordingly.
Priimdamas RSUs, Dalyvis nedviprasmiškai ir neatšaukiamai patvirtina, jog,
perskaitė ir suprato dokumentus susijusius su RSU teise (Planą ir Sutartį),
kurie yra parengti ir pateikti anglų kalba. Atitinkamai, Dalyvis patvirtina ir
pareiškia, jog pilvai ir visiškai sutinka su šiuose dokumentuose išdėstytomis
sąlygomis.
Notifications
Foreign Asset / Account Reporting Information. Lithuanian residents holding
Shares acquired under the Plan outside Lithuania (in the securities accounts
open with the non-Lithuanian brokers, credit institutions or similar) have to
declare their foreign accounts where such securities are held to State Tax
Inspectorate of the Republic of Lithuania (“STI”).
Tax Reporting Requirements. The Participant must file an annual tax return
providing details of income received from abroad (including income in kind – the
Shares once they are obtained under the title of ownership) to the STI.
23

--------------------------------------------------------------------------------



NETHERLANDS
There are no country-specific terms.
SINGAPORE
Terms and Conditions
Restriction on Sale of Shares. The RSUs are subject to section 257 of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and the Participant
will not be able to make any subsequent offer to sell or sale of the Shares in
Singapore, unless such offer or sale is made (1) after six (6) months from the
Date of Grant or (2) pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the SFA.
Notifications
Securities Law Notice. The offer of the Plan, the grant of the RSUs, and the
value of the underlying Shares on exercise are being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the SFA. The Plan has
not been lodged or registered as a prospectus with the Monetary Authority of
Singapore.
Chief Executive Officer and Director Notification. The Participant understands
and acknowledges that if the Participant is the Chief Executive Officer (“CEO”),
director, associate director or shadow director of a Singapore Participating
Company, the Participant is subject to certain notification requirements under
the Singapore Companies Act, regardless of whether the Participant is a
Singapore resident or employed in Singapore. Among these requirements is an
obligation to notify the Singapore Participating Company in writing when the
Participant receives an interest (e.g., RSUs or Shares) in the Participating
Company. In addition, the Participant must notify the Singapore Participating
Company when the Participant sells Shares (including when the Participant sells
Shares acquired under the Plan). These notifications must be made within two
days of acquiring or disposing of any interest in the Participating Company. In
addition, a notification must be made of the Participant's interests in the
Participating Company within two days of becoming the CEO, director, associate
director or shadow director.
SOUTH KOREA
Notifications
Foreign Asset / Account Tax Reporting Information. Korean residents must declare
all foreign financial accounts (e.g., non-Korean bank accounts, brokerage
accounts) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 500 million (or an equivalent
amount in foreign currency). The Participant should consult with his or her
personal tax advisor to ensure compliance with the applicable requirements.
SWEDEN
There are no country-specific provisions.
TAIWAN
Terms and Conditions
Securities Law Information. The offer of participation in the Plan is available
only for Employees and Consultants. The offer of participation in the Plan is
not a public offer of securities by a Taiwanese company.
24

--------------------------------------------------------------------------------



Data Privacy. The following provision supplements Section 1 of the Terms and
Conditions Applicable to All Non-U.S. Participants set forth above:
The Participant hereby acknowledges having read and understood Section 1 of the
Terms and Conditions Applicable to All Non-U.S. Participants set forth above
and, by participating in the Plan, agrees to such terms. In this regard, upon
request of the Company or a Participating Company, the Participant agrees to
provide any executed data privacy consent form (or any other agreements or
consents that may be required by the Company or a Participating Company) that
the Company and/or a Participating Company may deem necessary under applicable
data privacy laws, either now or in the future. The Participant understands that
he or she will not be able to participate in the Plan if he or she fails to
execute any such consent or agreement.
Notifications
Exchange Control Information. Taiwanese residents may acquire and remit foreign
currency (including proceeds from the sale of Shares) into Taiwan up to a
certain amount per year. Participant understands that if he or she is a
Taiwanese resident, and the transaction amount is exceeds US $500,000 in a
single transaction, Participant may need to submit a foreign exchange
transaction form and provide supporting documentation to the satisfaction of the
remitting bank.
UNITED KINGDOM
Terms and Conditions
Tax Responsibility and Satisfaction. The following provision supplements Section
3.2 of the Restricted Stock Unit Agreement:
Income tax and national insurance contributions may arise on vesting of (or any
other dealing in) the RSUs, and Participant agrees to meet any such Tax
Liability, including employee’s primary Class 1 and employer’s secondary Class 1
national insurance contributions arising on vesting of in the RSUs for which the
employer is required to account to HMRC. It is a condition of accepting the RSUs
that, if required by the Company or any Participating Company, the Participant
enter into such arrangements as the Company or any Participating Company may
require for satisfaction of those Tax Liabilities. The Participant acknowledges
that he or she may be required, prior to vesting of the RSUs, to enter into a
joint election whereby the employer's liability for national insurance
contributions is transferred to the Participant on terms set out in the election
and approved by HMRC.
Without limitation to Section 3.2 of the Restricted Stock Unit Agreement, the
Participant agrees that the Participant is responsible for all Tax Liability and
hereby covenants to pay all such Tax Liabilities, as and when requested by the
Company or a Participating Company or by Her Majesty’s Revenue and Customs
(“HMRC”) (or any other tax authority or any other relevant authority). The
Participant also agrees to indemnify and keep indemnified the Company and its
Participating Companies against any Tax Liability they are required to pay or
withhold or have paid or will pay to HMRC (or any other tax authority or any
other relevant authority) on the Participant’s behalf.
Notwithstanding the foregoing, if the Participant is a director or executive
officer (within the meaning of Section 13(k) of the Exchange Act), the
Participant understands that the Participant may not be able to indemnify the
Company for the amount of any Tax Liability not collected from or paid by the
Participant, in case the indemnification could be considered to be a loan. In
this case, the Tax Liability not collected or paid within 90 days of the end of
the U.K. tax year in which the taxable event occurs may constitute a benefit to
the Participant on which additional income tax and National Insurance
contributions (“NICs”) may be payable. The Participant understands that the
Participant will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for paying to the Company and/or a Participating Company (as appropriate) the
amount of any employee NICs due on this additional benefit, which may also be
recovered from the Participant by any of the means referred to in Section 3.2 of
the Restricted Stock Unit Agreement.
25

--------------------------------------------------------------------------------



Section 431 Election. As a condition of participation in the Plan and the
vesting of the RSUs, the Participant agrees, jointly with the Employer, that the
Participant shall enter into the joint election within Section 431 of the U.K.
Income Tax (Earnings and Pensions) Act 2003 (“ITEPA 2003”) in respect of
computing any tax charge on the acquisition of “Restricted Securities” (as
defined in Sections 423 and 424 of ITEPA 2003), and that the Participant will
not revoke such election at any time. This election will be to treat the Shares
acquired pursuant to the vesting of the RSUs as if such Shares were not
Restricted Securities (for U.K. tax purposes only). The Participant must enter
into such election, a copy of which is attached hereto as Exhibit B, concurrent
with the execution of the RSU Agreement or at such later time agreed to by the
Company or the Employer but in no event later than 14 days after the date the
RSUs vest.

Participant:Date:By my additional signature below, I, the Participant, hereby
declare that I agree with the data processing practices described in Section 1
of Exhibit A to the Restricted Stock Unit Agreement and consent to the
collection, processing and use of Data by the Company and the transfer of Data
to the recipients mentioned therein, including recipients located in countries
which do not provide an adequate level of protection from an European (or other
non-U.S.) data protection law perspective, for the purposes described in Section
1 of Exhibit A to the Restricted Stock Unit Agreement. I understand that I may
withdraw my consent at any time with future effect for any or no reason as
described in Section 1 of Exhibit A to the Restricted Stock Unit
Agreement.Signature:



26

--------------------------------------------------------------------------------



EXHIBIT B
Section 431 Election for U.K. PARTICIPANTS
Joint Election under s431 ITEPA 2003 for full or partial disapplication of
Chapter 2 Income Tax (Earnings and Pensions) Act 2003
One Part Election
1.Between

the EmployeeName of employeewhose National Insurance Number isNational Insurance
Numberandthe Company (who is the Employee’s employer)[INSERT]of Company
Registration Number[INSERT]

2.Purpose of Election
This joint election is made pursuant to section 431(1) or 431(2) Income Tax
(Earnings and Pensions) Act 2003 (ITEPA) and applies where employment-related
securities, which are restricted securities by reason of section 423 ITEPA, are
acquired.
The effect of an election under section 431(1) is that, for the relevant Income
Tax and NIC purposes, the employment-related securities and their market value
will be treated as if they were not restricted securities and that sections 425
to 430 ITEPA do not apply. An election under section 431(2) will ignore one or
more of the restrictions in computing the charge on acquisition. Additional
Income Tax will be payable (with PAYE and NIC where the securities are Readily
Convertible Assets).

Should the value of the securities fall following the acquisition, it is
possible that income tax/NICs that would have arisen because of any future
chargeable event (in the absence of an election) would have been less than the
income tax/NICs due by reason of this election. Should this be the case, there
is no income tax/NICs relief available under Part 7 of ITEPA 2003; nor is it
available if the securities acquired are subsequently transferred, forfeited or
revert to the original owner.

27

--------------------------------------------------------------------------------



3.Application
This joint election is made not later than 14 days after the date of acquisition
of the securities by the Employee and applies to:

Number of securitiesAll securitiesDescription of securitiesShares of common
stock of Unity Software Inc.Name of issues of securitiesUnity Software Inc.To be
acquired by the Employee on or after the date of this Election under the terms
of the Unity Software Inc. 2019 Stock Plan.

4.Extent of Application
This election disapplies:
* S.431(1) ITEPA: All restrictions attaching to the securities.
5.Declaration
This election will become irrevocable upon the later of its signing or the
acquisition (and each subsequent acquisition) of employment-related securities
to which this election applies.
In signing this joint election, we agree to be bound by its terms as stated
above.

     / /Signature (Employee)Date     / /Signature (for and on behalf of the
Company)DatePosition in company

Note: Where the election is in respect of multiple acquisitions, prior to the
date of any subsequent acquisition of a security it may be revoked by agreement
between the employee and employer in respect of that and any later acquisition.



28

--------------------------------------------------------------------------------



THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE NOT BEEN QUALIFIED
WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE
ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO SUCH QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SECURITIES IS EXEMPT FROM QUALIFICATION BY SECTION 25100, 25102, OR 25105 OF
THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT
ARE EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE
SALE IS SO EXEMPT.
THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
U.S. SECURITIES ACT OF 1933.
UNITY SOFTWARE INC.
RESTRICTED STOCK UNIT AGREEMENT
(Global)
Unity Software Inc. has granted to the Participant named in the Notice of Grant
of Restricted Stock Units (the “Grant Notice”), to which this Restricted Stock
Unit Agreement is attached, Restricted Stock Units (the “RSUs”) over shares of
Stock (the “Shares”) upon the terms and conditions set forth in the Grant Notice
and this Restricted Stock Unit Agreement, including the Appendix, as defined
below (the Stock RSU Agreement and Appendix, together, are referred to as the
“RSU Agreement”). The RSUs have been granted pursuant to and shall in all
respects be subject to the terms and conditions of the Unity Software Inc. 2019
Stock Plan (the “Plan”), as amended to the Date of Grant, the provisions of
which are incorporated herein by reference. By signing the Grant Notice, the
Participant: (a) acknowledges receipt of, and represents that the Participant
has read and is familiar with, the Grant Notice, this RSU Agreement and the
Plan, (b) accepts the RSUs subject to all of the terms and conditions of the
Grant Notice, this RSU Agreement and the Plan, and (c) agrees to accept as
binding, conclusive and final all decisions or interpretations of the Board upon
any questions arising under the Grant Notice, this RSU Agreement or the Plan.
1.DEFINITIONS AND CONSTRUCTION.
1.1Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.
1.2Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this RSU
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.ADMINISTRATION.
All questions of interpretation concerning the Grant Notice, this RSU Agreement,
the Plan or any other form of agreement or other document employed by the
Company in the administration of the Plan or the RSUs shall be determined by the
Board. All such determinations by the Board shall be final, binding and
conclusive upon all persons having an interest in the RSUs. Any and all actions,
decisions and determinations taken or made by the Board in the exercise of its
discretion pursuant to the Plan or the RSUs or other agreement thereunder (other
than determining questions of interpretation pursuant to the preceding sentence)
shall be final, binding and conclusive upon all persons having an interest in
the RSUs. Any Officer shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.
1

--------------------------------------------------------------------------------



3.VESTING AND SETTLEMENT OF THE RSUs.
3.1Vesting. Settlement of the RSUs is conditioned on satisfaction of two vesting
requirements before the expiration date set forth in the Grant Notice (or
earlier termination of RSUs pursuant to the RSU Agreement or the Plan): a
time-based requirement (the “Time-Based Requirement”) and a liquidity event
requirement (the “Liquidity Event Requirement”), each as described below. RSUs
will vest only as set forth in clauses (a) and (b) below if both of these
requirements are satisfied on or before the expiration date set forth in the
Grant Notice (or earlier termination of RSUs pursuant to the RSU Agreement or
the Plan).
(a)Time-Based Requirement. Provided the Participant is providing continuous
Service on each applicable date, the Time-Based Requirement will be satisfied as
to the applicable percentage of the total number of RSUs granted on the
applicable Quarterly Installment Date set forth in the Vesting Schedule in the
Grant Notice. For avoidance of doubt, if the Participant’s continuous Service is
terminated prior to the satisfaction of the Liquidity Event Requirement, all
RSUs (regardless of whether or not, or the extent to which, the Time-Based
Requirement had been satisfied as to such RSUs) will automatically terminate and
be cancelled upon such termination of Service.
(b)Liquidity Event Requirement. The Liquidity Event Requirement will be
satisfied on the first to occur of (i) a Change in Control, as defined in
Section 2.1(f)(i) of the Plan; or (ii) the first sale of Stock pursuant to an
initial public offering or in connection with a direct listing (in either case,
an “IPO”) registered under the Securities Act, in either case, subject to the
Participant’s continuous Service through the applicable date. For avoidance of
doubt, if the Liquidity Event Requirement is met before the Time-Based
Requirement, upon satisfaction of the Liquidity Event Requirement, the RSUs will
vest with respect only to that portion of the RSUs for which the Time-Based
Requirement has been met, and the Participant may subsequently vest in
additional RSUs to the extent he or she remains in continuous Service through
subsequent vest dates under the Time-Based Requirement. However, if the
Liquidity Event Requirement is not satisfied on or before the earlier of (1) the
expiration date set forth in the Grant Notice and (2) the termination of the
Participant’s continuous Service, all RSUs (regardless of whether or not, or the
extent to which, the Time-Based Requirement had been satisfied as to such RSUs)
will automatically terminate and be cancelled upon such applicable date.
(c)Settlement of RSUs. If RSUs vest as provided for above, subject to the
satisfaction of any withholding obligations for Tax Liability set forth in
Section 3.2 of this RSU Agreement, the Company will deliver to the Participant a
number of Shares equal to the number of vested RSUs, on a date determined by the
Company, in its sole and absolute discretion, on or after the applicable vesting
date(s), but in no event later than March 15th of the calendar year following
the year in which the applicable vesting date occurs. In this regard, if the
RSUs vest as a result of an IPO, such delivery of Shares will occur on the
earlier of (i) the first Quarterly Installment Date that is on or after the
first trading day following expiration of any applicable “lock up” period after
the effective date of the IPO, or if no such lock-up period applies, the first
Quarterly Installment Date that occurs following the IPO; or (ii) March 15th of
the calendar year following the year in which the IPO occurs. In all cases, the
delivery of Shares is intended to comply with U.S. Treasury Regulation Section
1.409A-1(b)(4) and will be construed and administered in such a manner.
2

--------------------------------------------------------------------------------



3.2Tax Responsibility and Satisfaction. Regardless of any action taken by the
Company and its Participating Companies with respect to any income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax‑related items associated with the grant or vesting of the RSUs or sale of
the underlying Shares or other tax-related items related to the Participant’s
participation in the Plan and legally applicable to the Participant (the “Tax
Liability”), the Participant hereby acknowledges and agrees that the Tax
Liability shall be the Participant’s ultimate responsibility and may exceed the
amount, if any, actually withheld by the Company or any Participating Company.
The Participant further acknowledges that the Company and its Participating
Companies (a) make no representations or undertakings regarding any Tax
Liability in connection with any aspect of the RSUs, including, but not limited
to, the grant or vesting of the RSUs, the issuance of Shares pursuant to such
vesting, the subsequent sale of Shares, and the payment of any dividends on the
Shares; and (b) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the RSUs to reduce or eliminate the
Participant’s liability for Tax Liability or achieve a particular tax result.
Further, if the Participant is subject to Tax Liability in more than one
jurisdiction, the Participant acknowledges that the Company and/or a
Participating Company (or former employer, as applicable) may be required to
withhold or account for Tax Liability in more than one jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees as a condition of his or her participation in the Plan to
make arrangements satisfactory to the Company and its Participating Companies to
enable them to satisfy all withholding, payment on account and/or collection
requirements associated with the full satisfaction of the Tax Liability,
including authorizing the Company or the Participating Company to satisfy any
applicable withholding obligations with regard to any Tax Liability by one or a
combination of the following methods: (i) withholding all applicable amounts
from the Participant’s wages or other cash compensation due to the Participant,
in accordance with any requirements under the laws, rules, and regulations of
the country of which the Participant is a resident, and (ii) act as the
Participant’s agent to sell sufficient shares of Stock for the proceeds to
settle such requirements (on the Participant’s behalf pursuant to this
authorization without further consent); (iii) withholding Shares otherwise
issuable to the Participant upon vesting of the RSUs; or (iv) any other method
determined by the Company to be in compliance with applicable law.
Notwithstanding the foregoing, if the Participant is subject to the reporting
obligations of Section 16(a) of the Exchange Act at the time of the relevant tax
withholding event, satisfaction of the Tax Liability by means of the method
described in clause (iii) of the previous sentence will be subject to advance
approval by the Board or a Committee constituted in accordance with Rule 16b-3
under the Exchange Act.
The Company may withhold or account for the Participant’s Tax Liability by
considering statutory withholding amounts or other applicable withholding rates
in the Participant’s jurisdiction(s), including (1) maximum applicable rates, in
which case the Participant may receive a refund of any over-withheld amount in
cash (whether from applicable tax authorities or the Company) and will have no
entitlement to the equivalent amount in Shares or (2) minimum or such other
applicable rates, in which case the Participant may be solely responsible for
paying any additional Tax Liability to the applicable tax authorities. If the
Tax Liability is satisfied by withholding Shares, for tax purposes, the
Participant is deemed to have been issued the full number of Shares subject to
the exercised portion of the Option, notwithstanding that a number of the Shares
is held back solely for the purpose of paying the Tax Liability.
Furthermore, the Participant agrees to pay the Company or the Participating
Company any amount the Company or any Participating Company may be required to
withhold, collect or pay as a result of the Participant’s participation in the
Plan or that cannot be satisfied by the means previously described. The
Participant acknowledges that he or she may not participate in the Plan and the
Company shall have no obligation to deliver Shares until the Tax Liability has
been fully satisfied by the Participant, as determined by the Company.
3

--------------------------------------------------------------------------------



3.3Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all Shares acquired
by the Participant pursuant to the vesting of the RSU. Except as provided by the
preceding sentence, a certificate for the Shares as to which the RSUs are vested
shall be registered in the name of the Participant, or, if applicable, in the
names of the heirs of the Participant.
3.4Restrictions on Grant of the RSU and Issuance of Shares. The grant of the
RSUs and the issuance of Shares upon vesting of the RSUs shall be subject to
compliance with all applicable requirements of U.S. or non-U.S. federal, state
or local law with respect to such securities. No Shares may be issued at vesting
of the RSUs if such issuance would constitute a violation of any applicable U.S.
or non-U.S. federal, state or local securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. In addition, no Shares may be issued at vesting of the RSUs
unless (i) a registration statement under the Securities Act shall at the time
of vesting of the RSUs be in effect with respect to the Shares issuable upon
vesting of the RSUs or (ii) in the opinion of legal counsel to the Company, the
Shares issuable upon vesting of the RSUs may be issued in accordance with the
terms of an applicable exemption from the registration requirements of the
Securities Act or otherwise in compliance with the Securities Act and (iii) the
Company has obtained such other approvals from governmental agencies and/or has
completed any registration or other qualification of such Shares under any state
or non-United States law that the Company determines are necessary or advisable.
THE PARTICIPANT IS CAUTIONED THAT NO SHARES MAY BE ISSUED AT VESTING OF THE RSUs
UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE PARTICIPANT MAY
NOT RECEIVE SHARES AT THE TIME OF VESTING EVEN THOUGH THE RSU IS VESTED. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance and sale of any Shares subject to the RSU shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained. As a
condition to the grant and vesting of the RSU, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.
3.5Fractional Shares. The Company shall not be required to issue fractional
shares upon vesting of the RSUs.
4.NONTRANSFERABILITY OF THE RSUs.
The RSU shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.
5.EFFECT OF TERMINATION OF SERVICE.
Upon termination of the Participant’s continuous Service prior to the
satisfaction of the Liquidity Event Requirement, all RSUs (regardless of whether
or not, or the extent to which, the Time-Based Requirement had been satisfied as
to such RSUs) will automatically terminate and be cancelled upon such
termination of Service. Upon termination of the Participant’s continuous Service
on or after the satisfaction of the Liquidity Event Requirement, any RSUs that
have yet to satisfy the Time-Based Requirement will automatically terminate and
be cancelled upon such termination of Service. Any RSUs that are cancelled under
this Section 5 shall be forfeited by the Participant at no cost to the Company
and the Participant will have no further right, title or interest in such RSUs
or to the underlying Shares.
4

--------------------------------------------------------------------------------



6.EFFECT OF CHANGE IN CONTROL.
In the event of a Change in Control, except to the extent that the Board
determines to cash out the RSUs in accordance with Section 13.1(c) of the Plan,
any surviving, continuing, successor, or purchasing corporation or other
business entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of the Participant, assume or continue in full force and
effect the Company’s rights and obligations under all or any portion of the RSUs
for which the Time-Based Requirement was not met at the time of the Change in
Control (or which otherwise did not vest as a result of the Change in Control)
or substitute for all or any portion of such RSUs substantially equivalent RSUs
for the Acquiror’s stock. For purposes of this Section, such RSUs or any portion
thereof shall be deemed assumed if, following the Change in Control, the RSUs
confer the right to receive, subject to the terms and conditions of the Plan and
this RSU Agreement, for each Share subject to such portion of the RSUs
immediately prior to the Change in Control, the consideration (whether stock,
cash, other securities or property or a combination thereof) to which a holder
of a share of Stock on the effective date of the Change in Control was entitled;
provided, however, that if such consideration is not solely common stock of the
Acquiror, the Board may, with the consent of the Acquiror, provide for the
consideration to be received upon vesting of the RSUs for each Share to consist
solely of common stock of the Acquiror equal in Fair Market Value to the per
share consideration received by holders of Stock pursuant to the Change in
Control. If any portion of such consideration may be received by holders of
Stock pursuant to the Change in Control on a contingent or delayed basis, the
Board may, in its discretion, determine such Fair Market Value per share as of
the time of the Change in Control on the basis of the Board’s good faith
estimate of the present value of the probable future payment of such
consideration. The RSUs shall terminate and cease to be outstanding effective as
of the time of consummation of the Change in Control to the extent that the RSUs
are neither assumed nor continued by an Acquiror in connection with the Change
in Control nor vested as of the time of the Change in Control. Notwithstanding
the foregoing, Shares acquired upon vesting of the RSUs prior to the Change in
Control and any consideration received pursuant to the Change in Control with
respect to such Shares shall continue to be subject to all applicable provisions
of this RSU Agreement except as otherwise provided herein.
7.ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.
Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of the Stock, appropriate and proportionate
adjustments shall be made in the number and kind of shares subject to the RSUs,
in order to prevent dilution or enlargement of the Participant’s rights under
the RSUs. For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any fractional Share resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number. Such
adjustments shall be determined by the Board, and its determination shall be
final, binding and conclusive.
8.RIGHTS AS A STOCKHOLDER.
The Participant shall have no rights as a stockholder with respect to any Shares
covered by the RSU until the date of the issuance of the Shares following the
vesting of the RSUs (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date the Shares are issued, except as provided in Section
7.
5

--------------------------------------------------------------------------------



9.RESTRICTIONS ON TRANSFER OF SHARES.
9.1Board Approval Requirement. Prior to the earlier of a Deemed Liquidation
Event (as defined in the Company’s Certificate of Incorporation) or the date
that securities of the Company are first offered to the public pursuant to a
registration statement declared effective by the U.S. Securities and Exchange
Commission under the Securities Act, any Shares acquired upon vesting of the
RSUs are Restricted Shares, as defined in the Company’s Amended and Restated
Bylaws (the “Bylaws”), and are subject to the transfer restrictions set forth in
the Bylaws. In this regard, except for certain Exempt Transfers (as defined in
the Bylaws), the Participant may not directly or indirectly transfer (whether by
sale, gift, merger, consolidation, operation of law or otherwise), assign,
pledge, lend, grant any option, right or warrant to purchase or otherwise
dispose of or encumber such Restricted Shares or any economic or voting rights
or other interests therein to any person or entity, or enter into any agreement,
arrangement or understanding to do any of the foregoing (collectively,
“Transfer”), without the consent of the Board prior to such Transfer, which
approval may be granted or withheld in the Board’s sole and absolute discretion,
as further set forth in Bylaws. If the Board approves a Transfer of Restricted
Shares, the Participant remains subject to any other applicable restrictions on
Transfer in respect thereof, including, without limitation, the Right of First
Refusal set forth in Section 9.2 below.
9.2Right of First Refusal.
(a)Grant of Right of First Refusal. Except as provided in Sections 9.2(g),
9.2(j) and Section 13 below, in the event the Participant, the Participant’s
legal representative or other holder of Shares acquired upon vesting of the RSUs
proposes to sell, exchange, transfer, pledge, or otherwise dispose of any Shares
(the “Transfer Shares”) to any person or entity, including, without limitation,
any stockholder of a Participating Company, the Company shall have the right to
repurchase the Transfer Shares under the terms and subject to the conditions set
forth in this Section 9.2 (the “Right of First Refusal”).
(b)Notice of Proposed Transfer. Prior to any proposed transfer of the Transfer
Shares, the Participant shall deliver written notice (the “Transfer Notice”) to
the Company describing fully the proposed transfer, including the number of
Transfer Shares, the name and address of the proposed transferee (the “Proposed
Transferee”) and, if the transfer is voluntary, the proposed transfer price, and
containing such information necessary to show the bona fide nature of the
proposed transfer. In the event of a bona fide gift or involuntary transfer, the
proposed transfer price shall be deemed to be the Fair Market Value of the
Transfer Shares, as determined by the Board in good faith. If the Participant
proposes to transfer any Transfer Shares to more than one Proposed Transferee,
the Participant shall provide a separate Transfer Notice for the proposed
transfer to each Proposed Transferee. The Transfer Notice shall be signed by
both the Participant and the Proposed Transferee and must constitute a binding
commitment of the Participant and the Proposed Transferee for the transfer of
the Transfer Shares to the Proposed Transferee subject only to the Right of
First Refusal.
(c)Bona Fide Transfer. If the Company determines that the information provided
by the Participant in the Transfer Notice is insufficient to establish the bona
fide nature of a proposed voluntary transfer, the Company shall give the
Participant written notice of the Participant’s failure to comply with the
procedure described in this Section 9.2, and the Participant shall have no right
to transfer the Transfer Shares without first complying with the procedure
described in this Section 9.2. The Participant shall not be permitted to
transfer the Transfer Shares if the proposed transfer is not bona fide.
6

--------------------------------------------------------------------------------



(d)Exercise of Right of First Refusal. If the Company determines the proposed
transfer to be bona fide, the Company shall have the right to purchase all, but
not less than all, of the Transfer Shares (except as the Company and the
Participant otherwise agree) at the purchase price and on the terms set forth in
the Transfer Notice by delivery to the Participant of a notice of exercise of
the Right of First Refusal within thirty (30) days after the date the Transfer
Notice is delivered to the Company. The Company’s exercise or failure to
exercise the Right of First Refusal with respect to any proposed transfer
described in a Transfer Notice shall not affect the Company’s right to exercise
the Right of First Refusal with respect to any proposed transfer described in
any other Transfer Notice, whether or not such other Transfer Notice is issued
by the Participant or issued by a person other than the Participant with respect
to a proposed transfer to the same Proposed Transferee. If the Company exercises
the Right of First Refusal, the Company and the Participant shall thereupon
consummate the sale of the Transfer Shares to the Company on the terms set forth
in the Transfer Notice within sixty (60) days after the date the Transfer Notice
is delivered to the Company (unless a longer period is offered by the Proposed
Transferee); provided, however, that in the event the Transfer Notice provides
for the payment for the Transfer Shares other than in cash, the Company shall
have the option of paying for the Transfer Shares by the present value cash
equivalent of the consideration described in the Transfer Notice as reasonably
determined by the Company. For purposes of the foregoing, cancellation of any
indebtedness of the Participant to any Participating Company shall be treated as
payment to the Participant in cash to the extent of the unpaid principal and any
accrued interest canceled. Notwithstanding anything contained in this Section to
the contrary, the period during which the Company may exercise the Right of
First Refusal and consummate the purchase of the Transfer Shares from the
Participant shall terminate no sooner than the completion of a period of eight
(8) months following the date on which the Participant acquired the Transfer
Shares upon vesting of the RSUs.
(e)Failure to Exercise Right of First Refusal. If the Company fails to exercise
the Right of First Refusal in full (or to such lesser extent as the Company and
the Participant otherwise agree) within the period specified in Section 9.2(d)
above, the Participant may conclude a transfer to the Proposed Transferee of the
Transfer Shares on the terms and conditions described in the Transfer Notice,
provided such transfer occurs not later than ninety (90) days following delivery
to the Company of the Transfer Notice. The Company shall have the right to
demand further assurances from the Participant and the Proposed Transferee (in a
form satisfactory to the Company) that the transfer of the Transfer Shares was
actually carried out on the terms and conditions described in the Transfer
Notice. No Transfer Shares shall be transferred on the books of the Company
until the Company has received such assurances, if so demanded, and has approved
the proposed transfer as bona fide. Any proposed transfer on terms and
conditions different from those described in the Transfer Notice, as well as any
subsequent proposed transfer by the Participant, shall again be subject to the
Right of First Refusal and shall require compliance by the Participant with the
procedure described in this Section 9.
(f)Transferees of Transfer Shares. All transferees of the Transfer Shares or any
interest therein, other than the Company, shall be required as a condition of
such transfer to agree in writing (in a form satisfactory to the Company) that
such transferee shall receive and hold such Transfer Shares or interest therein
subject to all of the terms and conditions of this RSU Agreement, including this
Section 9 providing for the Board approval requirement and the Right of First
Refusal with respect to any subsequent transfer. Any sale or transfer of any
Shares acquired upon vesting of the RSUs shall be void unless the provisions of
this Section 9 are met.
(g)Transfers Not Subject to Right of First Refusal. The Right of First Refusal
shall not apply to any transfer or exchange of the Shares acquired upon vesting
of the RSUs if such transfer or exchange is in connection with an Ownership
Change Event. If the consideration received pursuant to such transfer or
exchange consists of stock of a Participating Company, such consideration shall
remain subject to the Right of First Refusal unless the provisions of Section
9.2(i) below result in a termination of the Right of First Refusal.
(h)Assignment of Right of First Refusal. The Company shall have the right to
assign the Right of First Refusal at any time, whether or not there has been an
attempted transfer, to one or more persons as may be selected by the Company.
7

--------------------------------------------------------------------------------



(i)Early Termination of Right of First Refusal. The other provisions of this RSU
Agreement notwithstanding, the Right of First Refusal shall terminate and be of
no further force and effect upon (a) the occurrence of a Change in Control,
unless the Acquiror assumes the Company’s rights and obligations under the RSUs
or substitutes substantially equivalent RSUs for the Acquiror’s stock for the
RSUs, or (b) the existence of a public market for the class of Shares subject to
the Right of First Refusal. A “public market” shall be deemed to exist if (i)
such Shares are listed on a national securities exchange (as that term is used
in the Exchange Act) or (ii) such Shares are traded on the over‑the‑counter
market and prices therefor are published daily on business days in a recognized
financial journal.
(j)Waiver of Right of First Refusal. The Company’s Chief Financial Officer and
Chief Executive Officer each shall have the power to waive the Right of First
Refusal with respect to the requested number of Transfer Shares, if such
transfer is made for bona fide estate planning purposes, either during the
Participant’s lifetime or on death by will or intestacy to his or her spouse,
child (natural or adopted), or any other direct lineal descendant of the
Participant (or his or her spouse) (all of the foregoing collectively referred
to as “Family Members”), or any other relative or person approved by the Board,
or any custodian or trustee of any trust, partnership or limited liability
company for the benefit of, or the ownership interests of which are owned wholly
by, the Participant or any such Family Members.
10.STOCK DISTRIBUTIONS SUBJECT TO RSU AGREEMENT.
If, from time to time, there is any stock dividend, stock split or other change,
as described in Section 7, in the character or amount of any of the outstanding
stock of the corporation the stock of which is subject to the provisions of this
RSU Agreement, then in such event any and all new, substituted or additional
securities to which the Participant is entitled by reason of the Participant’s
ownership of the Shares acquired upon vesting of the RSUs shall be immediately
subject to the Right of First Refusal with the same force and effect as the
shares subject to the Right of First Refusal immediately before such event.
11.LEGENDS.
The Company may at any time place legends referencing the restrictions on
Transfer set forth in Section 9, including the Board approval requirement and
the Right of First Refusal and any applicable U.S. or non-U.S. federal or state
securities law restrictions on all certificates representing Shares subject to
the provisions of this RSU Agreement. The Participant shall, at the request of
the Company, promptly present to the Company any and all certificates
representing Shares acquired pursuant to the RSUs in the possession of the
Participant in order to carry out the provisions of this Section. Unless
otherwise specified by the Company, legends placed on such certificates may
include, but shall not be limited to, the following:
11.1“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH
RULE 144 OR RULE 701 UNDER THE ACT, OR THE COMPANY RECEIVES AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, STATING THAT SUCH SALE,
TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.”
11.2“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AND REPURCHASE RSUs IN FAVOR OF THE CORPORATION OR ITS
ASSIGNEE SET FORTH IN AN AGREEMENT BETWEEN THE CORPORATION AND THE REGISTERED
HOLDER, OR SUCH HOLDER’ S PREDECESSOR IN INTEREST, AS WELL AS RESTRICTIONS ON
TRANSFER SET FORTH IN THE CORPORATION’S AMENDED AND RESTATED BYLAWS, A COPY OF
EACH OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THIS CORPORATION.”
8

--------------------------------------------------------------------------------



12.LOCK-UP AGREEMENT.
The Participant hereby agrees that in the event of any underwritten public
offering of stock, including an underwritten IPO, made by the Company pursuant
to an effective registration statement filed under the Securities Act, the
Participant shall not offer, sell, contract to sell, pledge, hypothecate, grant
any option to purchase or make any short sale of, or otherwise dispose of any
shares of stock of the Company or any rights to acquire stock of the Company for
such period of time from and after the effective date of such registration
statement as may be established by the underwriter for such public offering;
provided, however, that such period of time shall not exceed one hundred eighty
(180) days from the effective date of the registration statement to be filed in
connection with such public offering. The foregoing limitation shall not apply
to shares registered in the public offering under the Securities Act. The
Participant hereby agrees to enter into any agreement reasonably required by the
underwriters to implement the foregoing within a reasonable timeframe if so
requested by the Company.
13.VIOLATION OF RESTRICTIONS ON TRANSFER OF SHARES.
No Shares acquired upon vesting of the RSUs may be sold, exchanged, transferred
(including, without limitation, any transfer to a nominee or agent of the
Participant), assigned, pledged, hypothecated or otherwise disposed of,
including by operation of law in any manner which violates any of the provisions
of this RSU Agreement, and any such attempted disposition shall be void. The
Company shall not be required (a) to transfer on its books any Shares which will
have been transferred in violation of any of the provisions set forth in this
RSU Agreement or (b) to treat as owner of such Shares or to accord the right to
vote as such owner or to pay dividends to any transferee to whom such Shares
will have been so transferred.
14.MISCELLANEOUS PROVISIONS.
14.1.Termination or Amendment. The Board may terminate or amend the Plan or the
RSU at any time; provided, however, that except as provided in Section 6 in
connection with a Change in Control, no such termination or amendment may
adversely affect the RSUs or any unvested portion hereof without the consent of
the Participant unless such termination or amendment is necessary to comply with
any applicable law or government regulation, including, but not limited to
Section 409A of the Code. No amendment or addition to this RSU Agreement shall
be effective unless in writing.
14.2Compliance with Section 409A. The Company intends that income realized by
the Participant pursuant to the Plan and this RSU Agreement will not be subject
to taxation under Section 409A of the Code. The provisions of the Plan and this
RSU Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A of the Code. The Company, in its
reasonable discretion, may amend (including retroactively) the Plan and this
Agreement in order to conform to the applicable requirements of Section 409A of
the Code, including amendments to facilitate the Participant’s ability to avoid
taxation under Section 409A of the Code. However, the preceding provisions shall
not be construed as a guarantee by the Company of any particular tax result for
income realized by the Participant pursuant to the Plan or this RSU Agreement.
In any event, and except for the responsibilities of the Company set forth in
Section 3.2, no Participating Company shall be responsible for the payment of
any applicable Tax Liability incurred by the Participant on income realized by
the Participant pursuant to the Plan or this RSU Agreement.
14.3Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this RSU Agreement.
14.4Binding Effect. This RSU Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
9

--------------------------------------------------------------------------------



14.5Delivery of Documents and Notices. Any document relating to participation in
the Plan, or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
RSU Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or non-U.S. postal service, by registered or certified
mail, or with a nationally recognized overnight courier service, with postage
and fees prepaid, addressed to the other party at the address of such party set
forth in the Grant Notice or at such other address as such party may designate
in writing from time to time to the other party.
(a)Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this RSU Agreement, and
any reports of the Company provided generally to the Company’s stockholders, may
be delivered to the Participant electronically. In addition, if permitted by the
Company, the Participant may deliver electronically the Grant Notice to the
Company or to such third party involved in administering the Plan as the Company
may designate from time to time. Such means of electronic delivery may include
but do not necessarily include the delivery of a link to a Company intranet or
the Internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other means of electronic delivery
specified by the Company.
(b)Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 14.5(a) of this RSU Agreement and consents to the
electronic delivery of the Plan documents and, if permitted by the Company, the
delivery of the Grant Notice, as described in Section 14.5(a). The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing. The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails. Similarly, the
Participant understands that the Participant must provide the Company or any
third party administrator designated by the Company with a paper copy of any
documents if the attempted electronic delivery of such documents fails. The
Participant may revoke his or her consent to the electronic delivery of
documents described in Section 16.5(a) or may change the electronic mail address
to which such documents are to be delivered (if Participant has provided an
electronic mail address) at any time by notifying the Company of such revoked
consent or revised e-mail address by telephone, postal service or electronic
mail.
14.6Integrated Agreement. The Grant Notice, this RSU Agreement and the Plan,
together with any employment, service or other agreement with the Participant
and the Company referring to the RSUs, shall constitute the entire understanding
and agreement of the Participant and the Company with respect to the subject
matter contained herein or therein and supersede any prior agreements,
understandings, restrictions, representations, or warranties among the
Participant and the Participating Company Group with respect to such subject
matter. To the extent contemplated herein or therein, the provisions of the
Grant Notice, the RSU Agreement and the Plan shall survive any vesting of the
RSUs and shall remain in full force and effect.
14.7Governing Law; Venue. This RSU Agreement shall be governed by the laws of
the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within the State
of California. For purposes of any action, lawsuit, or other proceedings brought
to enforce this RSU Agreement, relating to it, or arising from it, the parties
hereby submit to and consent to the sole and exclusive jurisdiction of the
courts of the State of California, or the federal courts for Northern District
of California, and no other courts, where this grant is made and/or to be
performed.
14.8Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
10

--------------------------------------------------------------------------------



14.9Severability. The provisions of this RSU Agreement are severable and if any
one or more provisions are determined to be invalid, illegal or otherwise
unenforceable in any respect, each such provision shall be modified so as to
make it valid, legal and enforceable, and the validity, legality and
enforceability of the remaining provisions of the RSU Agreement shall not in any
way be affected or impaired thereby.
14.10Waiver. The Participant acknowledges that a waiver by the Company of any
provision, or breach thereof, of this RSU agreement on any occasion shall not
operate or be construed as a waiver of such provision on any other occasion or
as a waiver of any other provision of this RSU Agreement, or of any subsequent
breach by Participant or any other participant.
14.11Appendix. Notwithstanding any provisions in this RSU Agreement, the RSU
grant shall be subject to any additional or different terms and conditions set
forth in the Appendix to this Restricted Stock Unit Agreement for the
Participant’s country (the “Appendix”) set forth as Exhibit A to this Restricted
Stock Unit Agreement. Moreover, if the Participant relocates to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to the Participant, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. The Appendix constitutes part of this RSU Agreement.
15.REGULATION S REPRESENTATIONS AND RESTRICTIONS. If the Participant’s address
is an address located outside of the United States, the Participant makes the
following additional representations, warranties and agreements:
(a)The Participant is not a U.S. Person as defined in Rule 902(k) of Regulation
S under the Securities Act. The offer and sale of the RSUs and the Shares to
such Participant was made in an offshore transaction (as defined in Rule 902(h)
of Regulation S), no directed selling efforts (as defined in Rule 902(c) of
Regulation S) were made in the United States, and the Participant is not
acquiring the RSUs or any Shares that may be issued upon vesting and settlement
of the RSUs for the account or benefit of any U.S. Person;
(b)The Participant will not, during the Restricted Period applicable to the
Shares set forth in the legend set forth below (the “Restricted Period”) and in
any certificate representing the Shares, offer or sell any of the foregoing
securities (or create or maintain any derivative position equivalent thereto) in
the United States, to or for the account or benefit of a U.S. Person or other
than in accordance with Regulation S; and
(c)The Participant will, after the expiration of the applicable Restricted
Period, offer, sell, pledge or otherwise transfer the Shares (or create or
maintain any derivative position equivalent thereto) only pursuant to
registration under the Securities Act or any available exemption therefrom and,
in any case, in accordance with applicable U.S. state or non-U.S. securities
laws.
11

--------------------------------------------------------------------------------



(d)The Participant acknowledges and agrees that the Company shall not register
the transfer of the Shares in violation of these restrictions. The Participant
acknowledges and agrees that the certificates evidencing the Shares will bear
the legend set forth below (in addition to any other legend required by
applicable U.S. or non-U.S. federal or state securities laws or provided in any
other agreement with the Company:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION, AND THE COMPANY DOES NOT INTEND TO REGISTER
THEM. PRIOR TO A DATE THAT IS ONE-YEAR STARTING FROM THE DATE OF SALE OF THE
STOCK, THE SHARES MAY NOT BE OFFERED OR SOLD (INCLUDING OPENING A SHORT POSITION
IN SUCH SECURITIES) IN THE UNITED STATES OR TO U.S. PERSONS AS DEFINED BY RULE
902(k) ADOPTED UNDER THE ACT, OTHER THAN TO DISTRIBUTORS, UNLESS THE SHARES ARE
REGISTERED UNDER THE ACT, OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE ACT IS AVAILABLE. HOLDERS OF SHARES PRIOR TO ONE-YEAR STARTING FROM THE DATE
OF SALE OF THE STOCK, MAY RESELL SUCH SECURITIES ONLY PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE ACT OR OTHERWISE IN ACCORDANCE WITH THE PROVISIONS
OF REGULATION S OF THE ACT, OR IN TRANSACTIONS EFFECTED OUTSIDE OF THE UNITED
STATES PROVIDED THEY DO NOT SOLICIT (AND NO ONE ACTING ON THEIR BEHALF SOLICITS)
PARTICIPANTS IN THE UNITED STATES OR OTHERWISE ENGAGE(S) IN SELLING EFFORTS IN
THE UNITED STATES AND PROVIDED THAT HEDGING TRANSACTIONS INVOLVING THESE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT. A HOLDER OF
THE SECURITIES WHO IS A DISTRIBUTOR, DEALER, SUB-UNDERWRITER OR OTHER SECURITIES
PROFESSIONAL, IN ADDITION, CANNOT PRIOR TO ONE-YEAR STARTING FROM THE DATE OF
SALE OF THE STOCK RESELL THE SECURITIES TO A U.S. PERSON AS DEFINED BY RULE
902(k) OF REGULATION S UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT OR AN
EXEMPTION FROM REGISTRATION UNDER THE ACT IS AVAILABLE.


12

--------------------------------------------------------------------------------



EXHIBIT A
Unity Software Inc.
2019 Stock Plan
Appendix to Restricted Stock Unit Agreement (Global)
Terms and Conditions
This Appendix includes additional terms and conditions that govern the RSUs
granted to the Participant under the Plan if the Participant resides and/or
works outside of the United States. Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Plan and/or the
Restricted Stock Unit Agreement to which this Appendix is attached.
If the Participant is a citizen or resident of a country other than the one in
which he or she is currently working and/or residing, transfers to another
country after the Date of Grant, is a consultant, changes employment status to a
consultant, or is considered a resident of another country for local law
purposes, the Company shall, in its discretion, determine the extent to which
the terms and conditions contained herein shall be applicable to the
Participant. References to the Participant’s Employer shall include any entity
that engages the Participant’s services.
Notifications
This Appendix also includes information regarding securities, exchange controls,
tax, and certain other issues of which the Participant should be aware with
respect to the Participant’s participation in the Plan. The information is
provided solely for the convenience of the Participant and is based on the
securities, exchange control, tax, and other laws in effect in the respective
countries as of August 2019. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant not rely on
the information noted herein as the only source of information relating to the
consequences of the Participant’s participation in the Plan because the
information may be out of date by the time the Participant vests in the RSUs or
sells any Shares acquired at vesting of the RSUs.
In addition, the information contained in this Appendix is general in nature and
may not apply to the Participant’s particular situation, and the Company is not
in a position to assure the Participant of any particular result. Accordingly,
the Participant should seek appropriate professional advice as to how the
applicable laws in his or her country may apply to his or her situation.
Finally, the Participant understands that if he or she is a citizen or resident
of a country other than the one in which he or she is currently residing and/or
working, transfers to another country after the Date of Grant, or is considered
a resident of another country for local law purposes, the notifications
contained herein may not be applicable to the Participant in the same manner.



TERMS AND CONDITIONS APPLICABLE TO NON-U.S. PARTICIPANTS
In accepting the RSUs, the Participant acknowledges, understands and agrees to
the following:
1.Data Privacy Information. The Company is located at 30 3rd Street, San
Francisco, CA 94103, United States, and grants Awards to employees of the
Company and its Participating Companies, at the Company’s sole discretion. If
the Participant would like to participate in the Plan, please review the
following information about the Company’s data processing practices.
13

--------------------------------------------------------------------------------



The following provision applies to Participants who work and/or reside outside
the European Union/European Economic Area.
Data Collection and Usage. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in the Grant Notice and the RSU
Agreement by and among, as applicable, the Company or, if different, the
Participant’s Employer and its Participating Companies or affiliates for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.
Data Processing. The Participant understands that the Company and the Employer
may hold certain personal information about the Participant, including, without
limitation, the Participant’s the Participant’s name, home address, email
address and telephone number, date of birth, social insurance number, passport
or other identification number, salary, nationality and citizenship, job title,
any Shares or directorships held in the Company, details of all awards or other
entitlements to Shares, granted, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor (“Data”), for the purpose of
implementing, administering and managing the Plan.
Stock Plan Administration, Data Transfer, Retention and Data Subject Rights. The
Participant understands that the Data will be transferred to the Solium Plan
Manager, LLC (including its affiliated companies) (“Solium”), Equity Plan
Solutions (“EPS”), and/or such other stock plan service provider as the Company
may select to assist the Company with the implementation, administration and
management of the Plan. The Participant understands that the recipients of the
Data may be located in the Participant’s country of work and/or residence, or
elsewhere, and that any recipient’s country may have different data privacy laws
and protections than the Participant’s country of work and/or residence. The
Participant understands that the Participant may request a list with the names
and addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the Company, Solium, EPS and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purpose of implementing, administering and
managing the Participant’s participation in the Plan. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan. The
Participant understands that the Participant may, at any time, view the Data,
request additional information about the storage and processing of the Data,
require any necessary amendments to the Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Participant’s
local human resources representative. Further, the Participant understands that
he or she is providing the consents herein on a purely voluntary basis. If the
Participant does not consent, or if the Participant later seeks to revoke his or
her consent, his or her employment status or service with the Employer will not
be affected; the only consequence of refusing or withdrawing the Participant’s
consent is that the Company would not be able to grant the Participant RSUs or
other equity awards or administer or maintain such awards. Therefore, the
Participant understands that refusal or withdrawal of consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that the Participant may contact the Participant’s
local human resources representative.
The following provision applies to Participants who work and/or reside inside
the European Union/European Economic Area (including the United Kingdom).
Data Collection and Usage. The Company or, if different, the Participant’s
Employer, and its Participating Companies or affiliates collect, process,
transfer and use personal data about the Participant that is necessary for the
purpose of implementing, administering and managing the Plan. This personal data
may include the Participant’s name, home address, email address and telephone
number, date of birth, social insurance number, passport or other identification
number, salary, nationality and citizenship, job title, any Shares or
directorships held in the Company, details of all awards or other entitlements
to Shares, granted, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor (“Data”), which the Company receives from the Participant or
the Employer.
14

--------------------------------------------------------------------------------



Purposes and Legal Bases of Processing. The Company processes the Data for the
purpose of performing its contractual obligations under the RSU Agreement,
granting RSUs, implementing, administering and managing the Participant’s
participation in the Plan. The legal basis for the processing of the Data by the
Company and the third party service providers described below is the necessity
of the data processing for the Company to perform its contractual obligations
under the RSU Agreement and for the Company’s legitimate business interests of
managing the Plan and generally administering employee equity awards.
Stock Plan Administration Service Providers. The Company transfers Data to
Solium Plan Manager, LLC (including its affiliated companies) (“Solium”), Equity
Plan Solutions (“EPS”), independent service providers with operations, relevant
to the Company, in Canada and the United States, and/or such other stock plan
service provider as the Company may select to assist the Company with the
implementation, administration and management of the Plan. In the future, the
Company may select a different service provider and share the Participant’s Data
with another service provider that serves in a similar manner. The Company’s
service provider may open an account for the Participant to receive and trade
Shares. The processing of the Participant’s Data will take place through both
electronic and non-electronic means. The Participant may be asked to agree on
separate terms and data processing practices with Solium, EPS, or such other
stock plan service provider as may be selected by the Company, with such
agreement being a condition of the ability to participate in the Plan.
International Data Transfers. The Participant understands that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than the Participant’s country. The Participant understands
that Participant may request a list with the names and addresses of any
then-current recipients of the Data by contacting the Participant’s local human
resources representative. When transferring Data to its affiliates, Solium, EPS,
or such other stock plan service provider as may be selected by the Company, the
Company provides appropriate safeguards described in the Company’s applicable
policy on data privacy.
Data Retention. The Company will use the Participant’s Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan or as required to comply with legal or regulatory obligations,
including under tax, exchange control, securities, and labor laws. When the
Company no longer needs the Participant’s Data, the Company will remove it from
its systems. The Company may keep some of the Participant’s Data longer to
satisfy legal or regulatory obligations and the Company’s legal basis for such
use would be necessity to comply with legal obligations.
Contractual Requirement. The Participant’s provision of Data and its processing
as described above is a contractual requirement and a condition to the
Participant’s ability to participate in the Plan. The Participant understands
that, as a consequence of the Participant’s refusing to provide Data, the
Company may not be able to allow the Participant to participate in the Plan,
grant RSUs to the Participant or administer or maintain such RSUs. However, the
Participant’s participation in the Plan and his or her acceptance of the RSU
Agreement are purely voluntary. While the Participant will not receive RSUs if
he or she decides against participating in the Plan or providing Data as
described above, the Participant’s career and salary will not be affected in any
way.
Data Subject Rights. The Participant has a number of rights under data privacy
laws in his or her country. Depending on where the Participant is based, the
Participant’s rights may include the right to (i) request access or copies of
the Participant’s Data the Company processes, (ii) rectify incorrect Data and/or
delete the Participant’s Data, (iii) restrict processing of the Participant’s
Data, (iv) portability of the Participant’s Data, (v) lodge complaints with the
competent data protection authorities in the Participant’s country and/or (vi)
obtain a list with the names and addresses of any recipients of the
Participant’s Data. To receive clarification regarding the Participant’s rights
or to exercise the Participant’s rights please contact the Company at Unity
Software Inc., stockadmin@unity3d.com, Attn: Stock Administrator.
15

--------------------------------------------------------------------------------



2.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country, Participant may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions, which
may affect his or her ability to directly or indirectly accept, acquire, sell or
attempt to sell or otherwise dispose of Shares or rights to the Shares, or
rights linked to the value of Shares during such times as the Participant is
considered to have “inside information” regarding the Company (as defined by the
laws and/or regulations in applicable jurisdictions or the Participant’s
country). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders placed by the Participant before possessing
the inside information. Furthermore, the Participant may be prohibited from (i)
disclosing inside information to any third party, including fellow employees
(other than on a “need to know” basis) and (ii) “tipping” third parties or
causing them to otherwise buy or sell securities. Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy. The
Participant acknowledges that it is the Participant’s responsibility to comply
with any applicable restrictions, and the Participant should speak to his or her
personal advisor on this matter.
3.Language. Participant acknowledges that he or she is sufficiently proficient
in English, or has consulted with an advisor who is sufficiently proficient in
English, so as to allow the Participant to understand the terms and conditions
of this RSU Agreement. Furthermore, if the Participant has received this RSU
Agreement, or any other document related to the RSUs and/or the Plan translated
into a language other than English and if the meaning of the translated version
is different than the English version, the English version will control.
4.Foreign Asset/Account Reporting Requirements. The Participant acknowledges
that there may be certain foreign asset and/or account, exchange control and/or
tax reporting requirements which may affect the Participant’s ability to acquire
or hold Shares acquired under the Plan or cash received from participating in
the Plan (including any proceeds arising from the sale of Shares or the payment
of any cash dividends on the Shares) in a bank or brokerage account outside his
or her country. The applicable laws of the Participant’s country may require
that the Participant report such accounts, assets, the balances therein, the
value thereof and/or the transactions related thereto to the applicable
authorities in such country. The Participant also may be required to repatriate
sale proceeds or other funds received as a result of participating in the Plan
to his or her country through a designated bank or broker within a certain time
after receipt. It is the Participant’s responsibility to be compliant with such
regulations and the Participant should speak with his or her personal advisor on
this matter.
5.Additional Acknowledgments and Agreements. In accepting the RSUs, Participant
also acknowledges, understands and agrees that:
5.1the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
5.2the grant of the RSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;
5.3all decisions with respect to future RSUs or other grants, if any, will be at
the sole discretion of the Company;
5.4the RSUs and the Participant’s participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or service
contract with the Company, Employer, or any Participating Company or affiliate
of the Company, and shall not interfere with the ability of the Company, the
Employer or any Participating Company or affiliate of the Company, as
applicable, to terminate the Participant at any time;
5.5The Participant is voluntarily participating in the Plan;
5.6the RSUs and any Shares acquired under the Plan, and the income from and
value of same, are not intended to replace any pension rights or compensation;
16

--------------------------------------------------------------------------------



5.7The RSUs and the Shares subject to the RSUs, and the income from and value of
same, are an extraordinary item of compensation outside the scope of the
Participant’s employment contract, if any, and is not to be considered part of
his or her normal or expected compensation for any purpose, including
calculating severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, holiday pay, pension or retirement benefits or
similar payments.
5.8the future value of the Shares underlying the RSUs is unknown,
indeterminable, and cannot be predicted with certainty;
5.9unless otherwise agreed with the Company, the RSUs and the Shares underlying
the RSUs, and the income from and value of same, are not granted as
consideration for, or in connection with, service the Participant may provide as
a Director of a Subsidiary Corporation;
5.10no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of the Participant’s
Service (for any reason whatsoever, whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where Participant is employed
or providing Service or the terms of Participant’s employment or service
agreement, if any);
5.11for purposes of the RSUs, the Participant’s Service will be considered
terminated as of the date the Participant is no longer actively providing
Service (regardless of the reason for such termination and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Participant is providing Service or the terms of the Participant’s
employment or service agreement, if any), and unless otherwise determined by the
Company, the Participant’s right to vest under the Time-Based Requirement of the
RSUs will terminate as of such date and will not be extended by any notice
period (e.g., the Participant’s period of Service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Participant is
providing Service or the terms of Participant’s employment or Service agreement,
if any); the Committee shall have the exclusive discretion to determine when
Participant is no longer actively providing Service for purposes of the RSUs
(including whether the Participant may still be considered to be providing
Service while on a leave of absence);
5.12unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this RSU Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
5.13the RSUs and the Shares subject to the RSUs are not part of normal or
expected compensation or salary for any purpose; and
5.14neither the Company, the Employer nor any Parent Corporation, Subsidiary
Corporation or affiliate of the Company shall be liable for any foreign exchange
rate fluctuation between Participant’s local currency and the United States
Dollar that may affect the value of the RSUs or of any amounts due to the
Participant pursuant to the vesting of the RSUs or the subsequent sale of any
Shares acquired upon vesting.
BELGIUM
Notifications
Foreign Asset / Account Tax Reporting Information. Belgian residents are
required to report any security or bank accounts (including brokerage accounts)
opened and maintained outside Belgium on his or her annual tax return. In a
separate report, they must provide the National Bank of Belgium with certain
details regarding such foreign accounts (including the account number, bank name
and country in which such account was opened). The forms to complete this report
are available on the website of the National Bank of Belgium.
17

--------------------------------------------------------------------------------



CANADA
Terms and Conditions
Settlement. The following provision supplements Section 3.1(c) of the Restricted
Stock Unit Agreement:
Notwithstanding any discretion in the Plan or anything to the contrary in this
RSU Agreement, this grant of RSUs shall be settled only in Shares. This
provision is without prejudice to the application of Section 3.2 of the
Restricted Stock Unit Agreement.
Termination of Service. The following provision replaces Section 5.11 of the
Terms and Conditions Applicable to All Non-U.S. Participants set forth above:
For purposes of the RSUs, the Participant’s Service will be considered
terminated as of the date that is the earliest of (i) the date of termination of
the Participant’s Service, (ii) the date the Participant receives notice of
termination from the Employer, and (iii) the date the Participant is no longer
actively providing Service (regardless of the reason for such termination and
whether or not later found to be invalid or in breach of Canadian employment
laws or the terms of the Participant’s employment or service agreement, if any),
and unless otherwise determined by the Company, the Participant’s right to vest
in the RSUs will terminate as of such date and will not be extended by any
notice period (e.g., the Participant’s period of Service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under Canadian employment laws or the terms of Participant’s employment
or service agreement, if any); the Committee shall have the exclusive discretion
to determine when Participant is no longer actively providing Service for
purposes of his or her RSU grant (including whether the Participant may still be
considered to be providing Service while on a leave of absence).
The following provisions will apply if the Participant is a resident of Quebec:
Authorization to Release and Transfer Necessary Personal Information. The
following provision supplements Section 1 of the Terms and Conditions Applicable
to All Non-U.S. Participants set forth above:
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company and/or any Participating Company
to disclose and discuss the Plan with their advisors. The Participant further
authorizes the Company and any Participating Company to record such information
and to keep such information in the Participant’s employee file.
French Language Provision. The parties acknowledge that it is their express wish
that the RSU Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la Convention,
ainsi que de tous documents, avis et procédures judiciaires, exécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à, la présente
convention.
Notifications
Securities Law Information. The sale or other disposal of the Shares acquired at
vesting of the RSU may not take place within Canada.
18

--------------------------------------------------------------------------------



Foreign Asset/Account Reporting Information. The Participant is required to
report any foreign specified property on form T1135 (Foreign Income Verification
Statement) if the total value of the foreign specified property exceeds
C$100,000 at any time in the year. Foreign specified property includes Shares
acquired under the Plan, and may include the RSUs. The RSUs must be reported
(generally at a nil cost) if the $100,000 cost threshold is exceeded because of
other foreign property the Participant holds. If Shares are acquired, their cost
generally is the adjusted cost base (“ACB”) of the Shares. The ACB ordinarily
would equal the fair market value of the Shares at the time of acquisition, but
if the Participant owns other Shares, this ACB may have to be averaged with the
ACB of the other Shares. The form must be filed by April 30 of the following
year. The Participant should consult with the Participant’s personal legal
advisor to ensure compliance with applicable reporting obligations.
CHINA
Terms and Conditions
The following provisions apply to the Participant if the Participant is a
People’s Republic of China (“PRC”) national:
Vesting of RSUs. The following provision supplements Section 3.1 of the
Restricted Stock Unit Agreement.
In addition to the Time-Based Requirement and the Liquidity Event Requirement,
the vesting of the RSUs is conditioned on the Company’s completion of a
registration of the Plan with the PRC State Administration of Foreign Exchange,
or its local counterpart (“SAFE”) and on the continued effectiveness of such
registration (the “SAFE Registration Requirement”). In the event that the SAFE
Registration Requirement has not been met prior to any date(s) on which the RSUs
are otherwise scheduled to vest based on satisfaction of the Time-Based
Requirement and the Liquidity Event Requirement, the vesting date for any such
RSUs shall instead occur once the SAFE Registration Requirement is met, as
determined by the Company in its sole discretion (the “Actual Vesting Date”).
If or to the extent the Company is unable to complete or maintain the SAFE
registration, no Shares subject to the RSUs for which a SAFE registration cannot
be completed or maintained shall be issued.
Forced Sale of Shares. The Company has discretion to arrange for the sale of the
Shares issued upon settlement of the RSUs, either immediately upon settlement or
at any time thereafter. In any event, if the Participant’s Service is
terminated, the Participant will be required to sell all Shares acquired upon
settlement of the RSUs within such time period as required by the Company in
accordance with SAFE requirements. Any Shares remaining in the Participant’s
brokerage account at the end of this period shall be sold by the broker (on the
Participant’s behalf and the Participant hereby authorizes such sale). The
Participant agrees to sign any additional agreements, forms and/or consents that
reasonably may be requested by the Company (or the Company’s designated broker)
to effectuate the sale of Shares (including, without limitation, as to the
transfer of the sale proceeds and other exchange control matters noted below)
and shall otherwise cooperate with the Company with respect to such matters. The
Participant acknowledges that neither the Company nor the designated broker is
under any obligation to arrange for the sale of Shares at any particular price
(it being understood that the sale will occur in the market) and that broker’s
fees and similar expenses may be incurred in any such sale. In any event, when
the Shares are sold, the sale proceeds, less any withholding of Tax Liability,
broker’s fees or commissions, and any similar expenses of the sale will be
remitted to the Participant in accordance with applicable exchange control laws
and regulations.
Due to fluctuations in the Share price and/or the U.S. Dollar exchange rate
between the settlement date and (if later) the date on which the Shares are
sold, the sale proceeds may be more or less than the fair market value of the
Shares on the vesting date (which is the amount relevant to determining the
Participant’s tax liability). The Participant understands and agrees that the
Company is not responsible for the amount of any loss the Participant may incur
and that the Company assumes no liability for any fluctuation in the Share price
and/or U.S. Dollar exchange rate.
19

--------------------------------------------------------------------------------



Shares Must Remain With Company’s Designated Broker. The Participant agrees to
hold any Shares received upon settlement of the RSUs with the Company’s
designated broker until the Shares are sold. The limitation shall apply to all
Shares issued to the Participant under the Plan, whether or not the Participant
remains in Service.
Exchange Control Obligations. The Participant understands and agrees that the
Participant will be required to immediately repatriate to China the proceeds
from the sale of any Shares acquired under the Plan and any cash dividends paid
on such Shares. The Participant further understands that such repatriation of
proceeds may need to be effected through a special bank account established by
the Company (or a Participating Company), and the Participant hereby consents
and agrees that any sale proceeds and cash dividends may be transferred to such
special account by the Company (or a Participating Company) on the Participant’s
behalf prior to being delivered to the Participant and that no interest shall be
paid with respect to funds held in such account.
The proceeds may be paid to the Participant in U.S. dollars or local currency at
the Company’s discretion. If the proceeds are paid to the Participant in U.S.
dollars, the Participant understands that a U.S. dollar bank account in China
must be established and maintained so that the proceeds may be deposited into
such account. If the proceeds are paid to the Participant in local currency, the
Participant acknowledges that the Company (or its Participating Companies) are
under no obligation to secure any particular exchange conversion rate and that
the Company (or its Participating Companies) may face delays in converting the
proceeds to local currency due to exchange control restrictions. The Participant
agrees to bear any currency fluctuation risk between the time the Shares are
sold and the net proceeds are converted into local currency and distributed to
the Participant. The Participant further agrees to comply with any other
requirements that may be imposed by the Company (or its Participating Companies)
in the future in order to facilitate compliance with exchange control
requirements in China.
COLOMBIA
Terms and Conditions
Nature of Grant. Pursuant to article 127 of the Colombian Labor Code, neither
the RSUs nor any proceeds or other funds the Participant may receive pursuant to
the RSUs will be considered a salary payment for any legal purpose, including,
but not limited to, determining vacation pay, termination indemnities, payroll
taxes or social insurance contributions. In consequence, the RSUs and any
proceeds or other funds the Participant may receive pursuant to the RSUs will be
considered as non-salary payments as per Article 128 of the Colombian Labor Code
(as amended by Article 15 of Law 50 of 1990) and Article 17 of Law 344 of 1996.
Notifications
Securities Law Information. The Shares are not and will not be registered in the
Colombian registry of publicly traded securities (Registro Nacional de Valores y
Emisores) and, therefore, the Shares may not be offered to the public in
Colombia. Nothing in the Grant Notice, the RSU Agreement, the Plan or any other
document related to the RSUs shall be construed as the making of a public offer
of securities in Colombia.
Exchange Control Information. The Participant is responsible for complying with
any and all Colombian foreign exchange requirements in connection with the RSUs,
any Shares acquired and funds remitted into Colombia in connection with the
Plan. This may include, among others, reporting obligations to the Central Bank
(Banco de la República) and, in certain circumstances, repatriation
requirements. The Participant is responsible for ensuring his or her compliance
with any applicable requirements and should speak to his or her personal legal
advisor on this matter.
20

--------------------------------------------------------------------------------



Foreign Asset / Account Tax Reporting Information. The Participant must file an
annual return providing details of assets held abroad to the Colombian Tax
Office (Dirección de Impuestos y Aduanas Nacionales). If the individual value of
these assets exceeds a certain threshold (currently 3,580 UVT or approximately
COP 118,698,000), the Participant must identify and characterize each asset,
specify the jurisdiction in which it is located, and provide its value.
The Participant should consult with his or her personal legal advisor to ensure
compliance with the applicable requirements.
DENMARK
Terms and Conditions
Stock Option Act Notification. Following the grant of the RSUs, the Participant
will be provided with an employer statement translated into Danish, which is
being provided to comply with the Danish Stock Option Act.
Notifications
Foreign Asset / Account Tax Reporting Information. If the Participant
establishes an account holding Shares or cash outside Denmark, the Participant
must report the account to the Danish Tax Administration. The form which should
be used in this respect can be obtained from a local bank.
FINLAND
There are no country-specific terms.
FRANCE
Terms and Conditions
Type of RSUs. The RSUs are not intended to qualify for specific tax or social
security treatment in France.
Language Consent. By accepting the RSUs, the Participant confirms having read
and understood the documents relating to this grant (the Plan and the RSU
Agreement), which were provided in English language. The Participant accepts the
terms of those documents accordingly.
En acceptant l’attribution, vous confirmez ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan et ce Contrat) qui ont été
communiqués en langue anglaise. Vous acceptez les termes en connaissance de
cause.
Notifications
Foreign Asset/Account Reporting Notification. French residents holding cash or
securities (including Shares acquired under the Plan) outside France must
declare such accounts to the French Tax Authorities when filing their annual tax
returns.
GERMANY
Notifications
Exchange Control Notification. Cross-border payments in excess of €12,500
(including transactions made in connection with the sale of securities) must be
reported monthly to the German Federal Bank (Bundesbank). If the Participant
makes or receives a payment in excess of this amount in connection with the
Participant’s participation in the Plan, the Participant must report the payment
to Bundesbank electronically using the “General Statistics Reporting Portal”
(“Allgemeines Meldeportal Statistik”) available via Bundesbank’s website
(www.bundesbank.de).
21

--------------------------------------------------------------------------------



Foreign Asset/Account Reporting Notification. If the Participant’s acquisition
of Shares under the Plan leads to a “qualified participation” at any point
during the calendar year, the Participant will need to report the acquisition
when the Participant files the Participant’s tax return for the relevant year. A
qualified participation is attained if (i) the value of the Shares acquired
exceeds EUR 150,000 or (ii) in the unlikely event the Participant holds Shares
exceeding 1% of the total Stock.
IRELAND
Notifications
Director Notification Obligation. Directors, shadow directors or secretaries of
an Irish Subsidiary Corporation must notify the Irish Subsidiary Corporation in
writing within five business days of receiving or disposing of an interest in
the Company (e.g., RSUs granted under the Plan, Shares, etc.), or within five
business days of becoming aware of the event giving rise to the notification
requirement or within five business days of becoming a director or secretary if
such an interest exists at the time, but only to the extent such individuals own
1% or more of the total Stock. If applicable, this notification requirement also
applies with respect to the interests of the spouse or children under the age of
18 of the director, shadow director or secretary (whose interests will be
attributed to the director, shadow director or secretary).
JAPAN
Notifications
Foreign Asset / Account Reporting Information. The Participant will be required
to report details of any assets held outside Japan as of December 31st to the
extent such assets have a total net fair market value exceeding ¥50,000,000.
Such report will be due by March 15th each year. The Participant should consult
with his or her personal tax advisor as to whether the reporting obligation
applies to him or her and whether the requirement extends to any outstanding
RSUs, Shares and/or cash acquired under the Plan.
LITHUANIA
Terms and Conditions
Language Consent. By accepting the RSUs, the Participant unambiguously and
irrevocably confirms having read and understood the documents relating to the
RSU right (the Plan and the RSU Agreement), which were prepared and provided in
English language. The Participant confirms and declares fully and wholly
accepting the terms of those documents accordingly.
Priimdamas RSUs, Dalyvis nedviprasmiškai ir neatšaukiamai patvirtina, jog,
perskaitė ir suprato dokumentus susijusius su RSU teise (Planą ir Sutartį),
kurie yra parengti ir pateikti anglų kalba. Atitinkamai, Dalyvis patvirtina ir
pareiškia, jog pilvai ir visiškai sutinka su šiuose dokumentuose išdėstytomis
sąlygomis.
Notifications
Foreign Asset / Account Reporting Information. Lithuanian residents holding
Shares acquired under the Plan outside Lithuania (in the securities accounts
open with the non-Lithuanian brokers, credit institutions or similar) have to
declare their foreign accounts where such securities are held to State Tax
Inspectorate of the Republic of Lithuania (“STI”).
Tax Reporting Requirements. The Participant must file an annual tax return
providing details of income received from abroad (including income in kind – the
Shares once they are obtained under the title of ownership) to the STI.
22

--------------------------------------------------------------------------------



NETHERLANDS
There are no country-specific terms.
SINGAPORE
Terms and Conditions
Restriction on Sale of Shares. The RSUs are subject to section 257 of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and the Participant
will not be able to make any subsequent offer to sell or sale of the Shares in
Singapore, unless such offer or sale is made (1) after six (6) months from the
Date of Grant or (2) pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the SFA.
Notifications
Securities Law Notice. The offer of the Plan, the grant of the RSUs, and the
value of the underlying Shares on exercise are being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the SFA. The Plan has
not been lodged or registered as a prospectus with the Monetary Authority of
Singapore.
Chief Executive Officer and Director Notification. The Participant understands
and acknowledges that if the Participant is the Chief Executive Officer (“CEO”),
director, associate director or shadow director of a Singapore Participating
Company, the Participant is subject to certain notification requirements under
the Singapore Companies Act, regardless of whether the Participant is a
Singapore resident or employed in Singapore. Among these requirements is an
obligation to notify the Singapore Participating Company in writing when the
Participant receives an interest (e.g., RSUs or Shares) in the Participating
Company. In addition, the Participant must notify the Singapore Participating
Company when the Participant sells Shares (including when the Participant sells
Shares acquired under the Plan). These notifications must be made within two
days of acquiring or disposing of any interest in the Participating Company. In
addition, a notification must be made of the Participant’s interests in the
Participating Company within two days of becoming the CEO, director, associate
director or shadow director.
SOUTH KOREA
Notifications
Foreign Asset / Account Tax Reporting Information. Korean residents must declare
all foreign financial accounts (e.g., non-Korean bank accounts, brokerage
accounts) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 500 million (or an equivalent
amount in foreign currency). The Participant should consult with his or her
personal tax advisor to ensure compliance with the applicable requirements.
SPAIN
Terms and Conditions
Nature of Grant. The following provision supplements Section 5 of the Terms and
Conditions Applicable to All Non-U.S. Participants set forth above:
In accepting the RSUs, the Participant acknowledges that the Participant
consents to participation in the Plan and has received a copy of the Plan.
23

--------------------------------------------------------------------------------



The Participant understands that the Company has unilaterally, gratuitously, and
in its sole discretion decided to grant RSUs under the Plan to Employees,
Consultants, and Directors throughout the world. The decision is a limited
decision that is entered into upon the express assumption and condition that any
grant will not economically or otherwise bind any Participating Company on an
ongoing basis. Consequently, the Participant understands that the RSUs are
granted on the assumption and condition that the RSUs and any Shares acquired
under the Plan are not part of any employment contract (either with the Company
or any other Participating Company) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation), or any
other right whatsoever. In addition, the Participant understands that this grant
would not be made but for the assumptions and conditions referred to above;
thus, the Participant acknowledges and freely accepts that, should any or all of
the assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of or right to the RSUs shall be null and void.
The Participant understands and agrees that, as a condition of the grant of the
RSUs, the termination of the Participant’s Service for any reason (including the
reasons listed below) will automatically result in the loss of the Participant’s
right to vest in the RSUs. In particular, the Participant understands and agrees
that any RSUs which have not vested as of the date the Participant is no longer
actively providing Service will be forfeited without entitlement to the
underlying Shares or to any amount of indemnification in the event of a
termination of the Participant’s Service by reason of, but not limited to,
resignation, retirement, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjudged or recognized to be without good cause (i.e.,
subject to a “despido improcedente”), individual or collective dismissal on
objective grounds, whether adjudged or recognized to be with or without cause,
material modification of the terms of employment under Article 41 of the
Workers’ Statute, relocation under Article 40 of the Workers’ Statute, Article
50 of the Workers’ Statute, unilateral withdrawal by the employer and under
Article 10.3 of the Royal Decree 1382/1985. The Participant acknowledges that he
or she has read and specifically accepts the conditions referred to in the
Restricted Stock Unit Agreement as well as Section 5 of the Terms and Conditions
Applicable to All Non-U.S. Participants (as supplemented by this provision).
Notifications
Securities Law Information. No “offer of securities to the public,” within the
meaning of Spanish law, has taken place or will take place in the Spanish
territory in connection with the RSUs. The Plan, the RSU Agreement and any other
documents evidencing the grant of the RSUs have not been, nor will they be,
registered with the Comisión Nacional del Mercado de Valores (the Spanish
securities regulator), and none of those documents constitutes a public offering
prospectus.
Exchange Control Information. The acquisition, ownership and disposition of
stock in a foreign company (including Shares) must be declared for statistical
purposes to the Spanish Dirección General de Comercio e Inversiones (the
“DGCI”), the Bureau for Commerce and Investments, which is a department of the
Ministry of Economy and Competitiveness. Generally, the declaration must be made
in January for Shares acquired or disposed of during the prior year and/or for
Shares owned as of December 31 of the prior year; however, if the value of
Shares acquired or sold exceeds €1,502,530 (or the Participant holds 10% or more
of the share capital of the Company or such other amount that would entitle the
Participant to join the Board), the declaration must be filed within one month
of the acquisition or disposition, as applicable.
In addition, the Participant may be required to declare electronically to the
Bank of Spain any foreign accounts (including brokerage accounts held abroad),
any foreign instruments (including any Shares acquired under the Plan) and any
transactions with non-Spanish residents (including any payments of Shares made
to the Participant by the Company) depending on the value of such accounts and
instruments and the amount of the transactions during the relevant year as of
December 31 of the relevant year.
24

--------------------------------------------------------------------------------



Foreign Asset/Account Reporting Information. The Participant is required to
report rights or assets deposited or held outside of Spain (including Shares
acquired under the Plan or cash proceeds from the sale of such Shares) as of
December 31 of each year, if the value of such rights or assets exceeds €50,000
per type of right or asset. After such rights and/or assets are initially
reported, the reporting obligation will apply for subsequent years only if the
value of any previously-reported rights or assets increases by more than €20,000
or if the ownership of the assets is transferred or relinquished during the
year.
The exchange control and foreign asset / account reporting requirements in Spain
are complex. The Participant should consult his or her personal legal and tax
advisors to ensure compliance with the applicable requirements.
SWEDEN
There are no country-specific provisions.
TAIWAN
Terms and Conditions
Securities Law Information. The offer of participation in the Plan is available
only for Employees and Consultants. The offer of participation in the Plan is
not a public offer of securities by a Taiwanese company.
Data Privacy. The following provision supplements Section 1 of the Terms and
Conditions Applicable to All Non-U.S. Participants set forth above:
The Participant hereby acknowledges having read and understood Section 1 of the
Terms and Conditions Applicable to All Non-U.S. Participants set forth above
and, by participating in the Plan, agrees to such terms. In this regard, upon
request of the Company or a Participating Company, the Participant agrees to
provide any executed data privacy consent form (or any other agreements or
consents that may be required by the Company or a Participating Company) that
the Company and/or a Participating Company may deem necessary under applicable
data privacy laws, either now or in the future. The Participant understands that
he or she will not be able to participate in the Plan if he or she fails to
execute any such consent or agreement.
Notifications
Exchange Control Information. Taiwanese residents may acquire and remit foreign
currency (including proceeds from the sale of Shares) into Taiwan up to a
certain amount per year. Participant understands that if he or she is a
Taiwanese resident, and the transaction amount is exceeds US $500,000 in a
single transaction, Participant may need to submit a foreign exchange
transaction form and provide supporting documentation to the satisfaction of the
remitting bank.
25

--------------------------------------------------------------------------------



UNITED KINGDOM
Terms and Conditions
Tax Responsibility and Satisfaction. The following provision supplements Section
3.2 of the Restricted Stock Unit Agreement:
Income tax and national insurance contributions may arise on vesting of (or any
other dealing in) the RSUs, and Participant agrees to meet any such Tax
Liability, including employee’s primary Class 1 and employer’s secondary Class 1
national insurance contributions arising on vesting of in the RSUs for which the
employer is required to account to HMRC. It is a condition of accepting the RSUs
that, if required by the Company or any Participating Company, the Participant
enter into such arrangements as the Company or any Participating Company may
require for satisfaction of those Tax Liabilities. The Participant acknowledges
that he or she may be required, prior to vesting of the RSUs, to enter into a
joint election whereby the employer’s liability for national insurance
contributions is transferred to the Participant on terms set out in the election
and approved by HMRC.
Without limitation to Section 3.2 of the Restricted Stock Unit Agreement, the
Participant agrees that the Participant is responsible for all Tax Liability and
hereby covenants to pay all such Tax Liabilities, as and when requested by the
Company or a Participating Company or by Her Majesty’s Revenue and Customs
(“HMRC”) (or any other tax authority or any other relevant authority). The
Participant also agrees to indemnify and keep indemnified the Company and its
Participating Companies against any Tax Liability they are required to pay or
withhold or have paid or will pay to HMRC (or any other tax authority or any
other relevant authority) on the Participant’s behalf.
Notwithstanding the foregoing, if the Participant is a director or executive
officer (within the meaning of Section 13(k) of the Exchange Act), the
Participant understands that the Participant may not be able to indemnify the
Company for the amount of any Tax Liability not collected from or paid by the
Participant, in case the indemnification could be considered to be a loan. In
this case, the Tax Liability not collected or paid within 90 days of the end of
the U.K. tax year in which the taxable event occurs may constitute a benefit to
the Participant on which additional income tax and National Insurance
contributions (“NICs”) may be payable. The Participant understands that the
Participant will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for paying to the Company and/or a Participating Company (as appropriate) the
amount of any employee NICs due on this additional benefit, which may also be
recovered from the Participant by any of the means referred to in Section 3.2 of
the Restricted Stock Unit Agreement.
26

--------------------------------------------------------------------------------



Section 431 Election. As a condition of participation in the Plan and the
vesting of the RSUs, the Participant agrees, jointly with the Employer, that the
Participant shall enter into the joint election within Section 431 of the U.K.
Income Tax (Earnings and Pensions) Act 2003 (“ITEPA 2003”) in respect of
computing any tax charge on the acquisition of “Restricted Securities” (as
defined in Sections 423 and 424 of ITEPA 2003), and that the Participant will
not revoke such election at any time. This election will be to treat the Shares
acquired pursuant to the vesting of the RSUs as if such Shares were not
Restricted Securities (for U.K. tax purposes only). The Participant must enter
into such election, a copy of which is attached hereto as Exhibit B, concurrent
with the execution of the RSU Agreement or at such later time agreed to by the
Company or the Employer but in no event later than 14 days after the date the
RSUs vest.

Participant:Date:By my additional signature below, I, the Participant, hereby
declare that I agree with the data processing practices described in Section 1
of Exhibit A to the Restricted Stock Unit Agreement and consent to the
collection, processing and use of Data by the Company and the transfer of Data
to the recipients mentioned therein, including recipients located in countries
which do not provide an adequate level of protection from an European (or other
non-U.S.) data protection law perspective, for the purposes described in Section
1 of Exhibit A to the Restricted Stock Unit Agreement. I understand that I may
withdraw my consent at any time with future effect for any or no reason as
described in Section 1 of Exhibit A to the Restricted Stock Unit
Agreement.Signature:



27

--------------------------------------------------------------------------------



EXHIBIT B
Section 431 Election for U.K. PARTICIPANTs
Joint Election under s431 ITEPA 2003 for full or partial disapplication of
Chapter 2 Income Tax (Earnings and Pensions) Act 2003
One Part Election
1.Between

the EmployeeName of employeewhose National Insurance Number isNational Insurance
Numberandthe Company (who is the Employee’s employer)[INSERT]of Company
Registration Number[INSERT]

2.Purpose of Election
This joint election is made pursuant to section 431(1) or 431(2) Income Tax
(Earnings and Pensions) Act 2003 (ITEPA) and applies where employment-related
securities, which are restricted securities by reason of section 423 ITEPA, are
acquired.
The effect of an election under section 431(1) is that, for the relevant Income
Tax and NIC purposes, the employment-related securities and their market value
will be treated as if they were not restricted securities and that sections 425
to 430 ITEPA do not apply. An election under section 431(2) will ignore one or
more of the restrictions in computing the charge on acquisition. Additional
Income Tax will be payable (with PAYE and NIC where the securities are Readily
Convertible Assets).

Should the value of the securities fall following the acquisition, it is
possible that income tax/NICs that would have arisen because of any future
chargeable event (in the absence of an election) would have been less than the
income tax/NICs due by reason of this election. Should this be the case, there
is no income tax/NICs relief available under Part 7 of ITEPA 2003; nor is it
available if the securities acquired are subsequently transferred, forfeited or
revert to the original owner.

3.Application
This joint election is made not later than 14 days after the date of acquisition
of the securities by the Employee and applies to:

Number of securitiesAll securitiesDescription of securitiesShares of common
stock of Unity Software Inc.Name of issues of securitiesUnity Software Inc.To be
acquired by the Employee on or after the date of this Election under the terms
of the Unity Software Inc. 2019 Stock Plan.

28

--------------------------------------------------------------------------------



4.Extent of Application
This election disapplies:
* S.431(1) ITEPA: All restrictions attaching to the securities.
5.Declaration
This election will become irrevocable upon the later of its signing or the
acquisition (and each subsequent acquisition) of employment-related securities
to which this election applies.
In signing this joint election, we agree to be bound by its terms as stated
above.

    / /Signature (Employee)Date     / /Signature (for and on behalf of the
Company)DatePosition in company

Note: Where the election is in respect of multiple acquisitions, prior to the
date of any subsequent acquisition of a security it may be revoked by agreement
between the employee and employer in respect of that and any later acquisition.
29